Exhibit 10.1

 

EXECUTION COPY

 

 

FUNDING AGREEMENT

 

dated as of March 20, 2011

 

between

 

SWS GROUP, INC.,

 

HILLTOP HOLDINGS INC.,

 

OAK HILL CAPITAL PARTNERS III, L.P., and

 

OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I
Funding

 

1.1

Funding

1

1.2

Funding Date; Funding Conditions

2

1.3

Adjustments

5

1.4

Tax Reporting

5

 

 

 

ARTICLE II

Representations and Warranties

 

2.1

Representations and Warranties of the Company

6

2.2

Representations and Warranties of the Investors

23

 

 

 

ARTICLE III

Covenants

 

3.1

Interim Operations

24

3.2

Proxy Statement; Stockholder Approval

27

3.3

No Solicitation

28

3.4

Regulatory Matters

31

3.5

Access

32

 

 

 

ARTICLE IV

Additional Agreements

 

4.1

Reservation for Issuance; Exchange Listing

33

4.2

Indemnity

33

4.3

No Change in Control

34

4.4

Rights Plan

35

 

 

 

ARTICLE V

Termination

 

5.1

Termination

35

5.2

Effects of Termination

36

5.3

Fees and Expenses

36

 

 

 

ARTICLE VI

Miscellaneous

 

6.1

Survival

37

6.2

Amendment

37

6.3

Waivers

38

 

i

--------------------------------------------------------------------------------


 

6.4

Counterparts and Facsimile

38

6.5

Governing Law

38

6.6

WAIVER OF JURY TRIAL

38

6.7

Notices

38

6.8

Entire Agreement, Etc.

40

6.9

Other Definitions

40

6.10

Captions

44

6.11

Severability

44

6.12

No Third Party Beneficiaries

44

6.13

Public Announcements

44

6.14

Remedies

44

 

EXHIBIT A

Credit Agreement

 

 

 

 

EXHIBIT B

Warrant

 

 

 

 

EXHIBIT C

Investor Rights Agreement

 

 

 

 

EXHIBIT D

Certificate of Designations

 

 

ii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Additional Reimbursement Amount

5.3(b)(3)

Advisers Act

2.1(aa)(3)

Affiliate

6.9(4)

Agreement

Preamble

Alternative Transaction

3.3(f)(1)

Alternative Transaction Proposal

3.3(f)(2)

Bank

2.1(b)

Beneficial Owner

6.9(5)

Beneficially Own

6.9(5)

Beneficially Ownership

6.9(5)

Benefit Plan

2.1(r)

Board of Directors

2.1(d)(1)

Board Recommendation

3.2

Broker Dealer Subsidiaries

2.1(aa)(2)

Burdensome Condition

3.4(a)

Business Day

6.9(6)

C&D Order

1.2(b)(2)(vii)

Capital Lease Obligations

6.9(7)

Capitalization Date

2.1(c)

Change of Recommendation

3.3(d)

Code

1.4

Common Stock

Recitals

Company

Preamble

Company 10-Ks

2.1(f)

Company 10-Q

2.1(f)

Company Financial Statements

2.1(f)

Company Preferred Stock

2.1(c)

Company Reports

2.1(g)(1)

Company Significant Agreement

2.1(k)

Company Subsidiaries

2.1(b)

Company Subsidiary

2.1(b)

Company’s Knowledge

6.9(13)

Credit Agreement

Recitals

Disclosure Schedule

2.1

ERISA

2.1(r)

ERISA Affiliate

2.1(r)(1)

Exchange Act

2.1(g)(1)

FDIC

1.2(b)(2)(ix)

Federal Reserve

1.2(b)(1)(iv)

FINRA

2.1(aa)(2)

Funding

1.2

Funding Amount

1.1(b)(5)

Funding Date

1.2

Governmental Entity

1.2(b)(1)(i)

Group Member

6.9(8)

Guarantee Obligation

6.9(9)

guaranteeing person

6.9(9)

Guarantor

6.9(10)

Hilltop

Preamble

HOLA

1.2(b)(1)(iv)

Indebtedness

6.9(11)

Indemnified Party

4.2(a)

Intellectual Property

2.1(x)

Investor

Preamble

Investor Rights Agreement

6.9(12)

Investors

Preamble

Knowledge

6.9(13)

Liens

2.1(b)

Loan Amount

1.1(b)(5)

Loans

2.1(bb)(1)

Losses

4.2(a)

Material Adverse Effect

6.9(14)

Oak Hill

Preamble

OREO

2.1(h)

OTS

1.2(b)(1)(iv)

Outside Date

5.1(b)(1)

Permitted Liens

6.9(15)

person

6.9(16)

Preferred Stock Certificate

1.3

primary obligations

6.9(9)

primary obligor

6.9(9)

Proxy Statement

3.2

Qualified Institutional Buyer

2.2(e)(1)

Regulatory Agreement

2.1(z)

Repo Transaction

6.9(18)

Representatives

3.3(a)

Requirement of Law

6.9(17)

Rights Plan

2.1(dd)

SEC

2.1(f)

Securities Act

2.1(g)(1)

Specified Deposits

1.2(b)(2)(vi)

Specified Representations

6.1

Stockholder Approval

2.1(d)(1)

Stockholder Proposal

3.2

Stockholders’ Meeting

3.2

Subsidiary

6.9(20)

Superior Proposal

3.3(f)(3)

Swap Agreement

6.9(19)

Tax

2.1(i)

Taxes

2.1(i)

Termination Fee

5.3(b)(1)

to the Knowledge of the Company

6.9(13)

Transaction Documents

6.9(21)

Warrant

Recitals

Warrant Amount

1.1(b)(4)

Warrant Shares

1.2(b)(1)(i)

 

--------------------------------------------------------------------------------


 

FUNDING AGREEMENT, dated as of March 20, 2011 (this “Agreement”), between SWS
Group, Inc., a Delaware corporation (the “Company”), Hilltop Holdings Inc., a
Maryland corporation (“Hilltop”), Oak Hill Capital Partners III, L.P., a Cayman
Islands exempted limited partnership and Oak Hill Capital Management Partners
III, L.P., a Cayman Islands exempted limited partnership (together, “Oak Hill”)
(each of Hilltop and Oak Hill, an “Investor” and together the “Investors”).

 

RECITALS:

 

WHEREAS, on the terms and subject to the conditions hereof, the Investors shall
extend a senior unsecured loan to the Company in aggregate principal amount of
$100,000,000 pursuant to a Credit Agreement substantially in the form set forth
in Exhibit A (the “Credit Agreement”), and the Company shall issue to each of
the Investors a warrant substantially in the form set forth as Exhibit B (the
“Warrants”) to purchase 8,695,652 shares of common stock, $0.10 par value per
share, of the Company (the “Common Stock”) at an exercise price of $5.75 per
share (with such number of shares subject to increase and exercise price subject
to decrease in accordance with Section 1.3 hereof).

 

NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements set forth herein, and for other good and adequate
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound hereby, the parties agree as follows:

 

ARTICLE I

 

Funding

 

1.1                                 Funding.  On the Funding Date,

 

(a)                                  the Company shall deliver to the Investors:

 

(1)                                  the Credit Agreement, duly executed by the
Company,

 

(2)                                  the Warrants, duly executed by the Company,

 

(3)                                  the Investor Rights Agreement substantially
in the form set forth in Exhibit C, duly executed by the Company,

 

(b)                                 the Investors shall deliver to the Company:

 

(1)                                  the Credit Agreement, duly executed by each
Investor,

 

(2)                                  the Warrants, duly executed by each
Investor,

 

(3)                                  the Investor Rights Agreement, duly
executed by each Investor,

 

--------------------------------------------------------------------------------


 

(4)                                  cash in an amount not to exceed
$25,000,000.00, with such amount to be calculated on or prior to the Funding
Date in accordance with the good faith calculation of the Investors, in
consideration for the issuance of the Warrant (the “Warrant Amount”), and

 

(5)                                  cash in the amount of the difference
between (i) $100,000,000.00 and (ii) the Warrant Amount in respect of the loan
contemplated by the Credit Agreement (the “Loan Amount” and together with the
Warrant Amount, the “Funding Amount”).

 

1.2                                 Funding Date; Funding Conditions.  (a) 
Subject to the satisfaction or waiver of the conditions set forth in Section
1.2(b), the funding contemplated by this Agreement (the “Funding”) shall occur
on a date (the “Funding Date”) as shall be agreed upon by the parties hereto,
but no later than the third Business Day after the date of satisfaction or
waiver of the last of the conditions specified in Section 1.2(b) (other than
those conditions which by their nature may be satisfied only on the Funding
Date, but subject to the satisfaction or waiver of such conditions), at the
offices of Wachtell, Lipton, Rosen & Katz located at 51 West 52nd Street, New
York, New York 10019 or such other date or location as agreed by the parties.

 

(b)                                 Funding Conditions.  (1)  The respective
obligations of the Company and the Investors to consummate the Funding are
subject to the fulfillment at or prior to the Funding Date of the following
conditions:

 

(i)                                     no provision of any applicable law or
regulation and no judgment, injunction, order or decree of any Governmental
Entity of competent jurisdiction shall prohibit the Funding or shall prohibit or
restrict the Investors or their respective Affiliates from owning, voting, or
converting or exercising the Warrant in accordance with its terms or owning any
of the Common Stock or preferred stock of the Company (together, the “Warrant
Shares” ) for which the Warrant is exercisable and no lawsuit shall have been
commenced by any nation or government, any state or other political subdivision
thereof, any agency, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners) (each, a “Governmental Entity”) of
competent jurisdiction seeking to effect any of the foregoing; and

 

(ii)                                  the Stockholder Approval shall have been
obtained;

 

(iii)                               all governmental consents, approvals,
authorizations, applications, registrations, qualifications, filings and notices
that are required to be obtained in connection with the continuing operation of
the Group Members and the consummation of the transactions contemplated hereby
shall have been obtained and shall be in full force and effect;

 

2

--------------------------------------------------------------------------------


 

(iv)                              the Investors shall have received written
confirmation or nonobjection satisfactory to the Investors, from both the Office
of Thrift Supervision (the “OTS”) and the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) to the effect that neither the Investors
nor any of their respective Affiliates shall be deemed to “control” the Company
or any Company Subsidiary for purposes of the Home Owners’ Loan Act, as amended
and the applicable regulations and interpretations of the regulatory authorities
responsible for implementing such statute (“HOLA”) by reason of the consummation
of the transactions contemplated by this Agreement and the other Transaction
Documents, including the exercise of the Warrant; and

 

(v)                                 if the Investors believe in good faith that
they are required to file a notice with the Office of Thrift Supervision, or the
Federal Reserve if applicable, pursuant to the Change in Bank Control Act of
1978, or the applicable regulations and interpretations of the regulatory
authorities responsible for implementing such statute, the Investors shall have
received written approval or nonobjection satisfactory to the Investors of such
notice.

 

(2)                                  The obligation of each Investor to
consummate the Funding is also subject to the fulfillment or written waiver at
or prior to the Funding Date of each of the following conditions:

 

(i)                                     the representations and warranties of
the Company set forth in Sections 2.1(c), 2.1(j) and 2.1(dd) of this Agreement
shall be true and correct in all respects on and as of the date of this
Agreement and on and as of the Funding Date as though made on and as of such
dates (except to the extent any such representation and warranty is made as of a
specified date, in which case such representation and warranty shall be true and
correct as of such date), and the representations and warranties of the Company
set forth in this Agreement (other than the representations and warranties of
the Company set forth in Sections 2.1(c) and 2.1(j) of this Agreement) shall be
true and correct in all material respects on and as of the date of this
Agreement and on and as of the Funding Date as though made on and as of such
dates (except to the extent such representations and warranties are made as of a
specified date, in which case such representations and warranties shall be true
and correct as of such date);

 

(ii)                                  the Company shall have performed in all
material respects all obligations required to be performed by it at or prior to
the Funding under this Agreement;

 

(iii)                               the Investors shall have received a
certificate, dated as of the Funding Date, signed on behalf of the Company by a
senior executive officer certifying that the conditions set forth in Sections
1.2(b)(2)(i) and (ii) have been satisfied;

 

3

--------------------------------------------------------------------------------


 

(iv)                              since the date of this Agreement, there shall
not have been any circumstance, effect, event or change that, individually or in
the aggregate, has or would reasonably be expected to result in a Material
Adverse Effect;

 

(v)                                 the Common Stock for which the Warrants may
be exercised shall have been authorized for listing on the New York Stock
Exchange or such other market on which the Common Stock is then listed or
quoted, subject to official notice of issuance;

 

(vi)                              the aggregate balance of Specified Deposits on
the Funding Date shall not be less than $2,250,000,000.  “Specified Deposits”
means deposits in customer accounts for the clearing and retail brokerage
business that are available to be swept to the Bank and money market funds;

 

(vii)                           the Company shall be in material compliance with
all aspects of the Order to Cease and Desist dated February 4, 2011 and issued
by the Office of Thrift Supervision, acting by and through its Regional Director
for the Western Region (the “C&D Order”);

 

(viii)                        there shall not be any action taken, or any law,
statute, ordinance, rule or regulation enacted, entered, enforced or deemed
applicable to the Company or the Company Subsidiaries, either Investor or the
transactions contemplated hereby, by any Governmental Entity, whether in
connection with the determinations or approval of the Federal Reserve or the OTS
specified in Section 1.2(b)(1)(iv) or 1.2(b)(1)(v) or otherwise, which contains
or results in a Burdensome Condition, and, for the avoidance of doubt, any
requirements to disclose the identities of direct or indirect limited partners,
stockholders or members of an Investor or its Affiliates or its investment
advisors shall be deemed a Burdensome Condition unless otherwise determined by
such Investor in its sole discretion;

 

(ix)                                following the date of this Agreement, none
of the OTS, the Federal Reserve or the Federal Deposit Insurance Corporation
(“FDIC”) shall have notified the Company, the Bank or either Investor that they
will impose on an Investor or any of its Affiliates, the Company or the Bank any
requirements that would reasonably be expected, in such Investor’s good faith
judgment, to materially impair any economic benefits to such Investor or
materially affect the Company’s or the Bank’s business going forward in any
material respect;

 

(x)                                   the two Board Representatives (as defined
in the Investor Rights Agreement) shall have been appointed to the Board of
Directors in accordance with the Investor Rights Agreement;

 

(xi)                                each of the conditions precedent set forth
in Section 4.1 of the Credit Agreement shall have been satisfied;

 

(xii)                             the simultaneous Funding by the other
Investor;

 

4

--------------------------------------------------------------------------------


 

(xiii)                          the administrative agent and the lenders party
to the Credit Agreement shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” rules and the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) reasonably requested by such person at least two
Business Days prior to the Funding Date;

 

(xiv)                         the Warrants shall have been or are simultaneously
issued in the amounts and to the Warrant holders described in the Warrant; and

 

(xv)                            the Investor Rights Agreement, Credit Agreement
and Warrants shall have been executed and delivered by all parties thereto and
shall have become effective.

 

(3)                                  The obligation of the Company to consummate
the Funding is also subject to the fulfillment or written waiver prior to the
Funding Date of the following conditions:

 

(i)                                     the representations and warranties of
the Investors set forth in Section 2.2 shall be true and correct in all material
respects on and as of the date of this Agreement and on and as of the Funding
Date as though made on and as of such dates (except to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct as of such date),
except for any failure of such representations and warranties to be true and
correct that does not materially impair the Investors’ ability to consummate the
transactions contemplated hereby; and

 

(ii)                                  the Company shall have received a
certificate signed on behalf of each Investor by a senior officer certifying to
the effect that the condition set forth in Section 1.2(b)(3)(i) has been
satisfied.

 

1.3                                 Adjustments.  In the event that, at or prior
to the Funding Date, there occurs any transaction or event that would result in
any adjustment or give rise to any right of adjustment under the Warrant or the
certificate of designations for preferred stock referenced therein,
substantially in the form set forth in Exhibit D (the “Preferred Stock
Certificate”), then the Warrant or the Preferred Stock Certificate will be
amended prior to the Funding Date to reflect such adjustment so that the
economic benefit of the Warrant to the Investors is unaffected by such
transaction or event, and the terms “Warrant”, and “Preferred Stock Certificate”
as used herein shall refer to such Warrant or Preferred Stock Certificate, as
applicable, as so amended for all purposes hereunder.  Notwithstanding anything
in this Agreement to the contrary, in no event shall the Warrant Amount be
increased by the foregoing.

 

1.4                                 Tax Reporting.  The Company and the
Investors hereby acknowledge and agree that (i) the fair market value of the
Warrant is the Warrant Amount and (ii) the issue price of the debt contemplated
by the Credit Agreement is the Loan Amount.  The Company and the Investors shall
prepare their respective Tax returns in a manner consistent with this Section
1.4

 

5

--------------------------------------------------------------------------------


 

and shall not take any position inconsistent therewith unless required to do so
pursuant to a “determination” within the meaning of Section 1313(a) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

ARTICLE II

 

Representations and Warranties

 

2.1                                 Representations and Warranties of the
Company.  Except as set forth in the documents available to the Investors in the
Company’s on-line dataroom on March 18, 2011 (the “Disclosure Schedule”,
provided that if the Company delivers to the Investors a Disclosure Schedule
satisfactory to the Investors prior to 9 a.m., New York time, on March 21, 2011,
then the Disclosure Schedule as so delivered and only such Disclosure Schedule
shall be the Disclosure Schedule for all purposes under this Agreement), as of
the date hereof and as of the Funding Date, the Company represents and warrants
to the Investors that:

 

(a)                                  Organization and Authority.  The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, is duly qualified to do business and is in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified or where failure to be so
qualified would reasonably be expected to result in a Material Adverse Effect,
and has corporate power and authority to own its properties and assets and to
carry on its business as it is now being conducted.  The Company has furnished
or made available to the Investors true, correct and complete copies of the
Company’s Certificate of Incorporation and bylaws as amended through the date of
this Agreement. The Company is a savings and loan holding company duly
registered under HOLA.

 

(b)                                 Company’s Subsidiaries.  The Company has set
forth in the Disclosure Schedule a true, complete and correct list of all of its
Subsidiaries as of the date of this Agreement (individually, a “Company
Subsidiary” and, collectively, the “Company Subsidiaries”), all shares of the
outstanding capital stock of each of which are owned directly or indirectly by
the Company.  No capital stock or Indebtedness of any Company Subsidiary is or
may be required to be issued by reason of any option, warrant, scrip, preemptive
right, right to subscribe to, gross-up right, call or commitment of any
character whatsoever relating to, or security or right convertible into, shares
of any capital stock of such Company Subsidiary, and there are no contracts,
commitments, understandings or arrangements by which any Company Subsidiary is
bound to issue additional shares of its capital stock or Indebtedness, or any
option, warrant or right to purchase or acquire any additional shares of its
capital stock or Indebtedness.  All of the shares of capital stock of each
Company Subsidiary are duly authorized and validly issued, fully paid and
nonassessable and are owned by the Company free and clear of any lien, adverse
right or claim, charge, option, pledge, covenant, title defect, security
interest or other encumbrances of any kind (“Liens”).  Each Company Subsidiary
is an entity duly organized, validly existing, duly qualified to do business and
in good standing under the laws of its jurisdiction of incorporation, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of

 

6

--------------------------------------------------------------------------------


 

its business requires it to be so qualified or where failure to be so qualified
would reasonably be expected to result in a Material Adverse Effect, and has
corporate or other legal entity power and authority to own or lease its
properties and assets and to carry on its business as it is now being
conducted.  Except in respect of the Company Subsidiaries, the Company does not
own beneficially, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or other entity, and is not, directly or indirectly, a partner in
any partnership or party to any joint venture.  The Company’s sole depository
institution subsidiary is Southwest Securities, FSB (the “Bank”), which is duly
organized and validly existing as a federally chartered savings association
regulated by the OTS.  The deposit accounts of Southwest Securities, FSB are
insured by the FDIC to the fullest extent permitted by the Federal Deposit
Insurance Act and the rules and regulations of the FDIC thereunder, and all
premiums and assessments required to be paid in connection therewith have been
paid when due.

 

(c)                                  Capitalization.  The authorized capital
stock of the Company consists of 60,000,000 shares of Common Stock, par value
$0.10 per share, and 100,000 shares of preferred stock, par value $1.00 per
share (the “Company Preferred Stock”).  As of the close of business on March 15,
2011 (the “Capitalization Date”), there were 33,313,807 shares of Common Stock
issued and 32,550,164 shares of Common Stock outstanding and no shares of
Company Preferred Stock outstanding.  Since the Capitalization Date and through
the date of this Agreement, the Company has not (i) issued or authorized the
issuance of any shares of Common Stock or Company Preferred Stock, or any
securities convertible into or exchangeable or exercisable for shares of Common
Stock or Company Preferred Stock other than the Warrant Shares (as defined in
the Warrant), (ii) reserved for issuance any shares of Common Stock or Company
Preferred Stock or (iii) repurchased or redeemed, or authorized the repurchase
or redemption of, any shares of Common Stock or Company Preferred Stock.  Other
than in respect of the issuance of the awards outstanding under or pursuant to
the Benefit Plans in respect of which an aggregate of no more than 1,000,000
shares of Common Stock have been reserved for issuance, no shares of Common
Stock or Company Preferred Stock have been reserved for issuance.  As of the
date of this Agreement, the Company has not granted any awards under or pursuant
to the Benefit Plans since February 18, 2011 other than as disclosed in the
Disclosure Schedule.  All of the issued and outstanding shares of Common Stock
and Company Preferred Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof.  No bonds, debentures, notes or
other Indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote are issued and outstanding.  Except under
or pursuant to the Benefit Plans, the Company does not have and is not bound by
any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of, or
securities or rights convertible into or exchangeable or exercisable for, any
shares of Common Stock or Company Preferred Stock or any other equity securities
or Indebtedness of the Company or any securities representing the right to
purchase or otherwise receive any shares of capital stock or Indebtedness of the
Company (including any rights plan or agreement).  The Company has set forth in
the Disclosure Schedule all shares of Company capital stock that have

 

7

--------------------------------------------------------------------------------


 

been purchased, redeemed or otherwise acquired, directly or indirectly, by the
Company or any Company Subsidiary since June 26, 2010 and all dividends or other
distributions that have been declared, set aside, made or paid to the
stockholders of the Company since that date.  The Company is not a party to any
voting agreement with respect to any shares of capital stock of, or other equity
or voting interests in, the Company or any of its Subsidiaries and, to the
Knowledge of the Company, as of the date of this Agreement there are no
irrevocable proxies and no voting agreements with respect to any shares of
capital stock of, or other equity or voting interests in, the Company or any of
its Subsidiaries.

 

(d)                                 Authorization.

 

(1)                                  The Company and each Company Subsidiary
that is party to a Transaction Document has the corporate power and authority to
enter into each Transaction Document to which it is a party and to carry out its
obligations thereunder.  The execution, delivery and performance of each
Transaction Document by the Company and each Company Subsidiary that is party to
a Transaction Document, and the consummation of the transactions contemplated
thereby, including the issuance of the Common Stock and the Series A Preferred
Stock (as defined in the Warrant) in accordance with the Warrants and the
obtaining of extensions of credit under the Credit Agreement, have been duly
authorized by the Board of Directors of the Company (the “Board of Directors”)
or Company Subsidiary, as applicable.  Each Transaction Document has been duly
and validly executed and delivered by the Company and each Company Subsidiary
that is party thereto and, assuming due authorization, execution and delivery of
each Transaction Document by the Investors, is a valid and binding obligation of
the Company or Company Subsidiary enforceable against the Company or Company
Subsidiary in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganizations, fraudulent
transfer or similar laws relating to or affecting creditors generally or by
general equitable principles (whether applied in equity or at law).  No other
corporate proceedings are necessary for the execution and delivery by the
Company or any Company Subsidiary of the Transaction Documents to which each is
a party, the performance by the Company and Company Subsidiaries of their
respective obligations under the Transaction Documents or the consummation by
the Company and the Company Subsidiaries of the transactions contemplated by the
Transaction Documents, subject to receipt of Stockholder Approval.  No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Entity, FINRA or any other person is required in connection
with the due execution, delivery, performance, validity or enforceability of any
of the Transaction Document or the consummation of the transactions contemplated
by the Transaction Documents, including, without limitation, the extensions of
credit under the Credit Agreement, except (i) consents, authorizations, filings
and notices described in the Disclosure Schedule, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, and (ii) such other consents, authorizations, filings and
notices the failure to receive or make would not

 

8

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect on the Company or
impair or delay its ability to enter into or complete the transactions
contemplated by the Transaction Documents.  The only vote of the stockholders of
the Company required to approve the transactions contemplated by the Transaction
Documents under applicable law, regulation or rule of any regulatory or
self-regulatory authority or stock exchange or the organizational documents of
the Company is the affirmative vote of a majority of the votes cast in favor of
the issuance of the Warrant and the Warrant Shares for purposes of
Section 312.03 of the NYSE Listed Company Manual (such approval, the
“Stockholder Approval”).

 

(2)                                  Neither the execution, delivery and
performance by the Company or any Company Subsidiary of any Transaction
Document, nor the consummation of the transactions contemplated by any
Transaction Document, nor compliance by the Company and Company Subsidiaries
with any of the provisions of any Transaction Document, will (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien, upon any of the properties or assets of
the Company or any Company Subsidiary under any of the material terms,
conditions or provisions of (A) the certificate of incorporation or bylaws of
the Company and Company Subsidiaries (or similar governing documents) or (B) any
material note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any Company
Subsidiary is a party or by which it may be bound, or to which the Company or
any Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, or (ii) violate any ordinance, permit,
concession, grant, franchise, law, statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to the Company or any
Company Subsidiary or any of their respective properties or assets other than,
in the case of this subclause (ii), for such violation or violations that would
not reasonably be expected to have a Material Adverse Effect.

 

(3)                                  Other than the securities or blue sky laws
of the various states, no material notice to, registration, declaration or
filing with any Governmental Entity, no competition or merger control laws of
other jurisdictions, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity, or expiration or termination of any
statutory waiting period, is necessary for the consummation of the transactions
contemplated by the Transaction Documents.

 

(e)                                  Knowledge as to Conditions.  As of the date
of this Agreement, the Company Knows of no reason why any regulatory approvals
and, to the extent necessary, any other approvals, authorizations, filings,
registrations, and notices required or otherwise a condition to the consummation
of the transactions contemplated by the Transaction Documents cannot, or should
not, be obtained.

 

9

--------------------------------------------------------------------------------


 

(f)                                    Financial Statements. The audited
consolidated balance sheets of the Company and its Subsidiaries as of June 25,
2010, June 26, 2009 and June 27, 2008 and the related consolidated statements of
income, stockholders’ equity and cash flows for each of the years ended June 25,
2010, June 26, 2009 and June 27, 2008, together with the notes thereto, reported
on by Grant Thornton LLP and included in the Company’s Annual Reports on
Form 10-K for the fiscal years ended June 25, 2010, June 26, 2009 and June 27,
2008 (the “Company 10-Ks”), as filed with the U.S. Securities and Exchange
Commission (the “SEC”), and the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of December 31, 2010 and related consolidated
statements of income and cash flows for the three and six months then ended,
included in the Company’s Quarterly Report on Form 10-Q for the period ended
December 31, 2010 (the “Company 10-Q” and collectively with the Company 10-Ks,
the “Company Financial Statements”), (1) have been prepared from, and are in
accordance with, the books and records of the Company and its Subsidiaries,
(2) complied as to form, as of their respective date of filing with the SEC, in
all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, (3) have been
prepared in accordance with GAAP applied on a consistent basis and (4) present
fairly in all material respects the consolidated financial position of the
Company and its Subsidiaries at the dates set forth therein and the consolidated
results of operations, changes in stockholders’ equity and cash flows of the
Company and its Subsidiaries for the periods stated therein.  Neither the
Company nor its Subsidiaries has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long term leases or unusual
forward or long term commitments, interest rate or foreign currency swap or
exchange transaction or other obligation including in respect of derivatives,
that are not reflected in the Company Financial Statements.  During the period
from June 25, 2010 to and including the date hereof, there has been no
disposition other than in the ordinary course of business by the Company or any
Company Subsidiary of any material part of its business or property.

 

(g)                                 Reports.

 

(1)                                  Since June 27, 2008, the Company and each
Company Subsidiary have filed all material reports, registrations, documents,
filings, statements and submissions, together with any required amendments
thereto, that was required to file with any Governmental Entity (collectively,
the “Company Reports”) and have paid all material fees and assessments due and
payable in connection therewith.  As of their respective filing dates, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be.  As of the date of this Agreement, there are no outstanding
comments from the SEC or any other Governmental Entity with respect to any
Company Report.  Each Company Report contains all of the information required to
be included in it and, when it was filed and as of the date of each such Company
Report filed with or furnished to the SEC, such Company Report did not, as of
its date or if amended prior to the date of this Agreement, as of the date of
such amendment, contain an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements made in it, in light
of the circumstances under which they

 

10

--------------------------------------------------------------------------------


 

were made, not misleading and complied as to form in all material respects with
the applicable requirements of the Securities Act of 1933, as amended, or any
successor statute (the “Securities Act”), and the Securities Exchange Act of
1934, as amended, or any successor statute (the “Exchange Act”).  No executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002.

 

(2)                                  The records, systems, controls, data and
information of the Company and its Subsidiaries are recorded, stored, maintained
and operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of, or appropriate license by, the Company or the Company
Subsidiaries or accountants (including all means of access thereto and
therefrom).  The Company (A) has implemented and maintains disclosure controls
and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its consolidated Company
Subsidiaries, is made Known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the audit committee of the
Board of Directors (x) any significant deficiencies and material weaknesses in
the design or operation of internal control over financial reporting (as defined
in Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information, and (y) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.  As of the date of this Agreement,
the Company has no Knowledge of any reason that its outside auditors and its
chief executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due.  Since June 27, 2008, (i) neither the Company nor
any Company Subsidiary nor, to the Knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
Company Subsidiary, has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any Company Subsidiary or their respective internal
accounting controls, including any material complaint, allegation, assertion or
claim that the Company or any Company Subsidiary has engaged in questionable
accounting or auditing practices, and (ii) no attorney representing the Company
or any Company Subsidiary, whether or not employed by the Company or any Company
Subsidiary, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Board of Directors or any
committee thereof or to any director or officer of the Company.

 

11

--------------------------------------------------------------------------------


 

(h)                                 Properties and Leases.  To the extent
reflected in the Company Financial Statements, except for any Permitted Liens
and except in each case as would not reasonably be expected to result in a
Material Adverse Effect, the Company and each Company Subsidiary have good and
marketable title in fee simple free and clear of any material Liens to all the
real and personal property reflected in the Company’s consolidated balance sheet
as of June 25, 2010 included in the Company 10-K for the period then ended, and
all real and personal property acquired since such date, except such real and
personal property as has been disposed of in the ordinary course of business. 
Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) all leases of real property and all other leases material to the
Company or any Company Subsidiary pursuant to which the Company or such Company
Subsidiary, as lessee, leases real or personal property are valid and effective
in accordance with their respective terms, and (ii) there is not, under any such
lease, any existing default by the Company or such Company Subsidiary or any
event which, with notice or lapse of time or both, would constitute such a
default.  The Disclosure Schedule sets forth a listing of the Other Real Estate
Owned (“OREO” ) acquired by foreclosure or by deed-in-lieu thereof, including
the book value thereof.  Other than OREO, and except for ordinary wear and tear,
all of the buildings, structures, and appurtenances owned, leased, or occupied
by the Company or any of its Subsidiaries are in good operating condition and in
a state of good maintenance and repair and comply with applicable zoning and
other municipal laws and regulations, and there are no latent defects therein.

 

(i)                                     Taxes.  Each of the Company and its
Subsidiaries has filed all material federal, state, county, local and foreign
income and other material Tax returns, including information returns, required
to be filed by it and all such filed Tax returns are, true, complete and correct
in all material respects, and paid all material Taxes owed by it (whether or not
shown on such returns) and no material Taxes owed by it or assessments received
by it are delinquent.  The federal income Tax returns of the Company and its
Subsidiaries for the tax year ended December 31, 2006, and for all tax years
prior thereto, are for the purposes of routine audit by the Internal Revenue
Service closed because of the statute of limitations, and no claims for
additional Taxes for such fiscal years are pending.  Neither the Company nor any
Company Subsidiary has waived any statute of limitations with respect to Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency, in each case that is still in effect, or has pending a request for
any such extension or waiver.  Neither the Company nor any Company Subsidiary is
a party to any pending action or proceeding, nor to the Company’s knowledge is
any such action or proceeding threatened by any Governmental Entity, for the
assessment or collection of a material amount of Taxes, interest, penalties,
assessments or deficiencies, and no material issue has been raised by any
federal, state, local or foreign taxing authority in connection with an audit or
examination of the Tax returns, business or properties of the Company or any
Company Subsidiary which has not been settled, resolved and fully satisfied, or
adequately reserved for.  Each of the Company and its Subsidiaries has withheld
and paid all material Taxes (determined both individually and in the aggregate)
that it is required to withhold from amounts owing to employees, creditors or
other third parties.  Neither the Company nor any Company Subsidiary is a party
to, is bound by or has any obligation under any material Tax sharing or material
Tax indemnity agreement or similar contract or arrangement other than any
contract or

 

12

--------------------------------------------------------------------------------


 

agreement between or among the Company and any Company Subsidiary.  Neither the
Company nor any Company Subsidiary has entered into any “listed transaction”
within the meaning of Treasury Regulations Section 1.6011-4(b)(2), or any other
transaction requiring disclosure under analogous provisions of state, local or
foreign law.  Neither the Company nor any Company Subsidiary has liability for
the Taxes of any person other than the Company or any Company Subsidiary under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law).  For the purpose of this Agreement, the term “Tax” (including,
with correlative meaning, the term “Taxes”) shall mean any and all domestic or
foreign, federal, state, local or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added.

 

(j)                                     Absence of Certain Changes.  Since
June 25, 2010, except for publicly disclosed ordinary dividends on the Common
Stock, the Company has not made or declared any distribution in cash or in kind
to its stockholders or issued or repurchased any shares of its capital stock or
other equity interests.  Since June 25, 2010 to and including the date hereof,
no event or events have occurred that have had or are reasonably likely to
result in a Material Adverse Effect and the Company and its Subsidiaries have
been operated in the ordinary course of business consistent with past practice.

 

(k)                                  Commitments and Contracts.  The Company has
provided to the Investors or their representatives true, correct and complete
copies of each of the following to which the Company or any Company Subsidiary
is a party or to which they or their assets or properties may be subject
(whether written or oral, express or implied) (each, a “Company Significant
Agreement”):

 

(1)                                  any employment contract or understanding
(including any understandings or obligations with respect to severance or
termination pay, liabilities or fringe benefits) with any present or former
officer, director, employee or consultant (other than those that are terminable
at will by the Company or such Company Subsidiary);

 

(2)                                  any plan, contract or understanding
providing for any bonus, pension, option, deferred compensation, retirement
payment, profit sharing or similar arrangement with respect to any present or
former officer, director, employee or consultant;

 

(3)                                  any labor contract or agreement with any
labor union;

 

(4)                                  any contract containing covenants that
limit in any respect the ability of the Company or any Company Subsidiary to
compete in any line of business or with any person or which involve any
restriction of the geographical

 

13

--------------------------------------------------------------------------------


 

area in which, or method by which or with whom, the Company or any Company
Subsidiary may carry on its business (other than as may be required by law or
applicable regulatory authorities);

 

(5)                                  any joint venture, partnership, strategic
alliance or other similar contract (including any franchising agreement, but in
any event excluding introducing broker agreements); and any contract relating to
the acquisition or disposition of any material business or material assets
(whether by merger, sale of stock or assets or otherwise), which acquisition or
disposition is not yet complete or where such contract contains continuing
obligations or contains continuing indemnity obligations of the Company or any
of the Company Subsidiaries;

 

(6)                                  any real property lease and any other lease
with annual rental payments aggregating $500,000 or more;

 

(7)                                  any contract providing for hedging or
derivative instruments, including swaps, caps, floors and option agreements,
with annual payments that would be reasonably expected to exceed $500,000;

 

(8)                                  any contract that relates to the incurrence
of long-term Indebtedness or the borrowing of money by the Company or any of its
Subsidiaries, or the guarantee by the Company or any of its Subsidiaries of any
such obligation, in each case that that would reasonably be expected to exceed
$500,000;

 

(9)                                  any agreement that relates to the
performance of clearing or execution services; and

 

(10)                            any other contract or agreement which is a
“material contract” within the meaning of Item 601(b)(10) of Regulation S-K.

 

(11)                            Each of the Company Significant Agreements is
valid and binding on the Company and its Subsidiaries, as applicable, and is in
full force and effect.  The Company and each of the Company Subsidiaries, as
applicable, are in all material respects in compliance with and have in all
material respects performed all obligations required to be performed by them to
date under each Company Significant Agreement.  Neither the Company nor any of
the Company Subsidiaries Knows of, or has received notice of, any violation or
default (or any condition which with the passage of time or the giving of notice
would cause such a violation of or a default) by any party under any Company
Significant Agreement.

 

(l)                                     Related Party Transactions.  There are
no transactions or series of related transactions, agreements, arrangements or
understandings, nor are there any currently proposed transactions, or series of
related transactions between the Company or any Company Subsidiaries, on the one
hand, and the Company, any current or former director or executive officer of
the Company or any Company Subsidiaries or any person who Beneficially Owns 5%
or more of the Common Stock (or any of such person’s

 

14

--------------------------------------------------------------------------------


 

immediate family members or Affiliates) (other than Company Subsidiaries), on
the other hand.

 

(m)                               Offering of Securities.  Neither the Company
nor any person acting on its behalf has taken any action (including any offering
of any securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the Warrants or the
Common Stock or the Preferred Stock issuable upon exercise of the Warrants under
the Securities Act and the rules and regulations of the SEC promulgated
thereunder) which would subject the offering, issuance or sale of any of the
Warrants or the Common Stock or Preferred Stock issuable upon exercise of the
Warrants to the registration requirements of the Securities Act.

 

(n)                                 Litigation and Other Proceedings.  Except as
set forth in the Disclosure Schedule, there is no pending or, to the Knowledge
of the Company, threatened, claim, action, suit, investigation or proceeding
before any arbitrator, Governmental Entity or FINRA against the Company or any
Company Subsidiary, nor is the Company or any Company Subsidiary subject to any
order, judgment or decree, of any such entity, other than any of the foregoing
that, individually or in the aggregate, would not reasonably be expected to
result in or give rise to Losses to the Company or the Company Subsidiaries
exceeding $100,000.

 

(o)                                 No Undisclosed Liabilities.  Except for
those liabilities that are reflected or reserved against on the balance sheet of
the Company 10-Q for the quarterly period ended  December 31, 2010, and except
for liabilities that are not material to the Company and that were incurred
since  December 31, 2010 in the ordinary course of business consistent with past
practice of the Company, neither the Company nor any of its Subsidiaries has any
liabilities or obligations of any nature (absolute, accrued, contingent or
otherwise).

 

(p)                                 Compliance with Laws.  The Company and each
Company Subsidiary:

 

(1)                                  is in compliance with all applicable
federal, state, local or foreign laws, regulations, rules, decrees, judgments,
injunctions and orders of any Governmental Entity or stock exchange, except
where any failure to so be in compliance as could not reasonably be expected  to
have a Material Adverse Effect, and, to the Knowledge of the Company, is not
under investigation with respect to and has not been threatened to be charged
with or given notice of any material violation of, or investigation with respect
to, any of the foregoing, except as set forth in the Disclosure Schedule;  and

 

(2)                                  has all permits, licenses, franchises,
authorizations, orders and approvals of, and has made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit it to own or lease its properties and assets and to carry on its business
as presently conducted and that are material to the business of the Company or
such Company Subsidiary, except where any failures could not reasonably be
expected to have a Material Adverse

 

15

--------------------------------------------------------------------------------


 

Effect; and all such permits, licenses, certificates of authority, orders and
approvals are in full force and effect and, to the Knowledge of the Company, no
material suspension or cancellation of any of them is threatened, and all such
filings, applications and registrations are current.

 

(q)                                 Labor.  Employees of the Company and its
Subsidiaries are not represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees.  No
labor organization or group of employees of the Company or any Company
Subsidiary has made a pending demand for recognition or certification, and there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the Company’s Knowledge,
threatened to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority.  There are no organizing
activities, strikes, work stoppages, slowdowns, lockouts, material arbitrations
or material grievances, or other material labor disputes pending or, to the
Company’s Knowledge, threatened against or involving the Company or any Company
Subsidiary.

 

(r)                                    Company Benefit Plans.

 

“Benefit Plan” means all material employee benefit plans, programs, agreements,
policies, practices, or other arrangements providing benefits to any current or
former employee, officer or director of the Company or any Company Subsidiary or
any beneficiary or dependent thereof that is sponsored or maintained by the
Company or any Company Subsidiary or to which the Company or any Company
Subsidiary contributes or is obligated to contribute or is party, whether or not
written, including any material employee welfare benefit plan within the meaning
of Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
material bonus, incentive, deferred compensation, vacation, stock purchase,
stock option, equity-based severance, employment, change of control, consulting
or fringe benefit plan, program, agreement or policy.

 

(1)                                  With respect to each Benefit Plan, (A) the
Company and its Subsidiaries have complied, and are now in compliance, in all
material respects, with the applicable provisions of ERISA, the Code and all
other laws and regulations applicable to such Benefit Plan and (B) each Benefit
Plan has been administered in all material respects in accordance with its
terms.  Except as would not reasonably be expected to result in a Material
Adverse Effect, none of the Company or its Subsidiaries nor any of their
respective ERISA Affiliates has incurred any withdrawal liability as a result of
a complete or partial withdrawal from a multiemployer plan, as those terms are
defined in Part I of Subtitle E of Title IV of ERISA, that has not been
satisfied in full.  “ERISA Affiliate” means any entity, trade or business,
whether or not incorporated, which together with the Company and its
Subsidiaries would be deemed a “single employer” within the meaning of
Section 4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code.

 

16

--------------------------------------------------------------------------------


 

(2)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will (i) result in any
material payment (including severance, unemployment compensation, “excess
parachute payment” (within the meaning of Section 280G of the Code), 
forgiveness of indebtedness or otherwise) becoming due to any current or former
employee, officer or director of the Company or any Company Subsidiary from the
Company or any Company Subsidiary under any Benefit Plan or any other agreement
with any employee, including, for the avoidance of doubt, change in control
agreements, (ii) materially increase any benefits otherwise payable under any
Benefit Plan, (iii) result in any acceleration of the time of payment or vesting
of any such benefits, (iv) require the funding or increase in the funding of any
such benefits or (v) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any Benefit Plan or related trust.

 

(3)           Except as would not reasonably be expected to result in a Material
Adverse Effect and except for liabilities fully reserved for or identified in
the Company Financial Statements, there are no pending or threatened claims
(other than claims for benefits in the ordinary course), lawsuits or
arbitrations which have been asserted or instituted against (i) the Benefit
Plans, (ii) any fiduciaries thereof with respect to their duties to the Benefit
Plans, or (iii) the assets of any of the trusts under any of the Benefit Plans.

 

(s)           Status of Securities.  Subject to the receipt of the Stockholder
Approval, the Warrants and the Common Stock or the Preferred Stock issuable upon
exercise of the Warrants shall have been duly authorized by all necessary
corporate action and, when issued, will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other stockholder of the
Company.  The Warrants, when executed and delivered by the Company pursuant to
this Agreement, will constitute a valid and legally binding agreement of the
Company enforceable in accordance with its terms (except as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditors’ rights
generally).

 

(t)            Risk Management; Derivatives.  Except as would not reasonably be
expected to result in a Material Adverse Effect:

 

(1)           The Company and its Subsidiaries have in place risk management
policies and procedures sufficient in scope and operation to protect against
risks of the type and in amounts reasonably expected to be incurred by persons
of similar size and in similar lines of business as the Company and its
Subsidiaries.

 

(2)           All derivative instruments, including swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or their customers, were
entered into (i) only for purposes of mitigating identified risk and in the

 

17

--------------------------------------------------------------------------------


 

ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies, and (iii) with counterparties believed by the Company or
Company Subsidiary to be financially responsible at the time; and each of them
constitutes the valid and legally binding obligation of the Company or one of
the Company Subsidiaries, enforceable in accordance with its terms.  Neither the
Company nor the Company Subsidiaries, nor any other party thereto, is in breach
of any of its obligations under any such agreement or arrangement.  The
financial position of the Company and the Company Subsidiaries on a consolidated
basis under or with respect to each such derivative transaction has been
reflected in the books and records of the Company and the Company Subsidiaries
in accordance with GAAP consistently applied.

 

(u)           Foreign Corrupt Practices and International Trade Sanctions. 
Neither the Company nor any Company Subsidiary, nor any of their respective
directors, officers, agents, employees or, to the Company’s Knowledge, any other
persons acting on their behalf (i) has violated the Foreign Corrupt Practices
Act, 15 U.S.C. § 78dd-1 et seq., as amended, or any other similar applicable
foreign, federal, or state legal requirement, (ii) has made or provided, or
caused to be made or provided, directly or indirectly, any payment or thing of
value to a foreign official, foreign political party, candidate for office or
any other person Knowing that the person will pay or offer to pay the foreign
official, party or candidate, for the purpose of influencing a decision,
inducing an official to violate their lawful duty, securing any improper
advantage, or inducing a foreign official to use their influence to affect a
governmental decision, (iii) has paid, accepted or received any unlawful
contributions, payments, expenditures or gifts, (iv) has violated or operated in
noncompliance with any export restrictions, money laundering law, anti-terrorism
law or regulation, anti-boycott regulations or embargo regulations, or (v) is
currently subject to any United States sanctions administered by the Office of
Foreign Assets Control of the United States Treasury Department.

 

(v)           Environmental Liability.  There is no legal, administrative, or
other proceeding, claim or action of any nature seeking to impose, or that could
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, pending or, to the Company’s Knowledge, threatened
against the Company or any Company Subsidiary the result of which would
reasonably be expected to result in a Material Adverse Effect; to the Company’s
Knowledge, there is no reasonable basis for any such proceeding, claim or
action; and neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any Governmental Entity or third
party imposing any such environmental liability.

 

(w)          Anti-Takeover Provisions Not Applicable.  Assuming the accuracy of
the representation set forth in Section 2.2(d), the Board of Directors has taken
all necessary action to ensure that the transactions contemplated by the
Transaction Documents or any of the transactions contemplated hereby will be
deemed to be

 

18

--------------------------------------------------------------------------------


 

exceptions to the provisions of Section 203 of the Delaware General Corporation
Law and Article 12 of the Certificate of Incorporation, and any other similar
“moratorium,” “control share,” “fair price,” “takeover” or “interested
stockholder” law does not and will not apply to the Transaction Documents or to
any of the transactions contemplated hereby or thereby.

 

(x)            Intellectual Property. (a) The Company and the Company
Subsidiaries own, or are licensed to use, all Intellectual Property necessary
for the conduct of the business as currently conducted, (b) except as has been
disclosed in the Company’s filings with the SEC prior to the date hereof, no
claim has been asserted and is pending by any person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Company Know of any valid basis for any such
claim, and (c) the use of Intellectual Property by the Company and Company
Subsidiaries does not infringe on the rights of any person in any respect,
except in each case as would not reasonably be expected to  have a Material
Adverse Effect.  For the purposes of this Agreement, “Intellectual Property”
shall mean the collective reference to all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

(y)           Brokers and Finders.  Except for Sandler O’Neill + Partners, L.P.,
neither the Company nor any Company Subsidiary nor any of their respective
officers, directors or employees has employed any broker or finder or incurred
any liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company or any Company Subsidiary, in connection with the Transaction Documents
or the transactions contemplated hereby and thereby.

 

(z)            Agreements with Regulatory Agencies.  Other than the Memorandum
of Understanding with the Office of Thrift Supervision, dated July 13, 2010, and
the C&D Order, neither the Company nor any Company Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since June 27, 2008, has adopted any
board resolutions at the request of, any Governmental Entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Company Subsidiary been advised since June 27, 2008
and until the date of this Agreement by any Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement.  The Company and each Company Subsidiary are in compliance in all
material respects with each Regulatory

 

19

--------------------------------------------------------------------------------


 

Agreement to which it is party or subject, and neither the Company nor any
Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.

 

(aa)         Broker Dealer and Other Regulated Subsidiaries.

 

(1)           Each Broker Dealer Subsidiary is a broker and dealer subject to
the provisions of Regulation T of the Board of Governors of the Federal Reserve
System of the United States (or any successor).  Each Broker Dealer Subsidiary
maintains procedures and internal controls reasonably designed to ensure that
such Broker Dealer Subsidiary does not extend or maintain credit to or for its
customers other than in accordance with the provisions of Regulation T, and
members of each such Broker Dealer Subsidiary regularly supervise its activities
and the activities of its members, employees and independent contractors to
ensure that such Broker Dealer Subsidiary does not extend or maintain credit to
or for its customers other than in accordance with the provisions of Regulation
T, except for occasional inadvertent failures to comply with Regulation T in
connection with transactions which are not, individually or in the aggregate,
material either in number or amount.

 

(2)           Each Broker Dealer Subsidiary is a member in good standing of the
Financial Industry Regulatory Authority (“FINRA”) or any other self-regulatory
body which succeeds to the functions of FINRA, is duly registered as a
broker-dealer with the SEC and in each state where the conduct of its business
requires such registration, and each employee of the Company or its Subsidiaries
that is required to be licensed or qualified with the SEC or any securities or
insurance commission or other Governmental Entity is so licensed and qualified. 
Neither the Company nor any Company Subsidiary is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.  Neither the Company nor any Company
Subsidiary is subject to regulation under any Requirement of Law (other than
Regulation X of the Board of Governors of the Federal Reserve System of the
United States (or any successor)) that limits its ability to incur
Indebtedness.  The Company’s only broker dealer subsidiaries are Southwest
Securities, Inc. and SWS Financial Services, Inc. (the “Broker Dealer
Subsidiaries”).  Other than the Broker Dealer Subsidiaries, no Subsidiary (i) is
or has been a broker-dealer within the meaning of the Exchange Act or any other
applicable law, (ii) is required to be registered, licensed or qualified as a
broker-dealer under the Exchange Act or any other applicable law or (iii) is
subject to any material liability or disability by reason of any failure to be
so registered, licensed or qualified.

 

(3)           The information contained in the currently effective Forms ADV and
BD, as filed with the SEC by each applicable Company Subsidiary, all state and
other federal registration forms, all reports and all material correspondence
filed by each applicable Subsidiary with any Governmental Entity

 

20

--------------------------------------------------------------------------------


 

under the Exchange Act, the Investment Company Act, the Investment Advisers Act
of 1940 (the “Advisers Act”) and under similar state statutes within the three
years prior to the date of this Agreement was (or will be, in the case of any
forms and reports filed after the date hereof) complete and accurate in all
material respects as of the time of filing thereof.

 

(4)           No material disciplinary proceeding or order is pending or, to the
Knowledge of the Company, threatened against the Company, the Company
Subsidiaries nor any of their respective directors, officers, employees,
“associated persons” (as defined in the Exchange Act) or “affiliated persons”
(as defined in the Investment Company Act).

 

(5)           The accounts of each investment advisory client of the Company or
any of its Subsidiaries subject to ERISA have been managed by the Company or its
applicable Subsidiary in material compliance with the applicable requirements of
ERISA.

 

(6)           Each of the Company and its Subsidiaries, and each of their
respective insurance agents, solicitors, third party administrators, managers,
brokers and distributors, have marketed, sold and issued insurance, reinsurance,
annuity and other investment products and securities in material compliance with
all applicable laws governing sales processes and practices.

 

(7)           None of the Company, any Company Subsidiary or any director,
officer or employee of the Company or any Company Subsidiary has committed any
breach of trust or fiduciary duty with respect to any such fiduciary account,
except as would not reasonably be expected to result in a Material Adverse
Effect.

 

(bb)         Loan Portfolio.

 

(1)           Each loan, loan agreement, note or borrowing arrangement
(including leases, credit enhancements, commitments, guarantees and
interest-bearing assets) (collectively, “Loans”) currently outstanding (i) is
evidenced by written notes, agreements or other evidences of Indebtedness that
are true, genuine and what they purport to be, (ii) to the extent secured, has
been secured by valid liens which have been perfected and (iii) to the Knowledge
of the Company and its Subsidiaries, is a legal, valid and binding obligation of
the obligor named therein, enforceable in accordance with its terms.  The notes
or other credit or security documents with respect to each such outstanding loan
were in compliance in all material respects with all applicable laws at the time
of origination or purchase by the Company or its Subsidiaries and are complete
and correct in all material respects.

 

(2)           None of the agreements pursuant to which the Company or any of its
Subsidiaries has sold Loans or pools of Loans or participations in Loans

 

21

--------------------------------------------------------------------------------


 

or pools of Loans contains any obligation to repurchase such Loans or interests
therein solely on account of a payment default by the obligor on any such Loan.

 

(3)           Except as set forth in the Disclosure Schedule, (i) neither the
Company nor any of its Subsidiaries have made any Loans to any directors,
executive officers and principal shareholders (as such terms are defined in
Regulation O of the Federal Reserve Board (12 C.F.R. Part 215)) of the Company
or any of its Subsidiaries, (ii) there are no employee, officer, director or
other affiliate Loans on which the borrower is paying a rate other than that
reflected in the note or other relevant credit or security agreement or on which
the borrower is paying a rate which was not in compliance with Regulation O and
(iii) all such Loans are and were originated in compliance in all material
respects with all applicable laws.

 

(4)           As of the date hereof, to the Knowledge of the Company and its
Subsidiaries (i) the characteristics of each loan portfolio of the Company and
its Subsidiaries have not materially changed from the characteristics of the
loan portfolio of the Company and its Subsidiaries as of January 31, 2011 and
(ii) the characteristics of each Loan of the Company and its Subsidiaries has
not materially changed from the characteristics of each Loan of the Company and
its Subsidiaries as of January 31, 2011.

 

(5)           The Company has, prior to the date of this Agreement, provided to
the Investors or their representatives true, correct and complete lists of: 
(i) all Loans held by the Company or any of its Subsidiaries that, during the
past twelve months, have had their respective terms to maturity accelerated or
with respect to which the Company or any of its Subsidiaries has notified the
borrower of its intention to accelerate the Loan or declare a default, (ii) all
Loan commitments or lines of credit that have been terminated or amended by the
Company or any of its Subsidiaries during the past twelve months by reason of a
default or adverse developments in the condition of the borrower or other events
or circumstances affecting the credit of the borrower, (iii) each borrower,
customer or other party which has notified the Company or any of its
Subsidiaries during the past twelve months of, or has asserted against the
Company or any of its Subsidiaries, orally or in writing, any “lender liability”
or similar claim, (iv) all Loans, (A) that are contractually past due 90 days or
more in the payment of principal and/or interest, (B) that are on non-accrual
status, (C) that as of the date of this Agreement are classified as “Other Loans
Specially Mentioned”, “Special Mention”, “Substandard”, “Doubtful”, “Loss”,
“Classified”, “Criticized”, “Watch List” or words of similar import, together
with the principal amount of and accrued and unpaid interest on each such loan
and the identity of the obligor thereunder, (D) where, during the past twelve
months, the interest rate terms have been reduced and/or the maturity dates have
been extended subsequent to the agreement under which the Loan was originally
created due to concerns regarding the borrower’s ability to pay in accordance
with such initial terms, or (E) where a specific reserve allocation exists in
connection therewith and (v) all assets

 

22

--------------------------------------------------------------------------------


 

classified by the Company or any of its Subsidiaries as OREO and all other
assets currently held that were acquired through foreclosure or in lieu of
foreclosure.

 

(cc)         Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Transaction Document, or any other
document, certificate or statement furnished by or on behalf of the Company or
any Company Subsidiary to the Investors under any Transaction Document or to the
administrative agent under the Credit Agreement, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not misleading; provided, that
any projections contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Company to be
reasonable at the time made, it being recognized by the Investors that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

(dd)         Rights Plan.  The Company has irrevocably and fully exempted each
of the Investors and its Affiliates from any poison pill agreement,
stockholders’ rights plan or similar plan, instrument, agreement or provision of
its Certificate of Incorporation or Bylaws (or other organizational documents)
or Requirement of Law that would limit or adversely affect an Investor’s right
or ability to acquire shares of any class of capital stock of the Company (a
“Rights Plan”).

 

2.2           Representations and Warranties of the Investors.  Each Investor
hereby represents and warrants to the Company, on behalf of itself only and not
jointly or severally with the other Investor, that:

 

(a)           Organization and Authority.  Such Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and has power and authority to own its
properties and assets and to carry on its business as it is now being conducted,
other than any failure of the foregoing to be accurate that would not prevent
such Investor from consummating the transactions contemplated hereby.

 

(b)           Authorization.  Such Investor has the corporate (or other legal
entity) power and authority to enter into the Transaction Documents and to carry
out its obligations thereunder.  The execution, delivery and performance of the
Transaction Documents by such Investor and the consummation of the transactions
contemplated by the Transaction Documents have been duly authorized by such
Investor.  Subject to such approvals of Governmental Entities as may be required
by statute or regulation, this Agreement is, assuming due authorization,
execution and delivery of this Agreement by the Company, a valid and binding
obligation of such Investor enforceable against such

 

23

--------------------------------------------------------------------------------


 

Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganizations, fraudulent
transfer or similar laws relating to or affecting creditors generally or by
general equitable principles (whether applied in equity or at law).  No other
corporate proceedings are necessary for the execution and delivery by such
Investor of this Agreement, the performance by it of its obligations hereunder
or the consummation by it of the transactions contemplated hereby.

 

(c)           Funding Amount.  The Investors shall have sufficient cash or
available lines of credit to pay the Funding Amount on the Funding Date.

 

(d)           Ownership of Capital Stock. As of the date of this Agreement,
neither Investor nor any of its respective Subsidiaries or Affiliates, is the
beneficial owner of any shares of Common Stock or Company Preferred Stock.

 

(e)           Qualified Institutional Buyer or Accredited Investor.  Investor is
one of the following:

 

(1)           a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act (a “Qualified Institutional Buyer”) that is aware that the
sale of the Warrants to such Investor is being made in reliance on Rule 144A
under the Securities Act, and is acquiring the Warrants for its own account or
for the account of another Qualified Institutional Buyer, as the case may be; or

 

(2)           an “accredited investor” within the meaning of Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act that is purchasing the
Warrants for its own account, and is not acquiring the Warrants with a present
view to any resale or distribution thereof.

 

(f)            Warrants Not Registered.  Investor understands that the offer and
sale of the Warrant and the Warrant Shares have not been registered under the
Securities Act or the securities laws of any state and may not be reoffered,
resold, pledged or otherwise transferred except in accordance with the
provisions of this Agreement, the Warrant and all applicable federal and state
securities laws.

 

ARTICLE III

 

Covenants

 

3.1           Interim Operations.  From the date of this Agreement until the
earlier of the Funding Date or the termination of this Agreement, unless the
prior written consent of the Investors shall have been obtained, the Company
covenants and agrees that it will not do or agree or commit to do, or permit any
of its Subsidiaries to do or agree or commit to do, any of the following:

 

(a)           amend the Company’s Certificate of Incorporation or bylaws or the
certificate of incorporation or bylaws (or corresponding organizational
documents) of any Company Subsidiaries,

 

24

--------------------------------------------------------------------------------


 

(b)           incur or guarantee any additional Indebtedness except for
(i) intercompany Indebtedness, (ii) borrowings under the Company’s credit
facilities as in effect on the date of this Agreement and overnight borrowing in
the ordinary course of business consistent with past practice.

 

(c)           repurchase, redeem, or otherwise acquire or exchange, directly or
indirectly, any shares, or any securities convertible into any shares, of the
capital stock of the company or any of its Subsidiaries, or make any other
distribution in respect of the Company’s capital stock, except for repurchases
made in connection with any Benefit Plan or cash dividends on Common Stock not
to exceed $0.01 per share for each fiscal quarter;

 

(d)           except for this Agreement, or pursuant to the exercise of stock
options outstanding as of the date hereof and pursuant to and in accordance with
the Benefit Plans as in existence on the date hereof, issue, sell, pledge,
encumber, authorize the issuance of, enter into any contract to issue, sell,
pledge, encumber, or authorize the issuance of, or otherwise permit to become
outstanding, any additional shares of Common Stock or any other capital stock of
the Company or any Subsidiaries, or any stock appreciation rights, or any
option, warrant, or other right in respect of the capital stock of the Company
or any of its Subsidiaries;

 

(e)           adjust, split, combine or reclassify any capital stock of the
Company or any of its Subsidiaries or issue or authorize the issuance of any
other securities in respect of or in substitution for shares of Common Stock or
any other capital stock of the Company or any of its Subsidiaries, or sell,
lease, mortgage, permit any Lien (other than, in the case of the following
subclause (ii), Permitted Liens that are not material individually or in the
aggregate), or otherwise dispose of or otherwise encumber (i) any shares of
capital stock of any Company Subsidiaries or (ii) any material asset other than
in the ordinary course of business consistent with past practice;

 

(f)            purchase any securities or make any material investment, either
by purchase of stock or securities, contributions to capital, asset transfers,
or purchase of any assets, in any Person other than a Company Subsidiary, or
otherwise acquire direct or indirect control over any Person, other than in the
ordinary course of business consistent with past practice;

 

(g)           (i) other than as required by the agreements executed in
connection with this Agreement and identified on the Disclosure Schedule, grant
any increase in compensation or benefits to the employees or officers of the
Company or any of its Subsidiaries, except for merit-based salary increases for
employees other than officers in the ordinary course in accordance with past
practice; (ii) pay any (x) severance or termination pay or (y) any bonus, in
either case other than as required by written severance policies or written
contracts in effect on the date of this Agreement or in the ordinary course of
business consistent with past practice; (iii) enter into or amend any severance
agreements with employees or officers of the Company or any of its Subsidiaries;
(iv) grant any increase in fees or other increases in compensation or other
benefits to directors of the Company or any of its Subsidiaries except in the
ordinary

 

25

--------------------------------------------------------------------------------


 

course of business consistent with past practice; or (v) waive any stock
repurchase rights, accelerate, amend or change the period of exercisability of
any stock options or other equity rights or restricted stock, or reprice any
stock options or other equity rights granted under a Benefit Plan or authorize
cash payments in exchange for any stock options or other equity rights;

 

(h)           enter into or amend any employment contract between the Company or
any of its Subsidiaries and any Person that the Company or such Subsidiary does
not have the unconditional right to terminate without liability (other than
liability for services already rendered);

 

(i)            adopt any new Benefit Plan or terminate or withdraw from, or make
any change in or to, any Benefit Plans other than any such change that is
required by law or that, in the opinion of counsel, is necessary or advisable to
maintain the tax qualified status of any such plan, or make any distributions
from such Benefit Plans, except as required by law, the terms of such Benefit
Plans as in effect on the date hereof or in the ordinary course of business
consistent with past practice;

 

(j)            make any significant change in any accounting methods or systems
of internal accounting controls, except as required by GAAP;

 

(k)           make, change or revoke any material Tax election, (ii) change any
of its methods of accounting for Tax purposes, (iii) settle or compromise any
material Tax liability or any Tax disputes, claims, audits, examinations, or
other proceedings, (iv) file any material amended Tax return or (v) enter into a
“closing agreement” described in Section 7121 of the Code (or any corresponding
or comparable provision of state, local or foreign Law);

 

(l)            commence any litigation other than in the ordinary course of
business consistent with past practice, or settle any litigation (i) involving
any liability to the Company or any of its Subsidiaries for money damages in
excess of $500,000 or materially restricting or otherwise affecting the business
or operations of the Company or any of its Subsidiaries or (ii) relating to the
transactions contemplated hereby;

 

(m)          except in the ordinary course of business consistent with past
practice, enter into, modify, amend or terminate any Company Significant
Agreement or waive, release, compromise or assign any material rights or claims;

 

(n)           enter into any new line of business or change in any material
respect its lending, investment, risk and asset-liability management, interest
rate or fee pricing with respect to depository accounts, hedging and other
material banking or operating policies except as required by law or by rules or
policies imposed by a Governmental Entity;

 

(o)           make or commit to make any capital expenditure, except (i) capital
expenditures of the Company and its Subsidiaries in the ordinary course of
business on information technology used in the ordinary course of business not
exceeding $5,000,000; and (ii) capital expenditures of the Company and its
Subsidiaries in the

 

26

--------------------------------------------------------------------------------


 

ordinary course of business (other than capital expenditures described in the
foregoing clause (i)) not exceeding $3,000,000;

 

(p)           except as required by law or applicable regulatory authorities,
make any material changes in its credit administration policies or loan rating
system, or otherwise make any material changes to its policies and practices
with respect to underwriting, pricing, originating, acquiring, selling,
servicing, or buying or selling rights to service, loans;

 

(q)           purchase or lease any real property in respect of any branch or
other facility, or, without previously notifying and consulting with Investors,
make any application to open, relocate or close, or open, relocate or close any
branch or other facility;

 

(r)            sell, transfer or otherwise dispose of any property or assets
that are, individually or in the aggregate, material, except for the sale of, in
each case in the ordinary course of business, (i) Small Business Administration
Loans, (ii) OREO and (iii) loans through the Mortgage Purchasing Department of
the Bank;

 

(s)           without previously notifying and consulting with Investors, except
for Loans or commitments for Loans that have previously been approved by the
Bank prior to the date of this Agreement, make or acquire any Loan or issue a
commitment (or renew or extend an existing commitment) for any Loan relationship
aggregating in excess of $1,000,000, or amend or modify in any material respect
any existing Loan relationship, that would result in total credit exposure to
the applicable borrower (and its affiliates) in excess of $1,000,000;

 

(t)            fail to comply with Regulatory Agreements or the C&D Order; or

 

(u)           agree to take, make any commitment to take, or adopt any
resolutions of the Company’s Board of Directors in support of, any of the
actions prohibited by this Section 3.1.

 

3.2           Proxy Statement; Stockholder Approval.  The Company shall prepare
and file, as promptly as practicable (but in no event later than 15 calendar
days after the date hereof) with the SEC a preliminary proxy statement in
connection with a meeting of the Company’s stockholders to obtain the
Stockholder Approval, and shall use its reasonable best efforts to have such
proxy statement (the “Proxy Statement”) receive clearance from the SEC as
promptly as practicable after filing.  The Company shall use its reasonable best
efforts to respond to any comments of the SEC or its staff and to cause the
definitive Proxy Statement to be mailed to the Company’s stockholders as
promptly as practicable after (and no later than three Business Days after)
clearance thereof.  The Company shall notify the Investors promptly of the
receipt of any comments from the SEC or its staff with respect to the Proxy
Statement and of any request by the SEC or its staff for amendments or
supplements to the Proxy Statement or for additional information and will supply
the Investors with copies of all correspondence between the Company or any of
its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to the Proxy Statement.  If at any time prior to the
Stockholders’ Meeting

 

27

--------------------------------------------------------------------------------


 

there shall occur any event that is required to be set forth in an amendment or
supplement to the Proxy Statement, the Company shall as promptly as practicable
prepare and mail to its stockholders such an amendment or supplement.  The
Company shall consult with the Investors prior to filing and mailing the Proxy
Statement, or any amendment or supplement thereto, and provide the Investors
with a reasonable opportunity to comment thereon.  Subject to Section 3.3, the
Board Recommendation shall be included in the Proxy Statement.  The Proxy
Statement will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.  The Proxy Statement will comply as to form in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder.

 

The Company shall duly take all lawful action to call, give notice of, convene
and hold a meeting of its stockholders as promptly as reasonably practicable
after the Proxy Statement has received clearance by the SEC, but in no event
later than 60 calendar days after such clearance, to vote on a proposal (the
“Stockholder Proposal”) to approve the issuance of the Warrants and the Warrant
Shares for purposes of Section 312.03 of the NYSE Listed Company Manual (such
meeting, the “Stockholders’ Meeting”).  Subject to Section 3.3, the Board of
Directors shall recommend to the Company’s stockholders that such stockholders
approve the Stockholder Proposal (the “Board Recommendation”), and shall not
modify or withdraw such Board Recommendation other than as permitted by
Section 3.3(d).  The Company shall use its reasonable best efforts to solicit
proxies in favor of the Stockholder Proposal, subject to Section 3.3.

 

3.3           No Solicitation.  (a)  Following the date of this Agreement and
prior to the earlier of the Funding Date or the date on which this Agreement is
terminated pursuant to Article V hereof, the Company and its Subsidiaries will
not, and will not permit their respective officers, directors, employees,
advisors, agents and representatives, including any investment banker, attorney,
advisor or accountant retained by it or any of its Subsidiaries
(“Representatives”) to, directly or indirectly, (i) solicit, initiate, encourage
(including by providing information or assistance) or facilitate any inquiries,
proposals or offers with respect to, or the making or completion of, any
proposal that constitutes, or may reasonably be expected to lead to, an
Alternative Transaction Proposal, (ii) provide or cause to be provided any
non-public information or data relating to the Company or any of its
Subsidiaries in connection with, or have any discussions with, any person
relating to or in connection with an actual or proposed Alternative Transaction
Proposal, (iii) engage in any discussions or negotiations concerning an
Alternative Transaction Proposal, or otherwise encourage or facilitate any
effort or attempt to make or implement an Alternative Transaction Proposal,
(iv) approve, recommend, agree to or accept, or propose publicly to approve,
recommend, agree to or accept, any Alternative Transaction Proposal, or
(v) approve, endorse or recommend, agree to or accept, or propose to approve,
endorse, recommend, agree to or accept, or execute or enter into, any letter of
intent, agreement in principle, merger agreement, acquisition agreement, option
agreement or other similar agreement related to any Alternative Transaction
Proposal.  The Company shall, and shall cause each of its Subsidiaries and shall
use reasonable best efforts to cause its Representatives to, (i) immediately
cease and cause to be terminated any activities, discussions or negotiations
with any persons conducted heretofore with respect to any Alternative
Transaction Proposal, (ii) request the prompt return or destruction of all
confidential information

 

28

--------------------------------------------------------------------------------


 

previously furnished to any person that has made or indicated an intention to
make an Alternative Transaction Proposal, and (iii) not waive or amend any
“standstill” provision or provisions of similar effect to which it is a part or
of which it is a beneficiary.

 

(b)           Notwithstanding anything to the contrary contained in
Section 3.3(a), in the event that, prior to the receipt of Stockholder Approval,
the Company receives an unsolicited, bona fide written Alternative Transaction
Proposal that did not result from a breach of Section 3.3(a) and that the
Company determines, after consulting with its outside counsel and financial
advisor, is reasonably expected to lead to a Superior Proposal (as defined in
Section 3.3(f)(3)), it may, prior to (but not after) the receipt of Stockholder
Approval (and only if and to the extent that the Board of Directors concludes in
good faith, after consultation with its outside legal counsel, that the failure
to do so would reasonably be expected to be inconsistent with its fiduciary
duties under applicable law):

 

(1)           Furnish nonpublic information to the person or group of persons
making such bona fide written Alternative Transaction Proposal, provided that
prior to furnishing any such nonpublic information, the Company receives from
such person or group of persons an executed confidentiality agreement containing
terms at least as restrictive with respect to such person or group of persons as
the terms contained in the confidentiality agreements entered into with either
Investor (in the event that the applicable term in the confidentiality agreement
with one Investor differs from the applicable term in the confidentiality
agreement with the other Investor, the more restrictive of those terms shall
govern with respect to the preceding clause); and provided, further, that the
Company shall promptly (and in any event within one Business Day) provide or
make available to the Investors any nonpublic information that is provided or
made available to the person making such bona fide written Alternative
Transaction Proposal which was not previously provided or made available to the
Investors; and

 

(2)           Engage in discussions or negotiations with such person or group of
persons with respect to such bona fide written Alternative Transaction Proposal.

 

(c)           As promptly as practicable (and in any event within one Business
Day) after receipt of any Alternative Transaction Proposal or any request for
nonpublic information or any inquiry that would reasonably be expected to lead
to any Alternative Transaction Proposal, the Company shall provide the Investors
with a notice of all terms and conditions of such Alternative Transaction
Proposal, request or inquiry, including in each case the identity of the person
making any such Alternative Transaction Proposal, request or inquiry.  In
addition, the Company shall keep the Investors informed on a current basis with
respect to any changes in any Alternative Transaction Proposal, request or
inquiry.

 

(d)           Notwithstanding anything in this Agreement to the contrary, at any
time prior to the receipt of Stockholder Approval, the Board of Directors may in
response to a Alternative Transaction Proposal, if it concludes in good faith
(after consultation with its outside legal advisors) that the failure to do so
would reasonably be expected to be inconsistent with its fiduciary duties under
applicable law, withdraw, modify or change the Board Recommendation (a “Change
of Recommendation”); provided, that:  (i) the Company shall have complied in all
respects with Section 3.3(a), (b) and (c), (ii) the Company shall have notified
the Investors in

 

29

--------------------------------------------------------------------------------


 

writing of its intent to change the Board Recommendation and, prior to effecting
such Change of Recommendation, the Company shall have given the Investors three
(3) days after delivery of such written notice, an opportunity to propose
revisions to the terms of this Agreement (or make another proposal) and if the
Investors propose to revise the terms of this Agreement, the Company shall have
negotiated in good faith with the Investors with respect to such proposed
revisions or other proposal; and (iii) the Board of Directors shall have
determined in good faith, after considering the results of such negotiations and
giving effect to any proposals, amendments or modifications made or agreed to by
the Investors, if any, that such Alternative Transaction Proposal constitutes or
is reasonably expected to lead to a Superior Proposal.  In the event the Board
of Directors makes the determination referred to in clause (iii) of this
paragraph and thereafter determines to withdraw, modify or change the Board of
Directors Recommendation pursuant to this Section 3.3(d), the procedures
referred to above shall apply to any subsequent withdrawal, amendment or
change.  In the event of any material revisions to the Alternative Transaction
Proposal, the Company shall deliver a new written notice to the Investors and
again comply with the requirements of this Section 3.3(d) with respect to such
new written notice, except that the period of time referenced in clause (ii) of
the foregoing sentence shall be two (2) days with respect to such notice of
material revision.  Notwithstanding any Change of Recommendation, this Agreement
shall be submitted to the stockholders of the Company at the Stockholders’
Meeting for the purpose of voting on the Stockholder Proposal and nothing
contained herein shall relieve the Company of such obligation. In addition to
the foregoing, the Company shall not submit to the vote of its stockholders any
Alternative Transaction Proposal other than the transactions contemplated
hereby.

 

(e)           Nothing in this Agreement shall prohibit the Company from issuing
a “stop, look and listen” communication pursuant to Rule 14d-9(f) promulgated
under the Exchange Act or taking and disclosing to its stockholders any position
contemplated by Rule 14e-2(a) and Rule 14d-9 promulgated under the Exchange Act
or from making any disclosure to the Company’s stockholders if the Board of
Directors (after consultation with its legal advisors) concludes that its
failure to do so would be inconsistent with its fiduciary duties; provided, that
any such disclosure (other than a “stop, look and listen” or similar
communication of the type contemplated by Rule 14d-9(f) under the Exchange Act)
shall be deemed to be a Change of Recommendation unless the Board of Directors
expressly and concurrently reaffirms the Board Recommendation.

 

(f)            As used in this Agreement, the following terms shall have the
following meanings:

 

(1)           “Alternative Transaction” means any transaction or series of
related transactions with one or more third persons involving:  (A) any purchase
from such party or acquisition (whether by way of a merger, share exchange,
consolidation, business combination, consolidation or similar transaction) by
any person or “group” of persons (as defined under Section 13(d) of the Exchange
Act and the rules and regulations thereunder) of a 10% or greater interest in
the total outstanding voting securities of such party or any Subsidiary of such
party or any tender offer or exchange offer that if consummated would result in
any person or group of persons Beneficially Owning 10% or more of the total
outstanding voting securities of such party or any Subsidiaries of such party or
any merger, consolidation, business combination or similar

 

30

--------------------------------------------------------------------------------


 

transaction involving such party or any of its Subsidiaries, or (B) any sale,
lease, exchange, transfer, license, acquisition or disposition of 10% or more of
the assets of such party and its Subsidiaries, taken as a whole;

 

(2)           “Alternative Transaction Proposal” shall mean any offer, inquiry,
proposal or indication of interest (whether binding or non-binding) to the
Company or its stockholders or any of its Subsidiaries relating to an
Alternative Transaction; and

 

(3)           “Superior Proposal” means an unsolicited, bona fide written
Alternative Transaction Proposal made by a third person (or group of persons
acting in concert within the meaning of Rule 13d-5 under the Exchange Act) with
respect to (A) any purchase by such party or acquisition (whether by way of a
merger, share exchange, consolidation, business combination, consolidation or
similar transaction) by any person or “group” of persons (as defined under
Section 13(d) of the Exchange Act and the rules and regulations thereunder) of
at least $100,000,000 in aggregate value that,  if consummated, would result in
such person or group of persons Beneficially Owning 24.9% or less of the total
outstanding voting securities of the Company or (B) any merger, consolidation or
business combination involving the Company or any of its Subsidiaries that,
taken as a whole, the Board of Directors has in good faith determined (taking
into account, among other things, (1) its consultation with its outside legal
counsel and its financial advisors and (2) the terms and conditions of such
Alternative Transaction Proposal and this Agreement (taking into account any
proposed amendments by the Investors)), to be more favorable, from a financial
point of view, to the Company’s stockholders, than the transactions contemplated
by this Agreement (taking into account any proposed amendments by the Investors)
and to be reasonably capable of being consummated on the terms proposed and
within the same period of time, taking into account all other legal, financial,
regulatory and other aspects of such Alternative Transaction Proposal and the
person making the proposal.

 

3.4           Regulatory Matters.  (a)  The Company will use reasonable best
efforts to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and expiration or
termination of any applicable waiting periods, necessary or advisable to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents (including with respect to the exercise of the Warrant),
to perform covenants contemplated by this Agreement and the other Transaction
Documents, including any such applications, notices, petitions or filings
required to be made by it with Governmental Entities in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
as promptly as practicable, and, without limiting the foregoing, shall assist in
making a rebuttal of control submission under the HOLA to the OTS or the Federal
Reserve, as applicable, not later than 30 calendar days following the date of
this Agreement; provided, that nothing contained in this Agreement shall require
either Investor or any of their  respective Affiliates to take any action that
would (i) result in either Investor or any of their respective Affiliates being
deemed to control the Company for purposes of the HOLA or other applicable law
or regulation, or (ii) materially adversely affect in the Investors’ good faith
judgment the economic or other benefits expected by the Investors of the
transactions contemplated by this

 

31

--------------------------------------------------------------------------------


 

Agreement and the other Transaction Documents to either Investor (the foregoing
(i) and (ii) a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of direct or indirect limited partners,
stockholders or members of an Investor or its Affiliates or its investment
advisors shall be deemed a Burdensome Condition unless otherwise determined by
such Investor in its sole discretion; and, provided, further, that nothing in
this Agreement shall obligate an Investor to provide any of its, its Affiliates’
or their control persons’ or direct or indirect equity holders’ nonpublic,
proprietary, personal or otherwise confidential information.

 

(b)           The Investors will have the right to review in advance and consult
with the Company, subject to applicable laws relating to the exchange of
information, with respect to all the information relating to the Investors, and
any of their respective subsidiaries, which appears in any filing made with, or
written materials submitted to, any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement and the
Transaction Documents.  The Company agrees to keep the Investors apprised of the
status of matters relating to completion of the transactions contemplated hereby
and by the Transaction Documents.  The Company shall promptly furnish to the
Investors to the extent permitted by applicable laws copies of written
communications received by them or the Company Subsidiaries from, or delivered
by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement or by any other Transaction
Document.

 

(c)           The Company shall not take any action which would reasonably be
expected to pose a risk that either Investor or any of its respective Affiliates
will become, or control, a “savings and loan holding company” within the meaning
of HOLA, or otherwise be deemed to control the Company or have other adverse
consequences to the Investors under applicable law or regulation, including
without limitation undertaking any redemption, recapitalization or repurchase of
Common Stock, of securities or rights, options, or warrants to purchase Common
Stock, or securities of any type whatsoever that are, or may become, convertible
into or exchangeable into or exercisable for Common Stock.  In the event that
the Company breaches its obligations under this Section 3.4(c), or enters into a
transaction, contemplates entering into a transaction, or otherwise believes
that it will or is likely to breach its obligations under this Section 3.4(c),
it shall promptly notify the other parties hereto and shall cooperate in good
faith with such parties to make arrangements or take any other action, in each
case, as determined by the Investors.

 

(d)           From the date of this Agreement until the earlier of the date of
termination of this Agreement and the date when the Stockholder Approval is
obtained, the Company shall not, directly or indirectly, amend, modify, or
waive, and the Board of Directors shall not recommend approval of any proposal
to the stockholders having the effect of amending, modifying or waiving any
provision in the Certificate of Incorporation or By-Laws of the Company in any
manner adverse to the Investors.

 

3.5           Access.  From the date of this Agreement until the Funding Date or
earlier termination of this Agreement, the Company and its Subsidiaries will
afford to each Investor and its representatives (including Affiliates, members,
partners, controlling persons, officers and employees of the Investors, and
counsel, accountants and other professionals retained by the Investors) such
access during normal business hours to its books, records, properties, financial

 

32

--------------------------------------------------------------------------------


 

and operating information and personnel and to such other information as each
Investor may reasonably request.  Without limiting the foregoing, the Company
shall provide the monthly financial and operating data that it produces in the
ordinary course of its business to the Investors as soon as such information
becomes available.  In the event, and to the extent, that, it is reasonably
determined that the rights afforded pursuant to this Section 3.5 are not
sufficient for purposes of the Department of Labor’s “plan assets” regulations,
to the extent such plan assets regulation applies to the investment in the
Company, each Investor and the Company shall cooperate in good faith to agree
upon mutually satisfactory management access and information rights which
satisfy such regulations.

 

ARTICLE IV

 

Additional Agreements

 

4.1           Reservation for Issuance; Exchange Listing.  Following receipt of
the Stockholder Approval and prior to the Funding Date, the Company shall have
reserved for issuance that number of shares of Common Stock sufficient for
issuance upon exercise of the Warrants in full by the Investors, and shall have
filed a supplementary listing application with the New York Stock Exchange with
respect to the Warrants and the Warrant Shares.

 

4.2           Indemnity.  (a)  The Company shall indemnify and hold harmless
each Investor and its Affiliates, officers, directors, members, stockholders,
general or limited partners, employees and agents, and each person who controls
either Investor within the meaning of the Exchange Act and the rules and
regulations promulgated thereunder (each, an “Indemnified Party”), to the
fullest extent lawful, from and against any and all actions, suits, claims,
proceedings, costs, losses, liabilities, damages, expenses (including reasonable
attorneys’ fees and disbursements), amounts paid in settlement and other costs
(collectively, “Losses”) arising out of or resulting from (1) any inaccuracy in
or breach of the Company’s representations or warranties in the Transaction
Documents, (2) any breach by the Company of its covenants or other agreements in
the Transaction Documents or (3) any Losses arising out of or resulting from any
legal, administrative or other proceedings instituted by any Governmental
Entity, stockholder of the Company or any other Person (other than each Investor
and its Affiliates and the Company and its Subsidiaries) arising out of or
related to the transactions contemplated by the Transaction Documents.

 

(b)           Each Indemnified Party shall give written notice to the Company of
any claim with respect to which it seeks indemnification promptly after the
discovery by such Indemnified Party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Company of its obligations under
this Section 4.2 unless and to the extent that the Company shall have been
actually and materially prejudiced by the failure of such Indemnified Party to
so notify the Company.  In case any such action, suit, claim or proceeding is
brought against an Indemnified Party, such Indemnified Party shall be entitled
to hire, at the cost and expense of the Company, counsel and conduct the defense
thereof.  The Company agrees that it will not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder.

 

33

--------------------------------------------------------------------------------


 

(c)           For purposes of the indemnity contained in Sections 4.2(a), all
qualifications and limitations set forth in such representations and warranties
as to “materiality,” “Material Adverse Effect”, “Knowledge” and words of similar
import, shall be disregarded in determining whether there shall have been any
inaccuracy or breach of any representations and warranties in this Agreement and
shall likewise be disregarded in determining the amount of Losses incurred or
resulting in connection therewith.

 

(d)           The Company shall not be required to indemnify Investors pursuant
to Section 4.2(a)(1) other than with respect to the Specified Representations:
(i) for any claim unless the amount of such claim exceeds $50,000 (for purposes
of this subsection 4.2(d)(i), claims based upon the same or substantially the
same facts or provisions shall be aggregated and considered as one individual
claim), (ii) until the Investors’ aggregate amount of Losses (excluding any
claim of less than $50,000 with respect to which the Company is not required to
provide indemnification because of the foregoing subclause (i), but including
the full amount of any claim in excess of $50,000) exceeds $1,000,000, whereupon
Investors shall be entitled to indemnification for all Losses from the first
dollar, and (iii) for any Losses in a cumulative aggregate amount exceeding
$10,000,000.

 

(e)           No Indemnified Party shall be entitled to receive indemnification
proceeds hereunder with respect to any Loss that exceed the amount of such Loss,
it being understood that the purpose of this sentence is solely to preclude a
duplicate or windfall recovery by any Indemnified Party.  For purposes of this
Section 4.2, “Losses” shall not include speculative, exemplary or punitive
damages; provided, however, that the foregoing shall not limit the right of an
Indemnified Party to indemnification in accordance with this Agreement for any
claim, settlement, award or judgment against such party or any component of the
foregoing by any third party or any amount payable to a third party.

 

(f)            The obligations of the Company under this Section 4.2 shall
survive the Funding Date and any termination of this Agreement.  The
indemnification rights contained in this Section 4.2 are not limited or deemed
waived by any investigation or knowledge by the Investors.

 

(g)           Any indemnification payments pursuant to this Section 4.2 shall be
treated as an adjustment to the Funding Amount (which shall be allocated
proportionally between the Warrant Amount and the Loan Amount) for U.S. federal
income and applicable state and local Tax purposes, unless a different treatment
is required by applicable law.

 

4.3           No Change in Control.  The Company shall and shall cause the
Company Subsidiaries to take all actions necessary to ensure that none of the
transactions contemplated hereby shall give rise to a change in control under,
or result in the breach or the violation of, or the acceleration of any right
under, or result in any additional rights, or the triggering of any
anti-dilution adjustment under the Benefit Plans, any employment agreements with
any officer of the Company or any Company Subsidiary or any other contract or
agreement to which the Company or any Company Subsidiary is a party, including
without limitation having any such contracts or agreements waived in writing or
amended prior to Funding.

 

34

--------------------------------------------------------------------------------


 

4.4           Rights Plan.  The Company shall not adopt or allow to exist any
Rights Plan from which each Investor and its Affiliates is not fully exempt.

 

ARTICLE V

 

Termination

 

5.1           Termination.  This Agreement may be terminated prior to the
Funding Date:

 

(a)           by the written agreement of the Company and the Investors;

 

(b)           by either party, upon written notice to the other parties, in the
event that:

 

(1)           the Funding does not occur on or before the date that is six
months after the date of this Agreement (the “Outside Date”); provided, that the
Investors may, if any of the conditions set forth in Sections 1.2(b)(1)(iv),
1.2(b)(1)(v), 1.2(b)(2)(viii) or 1.2(b)(2)(ix) are not satisfied, by written
notice to the Company extend the Outside Date one or more times to a date no
later than the date that is nine months after the date of this Agreement, and
all references to the Outside Date in the Transaction Documents shall refer to
the Outside Date as so extended; and provided, further, that a party whose
failure to perform or observe its covenants and agreements under this Agreement
resulted in the Funding Date not occurring by the Outside Date shall not be
entitled to terminate this Agreement under this Section 5.1(b)(1); or

 

(2)           any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable; or

 

(c)           by the Company:

 

(1)           if the Investors breach any representation, warranty or covenant
of this Agreement which breach would cause any of the conditions set forth in
Section 1.2(b)(1) and (3) not to be satisfied and such breach is not cured
within the earlier to occur of the date that is twenty (20) Business Days after
written notice thereof and the Outside Date;

 

(d)           by the Investors, in the event that:

 

(1)           at any time prior to the Funding Date, the Board of Directors
(A) effects a Change of Recommendation or (B) publicly approves, endorses or
recommends or publicly proposes to approve, endorse or recommend any Alternative
Transaction Proposal;

 

35

--------------------------------------------------------------------------------


 

(2)           a Stockholders’ Meeting has been held and the Stockholder Approval
contemplated by this Agreement shall not have been obtained;

 

(3)           either Investor or any of their respective Affiliates receives
written notice from or is otherwise advised by the OTS or the Federal Reserve,
as may be applicable at the time of such determination, that the OTS or the
Federal Reserve, respectively, will not grant (or intends to rescind or revoke
if previously granted, including, with respect to the Federal Reserve, written
confirmations previously granted by the OTS) any of the written confirmations or
determinations described in Section 1.2(b)(1)(iv) and (v);

 

(4)           the Company breaches any representation, warranty or covenant of
this Agreement which breach would cause any of the conditions set forth in
Section 1.2(b)(1) and (2) not to be satisfied and such breach is not cured
within the earlier to occur of the date that is twenty (20) Business Days after
written notice thereof and the Outside Date; or

 

(5)           if any of the conditions to Funding set forth in
Section 1.2(b)(2) are not capable of being satisfied on or before the Outside
Date.

 

5.2           Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 5.1, this Agreement (other than Section 4.2,
this Article V, and Article VI and all applicable defined terms, which shall
remain in full force and effect) shall forthwith become wholly void and of no
further force and effect; provided that nothing herein shall relieve any party
from liability for willful breach of this Agreement or breach of this Agreement
prior to any termination hereof.

 

5.3           Fees and Expenses.  (a)  Simultaneously with the execution of this
Agreement, the Company shall pay the Investors an amount of cash equal to
$1,000,000 in immediately available funds to accounts specified by the Investors
in respect of reimbursement of certain costs and expenses incurred by the
Investors in connection with due diligence of the Company and preparation and
negotiation of the Transaction Documents.

 

(b)           In the event that this Agreement is terminated:

 

(1)           by the Investors pursuant to Section 5.1(d)(1), the Company shall
pay the Investors $3,500,000 in immediately available funds (the “Termination
Fee”) no later than three Business Days after the date of such termination;

 

(2)           (I) (i) by either party pursuant to Section 5.1(b)(1) or (ii) the
Investors pursuant to Section 5.1(d)(2) or Section 5.1(d)(4), (II) prior to the
date of termination (in the case of termination pursuant to Section 5.1(b)(1) or
Section 5.1(d)(4)) or the Stockholders’ Meeting (in the case of termination
pursuant to Section 5.1(d)(2)), an Alternative Transaction Proposal shall have
been made to the Company or made public, and (III) within twelve months of
termination of this Agreement, the Company enters into an agreement with respect
to, or consummates, a transaction with respect to an Alternative

 

36

--------------------------------------------------------------------------------


 

Transaction Proposal, then the Company shall pay the Investors the Termination
Fee (less any Additional Reimbursement Amount already paid to Investors pursuant
to Section 5.3(b)(3)) within three Business Days of the date of entry into such
agreement or consummation of such transaction, whichever is earlier; or

 

(3)                                  by the Investors pursuant to
Section 5.1(d)(2), Section 5.1(d)(4) or Section 5.1(d)(5), other than based on a
failure to satisfy the conditions to Funding set forth in
Section 1.2(b)(2)(viii), Section 1.2(b)(2)(ix) or Section 1.2(b)(2)(xii) (for
which no Additional Reimbursement Amount shall be due), the Company shall pay
the Investors $250,000 in the aggregate in immediately available funds (the
“Additional Reimbursement Amount”) within three Business Days of such
termination.

 

(c)                                  Other than as set forth in this
Section 5.3, each of the parties will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
under the Transaction Documents.  Upon the receipt by the Investors of the
Termination Fee or the Additional Reimbursement Amount and other than with
respect to fraud or intentional breach or misrepresentation or termination
pursuant to Section 5.1(d)(4), the Investors shall not be entitled to obtain
money damages against the Company in respect of a breach of this Agreement.

 

ARTICLE VI

 

Miscellaneous

 

6.1                                 Survival.  Each of the representations and
warranties set forth in this Agreement shall survive for a period of fifteen
months following the Funding Date or date upon which this Agreement is
terminated, if terminated prior to the Funding Date (or until final resolution
of any claim or action arising from the breach of any such representation and
warranty, if notice of such breach was provided prior to the end of such period)
and thereafter shall expire and have no further force and effect; provided that
the representations and warranties in Sections 2.1(a), 2.1(b), 2.1(c), 2.1(d),
2.1(y) shall survive indefinitely, the representations and warranties in
Section 2.1(i) shall survive until 60 days following the expiration of the
applicable statutory periods of limitations, and the representation and warranty
contained in Section 2.1(dd) shall survive until the earlier of (a) one year
following the termination of this Agreement and (b) the first date following the
completion of the Funding upon which the Investors and their Affiliates do not
collectively beneficially own a Qualifying Ownership Interest (as defined in the
Investor Rights Agreement).  The representations referenced in the proviso of
the immediately preceding sentence are referred to as the “Specified
Representations.”  Except as otherwise provided herein, all covenants and
agreements contained herein shall survive for the duration of any statutes of
limitations applicable thereto or until, by their respective terms, they are no
longer operative.

 

6.2                                 Amendment.  No amendment or waiver of this
Agreement will be effective with respect to any party unless made in writing and
signed by a duly authorized officer of such party.

 

37

--------------------------------------------------------------------------------


 

6.3                                 Waivers.  No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The conditions to each party’s obligation to consummate the Funding
are for the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable law.  No waiver of any party to
this Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.

 

6.4                                 Counterparts and Facsimile.  For the
convenience of the parties hereto, this Agreement may be executed in any number
of separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts will together constitute the same
agreement.  Executed signature pages to this Agreement may be delivered by
facsimile or electronically in portable document format (pdf) and such
facsimiles or pdfs will be deemed as sufficient as if original signature
pages had been delivered.

 

6.5                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflicts of law thereof.  Each of the parties
hereto hereby irrevocably and unconditionally (i) consents to submit to the sole
and exclusive jurisdiction of the Court of Chancery of the State of Delaware or,
if under applicable law exclusive jurisdiction over the matter is vested in the
federal courts, any court of the United States located in the State of Delaware
for any litigation arising out of or relating to this Agreement, or the
negotiation, validity or performance of this Agreement, (ii) agrees not to
commence any litigation relating thereto except in such courts, (iii) waives any
objection to the laying of venue of any such litigation in such courts and
(iv) agrees not to plead or claim in such courts that such litigation brought
therein has been brought in any inconvenient forum.  Each of the parties hereto
agrees, (A) to the extent such party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such party’s agent for acceptance of legal process, and (B) that
service of process may also be made on such party by prepaid certified mail with
a proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service.  Service made pursuant to this
Section shall have the same legal force and effect as if served upon such party
personally within the State of Delaware.

 

6.6                                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

6.7                                 Notices.  Any notice, request, instruction
or other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally or by telecopy or facsimile, upon confirmation of
receipt, (b) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service, or (c) on the third Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.

 

38

--------------------------------------------------------------------------------


 

(1)                                  If to Hilltop:

 

Hilltop Holdings Inc.
200 Crescent Court, Suite 1330
Dallas, Texas  75201

Attn:

President

Facsimile:

(214) 855-2173

 

with a copy to (which copy alone shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019-6150

Attn:

David E. Shapiro

Facsimile:

(212) 403-2000

 

(2)                                  If to Oak Hill:

 

Oak Hill Capital Partners
65 East 55th Street, 32nd Floor
New York, NY  10022

Attn:

Douglas Kaden

Facsimile:

(212) 527-8450

 

with a copy to (which copy alone shall not constitute notice):

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017

Attn:

Lee A. Meyerson

 

Elizabeth A. Cooper

Facsimile:

(212) 455-2502

 

(3)                                  If to the Company:

 

SWS Group, Inc.
1201 Elm Street, Suite 3500
Dallas, Texas  75270

Attn:

General Counsel

Facsimile:

(214) 859-6020

 

with copies to (which copy alone shall not constitute notice):

 

Andrews Kurth, LLP
1717 Main Street, Suite 3700
Dallas, TX 75201

Attn:

Ronald L. Brown

Facsimile:

(214) 659-4819

 

39

--------------------------------------------------------------------------------


 

6.8                                 Entire Agreement, Etc.  This Agreement
(including the Exhibits and Disclosure Schedule) and the Transaction Documents
constitute the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties, both written and oral, between
the parties, with respect to the subject matter hereof; (b) the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors, and with respect to the
Investors, their permitted assigns; and (c) without the prior written consent of
all parties hereto, this Agreement will not be assignable by any means
whatsoever, whether voluntary, involuntary, by operation of law or otherwise
(any attempted assignment in contravention hereof being null and void), except
that each Investor shall be permitted to assign its rights or obligations
hereunder to any Affiliate entity (any such transferee shall be included in the
term “Investor”)).

 

6.9                                 Other Definitions.  Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended, supplemented or
modified from time to time.  All article, section, paragraph or clause
references not attributed to a particular document shall be references to such
parts of this Agreement, and all exhibit, annex and schedule references not
attributed to a particular document shall be references to such exhibits,
annexes and schedules to this Agreement.  When used herein:

 

(1)                                  the word “or” is not exclusive;

 

(2)                                  the words “including,” “includes,”
“included” and “include” are deemed to be followed by the words “without
limitation”;

 

(3)                                  the terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision;

 

(4)                                  the term “Affiliate” means, with respect to
any person, any person directly or indirectly controlling, controlled by or
under common control with, such other person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
voting securities by contract or otherwise.  For purposes of this definition,
the (i) Company and any of its Affiliates are not Affiliates of Hilltop Holdings
Inc. or Oak Hill Capital Partners III, L.P. or any of their respective
Affiliates and (ii) Hilltop Holdings Inc. and any of its Affiliates are not
Affiliates of Oak Hill Capital Partners III, L.P. or any of its Affiliates;

 

(5)                                  “Beneficially Own,” “Beneficial Owner” and
“Beneficial Ownership” are used herein as defined in Rules 13d-3 and 13d-5 of
the Exchange Act;

 

(6)                                  “Business Day” means any day except
Saturday, Sunday and any day which shall be a legal holiday or a day on which
banking institutions in the State of

 

40

--------------------------------------------------------------------------------


 

New York generally are authorized or required by law or other governmental
actions to close;

 

(7)                                  “Capital Lease Obligations”  means as to
any person, the obligations of such person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such person
under GAAP and, for the purposes of this Agreement or the Credit Agreement, the
amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.

 

(8)                                  “Group Member” has the collective reference
to the Company and the Company Subsidiaries.

 

(9)                                  “Guarantee Obligation” means as to any
person (the “guaranteeing person”), any obligation, including a reimbursement,
counterindemnity or similar obligation, of the guaranteeing person that
guarantees or in effect guarantees, or which is given to induce the creation of
a separate obligation by another person (including any bank under any letter of
credit) that guarantees or in effect guarantees, any indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

 

(10)                            “Guarantor” has the meaning given to it in the
Credit Agreement.

 

(11)                            “Indebtedness”: of any person at any date,
without duplication, (a) all indebtedness of such person for borrowed money,
(b) all obligations of such person for the deferred purchase price of property
or services (other than trade payables incurred

 

41

--------------------------------------------------------------------------------


 

in the ordinary course of such person’s business), (c) all obligations of such
person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such person, (f) all obligations of such
person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred capital stock
of such person, (h) all Guarantee Obligations of such person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such person, whether or not such person has assumed or
become liable for the payment of such obligation, (j) all obligations of such
person in respect of Swap Agreements and (k) all obligations or liabilities of
such person arising from a Repo Transaction; provided, that the term
“Indebtedness” shall not include (A) payments with respect to deferred employee
compensation, (B) agreements providing for indemnification, for the adjustment
of purchase price or for similar adjustments in connection with acquisitions or
a dispositions permitted by the Credit Agreement or (C) any obligations of such
person in respect of any lease pursuant to which such person is the lessee that
is accounted for as an operating lease in accordance with GAAP.  The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such person is not liable
therefor.

 

(12)                            “Investor Rights Agreement” refers to the
Investor Rights Agreement, by and between the Investors and the Company, in the
form attached as Exhibit C hereto.

 

(13)                            “to the Knowledge of the Company” or “Company’s
Knowledge” or “Knowledge” and words of similar import means (i) with respect to
the representation set forth in Section 2.1(bb)(4)(ii) only, the actual
knowledge, after reasonable inquiry, of John L. Holt, Jr. and (ii) other than
with respect to the representation set forth in Section 2.1(bb)(4)(ii), the
actual knowledge, after reasonable inquiry, of James H. Ross, John L. Holt, Jr.,
Stacy M. Hodges, Daniel R. Leland, Richard H. Litton, Paul D. Vinton, Allen R.
Tubb and Mike Cogliano;

 

(14)                            “Material Adverse Effect” means any
circumstance, event, change, development or effect that, individually or in the
aggregate, would (1) be material and adverse to the business, property,
operations, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole, other than to the extent
resulting from (i) adverse changes after the date of this Agreement in the
United States economy (so long as Company is not disproportionately affected
thereby); (ii) adverse changes after the date of this Agreement in the
industries in which Company

 

42

--------------------------------------------------------------------------------


 

operates (so long as Company is not disproportionately affected thereby);
(iii) the announcement or pendency of the transactions contemplated by this
Agreement ; (iv) the failure to meet analysts’ projections, in and of itself
(provided that the underlying reason for such failure to meet projections shall
not be excluded by this subsection (iv)); (v) changes in laws after the date of
this Agreement (so long as Company is not disproportionately affected thereby);
(vi) changes in GAAP after the date of this Agreement; or (vii) acts of war or
terrorism after the date of this Agreement;  or (2) materially impair the
ability of the Company to perform its obligations under this Agreement or
materially threaten or impede or delay the consummation of the transactions
contemplated hereby.

 

(15)                            “Permitted Liens” means (i) Liens for taxes and
other governmental charges and assessments which are not yet due and payable,
(ii) Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen and other like Liens arising in the ordinary course of business for
sums not yet due and payable, and (iii) other Liens or imperfections on property
which are not material in amount or do not materially detract from the value of
or materially impair the existing use of the property affected by such Lien or
imperfection.

 

(16)                            “person” or “Person” has the meaning given to it
in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act;

 

(17)                            “Requirement of Law” means as to any person, the
Certificate of Incorporation and By Laws or other organizational or governing
documents of such person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Entity, in each
case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject.

 

(18)                            “Repo Transaction”  means any of the following: 
repurchase agreements, reverse repurchase agreements, sell buy backs and buy
sell backs agreements, securities lending and borrowing agreements and any other
agreement or transaction similar to those referred to above in this definition.

 

(19)                            “Swap Agreement”:  any agreement with respect to
any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or any of its Subsidiaries shall be a “Swap
Agreement”.

 

(20)                            the term “Subsidiary” means any entity or person
that is controlled by another entity or person.  For purposes of this
definition, an entity or person controls another entity or person if it
(i) owns, controls, or holds the power to vote 25% of any

 

43

--------------------------------------------------------------------------------


 

class of voting securities of such other entity or person, (ii) controls in any
manner the election of a majority of the other entity’s or person’s board of
directors (or equivalent positions), or (3) has the power to exercise, directly
or indirectly, a controlling influence over the management or policies of such
other entity or person.

 

(21)                            “Transaction Documents” refers collectively to
this Agreement, the Credit Agreement and the Notes issued thereunder, the
Warrants and the Investor Rights Agreement, together in each case with any
amendments, supplements or modifications thereto and the Loan Documents (as
defined in the Credit Agreement).

 

6.10                           Captions.  The article, section, paragraph and
clause captions herein are for convenience of reference only, do not constitute
part of this Agreement and will not be deemed to limit or otherwise affect any
of the provisions hereof.

 

6.11                           Severability.  If any provision of this Agreement
or the application thereof to any person (including, the officers and directors
of the Investors and the Company) or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.

 

6.12                           No Third Party Beneficiaries.  Nothing contained
in this Agreement, expressed or implied, is intended to confer upon any person
other than the parties hereto, any benefit right or remedies, except that the
provisions of Section 4.2 shall inure to the benefit of the persons referred to
in that Section.

 

6.13                           Public Announcements.  Subject to each party’s
disclosure obligations imposed by law or regulation, each of the parties hereto
will cooperate with each other in the development and distribution of all news
releases and other public information disclosures with respect to this Agreement
and any of the transactions contemplated by this Agreement or the other
Transaction Documents, and no party hereto will make any such news release or
public disclosure without first consulting with the other party hereto and
receiving its consent (which shall not be unreasonably withheld, conditioned or
delayed), and each party shall coordinate with the other with respect to any
such news release or public disclosure.

 

6.14                           Remedies.  The Company agrees that irreparable
damage would occur in the event that the Company breaches any of the provisions
of this Agreement or fails to perform this Agreement in accordance with its
specific terms.  It is accordingly agreed that the Investors shall be entitled
to obtain specific performance against the Company of the terms hereof, this
being in addition to any other remedies to which they are entitled at law or
equity.  The Company further agrees that (a) it has and shall have no legal or
equitable recourse against any of either Investor’s Affiliates, officers,
directors, members, stockholders, general or limited partners, employees and
agents, or any person who controls either Investor within the meaning of the
Exchange Act and the rules and regulations promulgated thereunder in connection
with or otherwise arising out of this Agreement, the Transaction Documents or
the transactions

 

44

--------------------------------------------------------------------------------


 

contemplated thereby, (b) it is not entitled to obtain specific performance or
other equitable or injunctive relief against the Investors in connection with
this Agreement, the Transaction Documents or the transactions contemplated
thereby or otherwise, (c) in no event shall any Investor bear any liability for
any action or omission of the other Investor, and (d) under no circumstances
shall any Investor be liable to the Company for monetary damages exceeding
$5,000,000 individually or $10,000,000 in the aggregate for both Investors in
connection with or arising out of any breach (including any willful or
intentional breach) of this Agreement or any Transaction Document or otherwise
in connection with or arising out of the transactions contemplated thereby.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

 

SWS GROUP, INC.

 

 

 

By:

/s/ James H. Ross

 

 

Name:

James H. Ross

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

By:

/s/ Corey Prestidge

 

 

Name:

Corey Prestidge

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

 

 

 

 

OAK HILL CAPITAL PARTNERS III, L.P.

 

 

 

By:

OHCP GenPar III, L.P., its general partner

 

By:

OHCP MGP Partners III, L.P., its general partner

 

By: 

OHCP MGP III, Ltd., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ John Monsky

 

 

Name:

John Monsky

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P.

 

 

 

By:

OHCP GenPar III, L.P., its general partner

 

By:

OHCP MGP Partners III, L.P., its general partner

 

By: 

OHCP MGP III, Ltd., its general partner

 

 

 

 

 

 

 

By:

/s/ John Monsky

 

 

Name:

John Monsky

 

 

Title:

Vice President

 

[Signature Page to Funding Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

$100,000,000

 

CREDIT AGREEMENT

 

among

 

SWS GROUP, INC.,

 

as Borrower,

 

The Subsidiaries of SWS Group, Inc. from Time to Time Parties Hereto,

 

as Guarantors,

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

[                                ],

 

as Administrative Agent

 

Dated as of                          , 2011

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

 

1

 

 

 

 

1.1

Defined Terms

 

1

1.2

Other Definitional Provisions

 

13

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

14

 

 

 

 

2.1

Commitments

 

14

2.2

Procedure for Borrowing

 

14

2.3

[Reserved]

 

14

2.4

Prepayments; Repayment

 

14

2.5

Interest Rates and Payment Dates

 

15

2.6

Computation of Interest and Fees

 

15

2.7

Pro Rata Treatment and Payments

 

15

2.8

Taxes

 

16

2.9

Change of Lending Office

 

18

2.10

Notes

 

18

2.11

Requirements of Law

 

19

 

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

 

20

 

 

 

 

3.1

Representations and Warranties of the Funding Agreement

 

20

3.2

Power; Authorization; Enforceable Obligations

 

20

3.3

No Default

 

20

3.4

Federal Regulations

 

20

 

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

 

20

 

 

 

 

4.1

Conditions to Making of Loans

 

20

 

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

 

23

 

 

 

 

5.1

Financial Statements

 

23

5.2

Certificates; Other Information

 

24

5.3

Payment of Obligations

 

25

5.4

Maintenance of Existence; Compliance

 

25

5.5

Maintenance of Property; Insurance

 

25

5.6

Inspection of Property; Books and Records; Discussions

 

25

5.7

Notices

 

25

5.8

Additional Guarantors

 

26

5.9

Compliance with Regulatory Requirements

 

26

5.10

Use of Proceeds

 

27

 

 

 

 

SECTION 6.

NEGATIVE COVENANTS

 

27

 

--------------------------------------------------------------------------------


 

6.1

Financial Condition Covenants

 

27

6.2

Indebtedness

 

27

6.3

Liens

 

29

6.4

Fundamental Changes

 

30

6.5

Disposition of Property

 

31

6.6

Restricted Payments

 

32

6.7

Capital Expenditures

 

32

6.8

Investments

 

33

6.9

Transactions with Affiliates

 

34

6.10

[Reserved]

 

34

6.11

Changes in Fiscal Periods

 

34

6.12

Lines of Business

 

34

6.13

Limitation on Certain Restrictions on Subsidiaries

 

34

 

 

 

 

SECTION 7.

EVENTS OF DEFAULT

 

35

 

 

 

 

SECTION 8.

THE ADMINISTRATIVE AGENT

 

37

 

 

 

 

8.1

Appointment

 

37

8.2

Delegation of Duties

 

37

8.3

Exculpatory Provisions

 

37

8.4

Reliance by Administrative Agent

 

38

8.5

Notice of Default

 

38

8.6

Non-Reliance on Administrative Agent and Other Lenders

 

39

8.7

Indemnification

 

39

8.8

Agent in Its Individual Capacity

 

39

8.9

Successor Administrative Agent

 

40

 

 

 

 

SECTION 9.

MISCELLANEOUS

 

40

 

 

 

 

9.1

Amendments and Waivers

 

40

9.2

Notices

 

41

9.3

No Waiver; Cumulative Remedies

 

42

9.4

Survival of Representations and Warranties

 

42

9.5

Payment of Expenses and Taxes

 

43

9.6

Successors and Assigns; Participations and Assignments

 

44

9.7

Adjustments; Set-off

 

46

9.8

Counterparts

 

47

9.9

Severability

 

47

9.10

Integration

 

47

9.11

GOVERNING LAW

 

47

9.12

Submission To Jurisdiction; Waivers

 

47

9.13

Acknowledgements

 

48

9.14

Releases of Guarantee

 

48

9.15

Confidentiality

 

48

9.16

WAIVERS OF JURY TRIAL

 

49

9.17

USA PATRIOT Act

 

49

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.

GUARANTEE

 

49

 

 

 

 

10.1

Guarantee

 

49

10.2

No Subrogation

 

50

10.3

Amendments, etc. with respect to the Obligations

 

50

10.4

Guarantee Absolute and Unconditional

 

51

10.5

Reinstatement

 

51

10.6

Payments

 

52

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A                       Commitments

1.1B                         Broker-Dealer Subsidiaries

6.2(e)                   Existing Indebtedness

6.3(f)                     Existing Liens

6.8                                 Existing Investments

 

EXHIBITS:

 

A                                      Form of Compliance Certificate

B                                        Form of Assignment and Assumption

C                                        Form of Exemption Certificate

D                                       Form of Joinder Agreement

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of [                  ] [    ],
2011 among SWS GROUP, INC., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time parties to the Agreement, as
Guarantors, the several banks and other institutions or entities from time to
time parties to this Agreement (the “Lenders”), and [                    ], as
Administrative Agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                                DEFINITIONS

 

1.1                                 Defined Terms

 

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

 

“Act”:  as defined in Section 9.17.

 

“Administrative Agent”:  [                        ], as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Affiliate”:  with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of Section 6.9, “Affiliate” shall also include a Person with the power,
directly or indirectly, to vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person. For all purposes of this definition (including as it
relates to Section 6.9), the Borrower and any of its Affiliates are not
Affiliates of the Lenders or any of their respective Affiliates.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the aggregate then unpaid principal amount of such Lender’s Loans.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Premium”: with respect to any Loans prepaid on any applicable
Prepayment Date, the present value at such Prepayment Date of all required
interest payments due on such Loans through the Maturity Date (excluding accrued
but unpaid interest as of the applicable Prepayment Date), computed using a
discount rate equal to the sum of (a) the Treasury Rate as of such Prepayment
Date, plus (b) 50 basis points.

 

1

--------------------------------------------------------------------------------


 

“Assignee”:  as defined in Section 9.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit B.

 

“Bank”: Southwest Securities, FSB.

 

“Bank Reserve”:  as defined in Section 5.10.

 

“Benefited Lender”:  as defined in Section 9.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Broker-Dealer Subsidiaries”: the Subsidiaries listed on Schedule 1.1B and any
other Subsidiary that becomes a registered broker-dealer after the date hereof.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the States of New York or Texas generally are authorized or
required by law or other government actions to be closed.

 

“C & D Order”: the Order to Cease and Desist, effective as of February 4, 2011,
issued to the Bank by the Office of Thrift Supervision, acting by and through
its Regional Director for the Western Region.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one

 

2

--------------------------------------------------------------------------------


 

year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000 or (i) instruments
equivalent to those referred to in clauses (a) through (h) above denominated in
Euros or any other foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

 

“C.F.R.”: the Code of Federal Regulations, as in effect from time to time.

 

“Closing Price” of any security on any date of determination means the closing
sale price or, if no closing sale price is reported, the last reported sale
price of the shares of the Common Stock on the New York Stock Exchange on such
date.  If the Common Stock is not traded on the New York Stock Exchange on any
date of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Stock is so listed or quoted,
or if the Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock (in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock on
that date as determined by a nationally recognized independent investment
banking firm retained by the Borrower and reasonably acceptable to the
Warrantholders for this purpose.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

“Commitment”:  to any Lender, the obligation of such Lender, if any, to make a
Loan to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1A. 
The aggregate amount of the Commitments is $100,000,000.

 

“Common Stock” means the Borrower’s common stock, par value $0.10 per share (or
other relevant capital stock or equity interest of the Borrower), and any
Capital Stock for or into which such Common Stock hereafter is exchanged,
converted, reclassified or recapitalized by the Borrower or pursuant to an
agreement or a merger, consolidation, reorganization, statutory share exchange
or similar transaction to which the Borrower is a party.

 

“Commonly Controlled Entity”: any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code and all other entities which, together with
such Borrower, are treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary; provided, further, that clause (c) above
shall not exclude the undistributed earnings of any Subsidiary in situations
where the only restriction on the ability of such Subsidiary to declare or pay
dividends or make similar distributions arises from regulatory restrictions (or
Contractual Obligations relating to compliance with law or regulatory
restrictions).

 

“Continuing Directors”:  the directors of the Borrower on the date hereof and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

4

--------------------------------------------------------------------------------


 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: as defined in Section 7(j).

 

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.

 

“Excluded Regulated Subsidiary”: any Subsidiary that is a registered
broker-dealer, bank or other regulated entity in respect of which the
guaranteeing by such Subsidiary of the Obligations would (a) be prohibited by
federal law or regulation or any form of action or directive by a federal agency
that supervises the Subsidiary or, (b) in the good faith judgment of the
Borrower, result in adverse regulatory consequences to such Subsidiary, or
impair the conduct of the business of such Subsidiary.

 

“Excluded Taxes”: as defined in Section 2.8(a).

 

“Exercise Price”: as defined in the Warrants.

 

“FATCA”: Section 1471 through 1474 of the Code and any regulations with respect
thereto or official interpretations thereof.

 

“FDI Act”:  as defined in Section 6.1(d).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Administrative Agent from three federal
funds brokers of recognized standing selected by it.

 

“FINRA”: the Financial Industry Regulatory Authority or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority.

 

5

--------------------------------------------------------------------------------

 


 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funding Agreement”: that certain Funding Agreement, dated as of March 20, 2011,
between the Borrower, Hilltop Holdings Inc., a Maryland corporation, Oak Hill
Capital Partners III, L.P., a Cayman Islands exempted limited partnership and
Oak Hill Capital Management Partners III, L.P., a Cayman Islands exempted
limited partnership.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 2.1(f) of the Funding Agreement.  In
the event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then, at the request of the Borrower or
the Administrative Agent, the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property

 

6

--------------------------------------------------------------------------------


 

constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantor”:  each Subsidiary of the Borrower other than (a) any Excluded
Foreign Subsidiary (or any Subsidiary thereof) and (b) any Excluded Regulated
Subsidiary (or any Subsidiary thereof).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all mandatorily redeemable
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation,
(j) for the purposes of Section 7(e) only, all obligations of such Person in
respect of Swap Agreements and (k) all obligations or liabilities of such Person
arising from a Repo Transaction; provided, that the term “Indebtedness” shall
not include (A) payments with respect to deferred employee compensation, (B)
agreements providing for indemnification, for the adjustment of purchase price
or for similar adjustments in connection with a Permitted Acquisition or a
Disposition permitted by Section 6.5 or (C) any obligations of such Person in
respect of any lease pursuant to which such Person is the lessee that is
accounted for as an operating lease in accordance with GAAP.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such

 

7

--------------------------------------------------------------------------------


 

Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Indemnified Liabilities”:  as defined in Section 9.5.

 

“Indemnitee”:  as defined in Section 9.5.

 

“Ineligible Institution”: shall mean the Persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date.

 

“Initial Bank Contribution Amount”:  as defined in Section 5.10.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  the last day of each March, June, September and
December to occur while the Loans are outstanding and the Maturity Date.

 

“Investments”:  as defined in Section 6.8.

 

“Lenders”:  as defined in the preamble hereto.

 

“Leverage Ratio”: as defined in 12 C.F.R. 325.2(m) (incorporating other terms
defined in 12 C.F.R. 325.2 and calculations in accordance with 12 C.F.R. part
325).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”:  as defined in Section 2.1.

 

“Loan Documents”:  this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a

 

8

--------------------------------------------------------------------------------


 

whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

“Maturity Date”: the day prior to the fifth anniversary of the date hereof.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Excluded Taxes”:  as defined in Section 2.8(a).

 

“Non-U.S. Lender”:  as defined in Section 2.8(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 9.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: any acquisition of all or substantially all the assets
of, or shares or other equity interests in, a Person or division or line of
business of a Person that is in the same line of business of the Borrower if
immediately after giving effect thereto:  (a) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (b) any
acquired or newly formed corporation, partnership, association or other business
entity shall be a Wholly Owned Subsidiary, or a Domestic Subsidiary in which an
Investment is permitted (and to the extent permitted) pursuant to Section 6.8,
and all actions required to be taken, if any, with respect to such acquired or
newly formed Subsidiary under Section 5.9 shall have been taken and (c) the
Borrower and the Subsidiaries shall be in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.1
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and the

 

9

--------------------------------------------------------------------------------


 

Subsidiaries as if such acquisition and related financings or other transactions
had occurred on the first day of each relevant period for testing such
compliance.

 

“Person”:  an individual, partnership, corporation, limited liability company,
joint stock company, trust (including statutory trust or business trust),
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
Title IV ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prepayment Condition”: as of any date, the condition that the Closing Price of
the Common Stock shall exceed 150% of the Exercise Price on at least 20 Trading
Days out of the 30 consecutive Trading Days immediately preceding such date.

 

“Prepayment Date”: means, in respect of any Loan, (a) in the event that the
Lender holding such Loan is a Warrantholder, the earlier of (i) the date of
delivery of notice by such Lender to Borrower that such Lender elects not to
apply any of the proceeds of the prepayment of principal of its respective Loan
toward the payment of the Exercise Price of such Warrantholder’s Warrants and
(ii) the expiration of the Applicable Period (as defined in such Warrantholder’s
Warrants), as such period may be extended pursuant to the terms of such
Warrants, or (b) in the event that the Lender holding such Loan is not a
Warrantholder, 30 days following the Borrower’s delivery of the applicable
prepayment notice to the Administrative Agent.

 

“pro forma”:  all pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect any projected synergies or similar benefits expected to be
realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended.

 

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.

 

“Register”:  as defined in Section 9.6(b)(iii).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Repo Transaction”: any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and

 

10

--------------------------------------------------------------------------------


 

borrowing agreements and any other agreement or transaction similar to those
referred to above in this definition.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043
pursuant to PBGC regulations promulgated under Section 4043 of ERISA as in
effect on the date hereof.

 

“Required Lenders”:  holders of at least 80 % the aggregate unpaid principal
amount of the Loans then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the Chief Executive Officer, President or Chief
Financial Officer of the Borrower, but in any event, with respect to financial
matters, the Chief Financial Officer of the Borrower or persons acting in such
capacities.

 

“Restricted Payments”:  as defined in Section 6.6.

 

“SEC”:  the United States Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Subordinated Indebtedness”: Indebtedness of the Borrower that is subordinated
in right of payment to the Obligations, provided, that such Indebtedness has
(a) no maturity, amortization, mandatory redemption or repurchase option or
sinking fund payment prior to the date that is six months after the Maturity
Date, (b) customary subordination provisions as shall be reasonably satisfactory
to the Administrative Agent and (c) no financial maintenance or performance
covenants, unless such Indebtedness shall also have standstill provisions as
shall be reasonably satisfactory to the Administrative Agent.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

11

--------------------------------------------------------------------------------


 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Tangible Net Worth”:  means, as of any date:  (a) the total assets of the
Borrower and its Subsidiaries which would appear on a consolidated balance sheet
of the Borrower and its Subsidiaries as of such date, prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, minus (b) the total liabilities of the Borrower and its
Subsidiaries which would appear on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such date, prepared in accordance with GAAP, minus
(c) the net book amount of all intangible assets of the Borrower and its
Subsidiaries (including without limitation goodwill and intellectual property,
after deducting any reserves applicable thereto) which would appear on a
consolidated balance sheet of the Borrower and its Subsidiaries as of such date,
prepared in accordance with GAAP.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
together with any interest, penalties and additions thereto.

 

“Tier 1 Risk-Based Capital Ratio”: as defined in 12 C.F.R.
325.2(w) (incorporating other terms defined in 12 C.F.R. 325.2 and calculations
in accordance with appendix A to 12 C.F.R. part 325).

 

“Total Risk-Based Capital Ratio”: as defined in 12 C.F.R.
325.2(y) (incorporating other terms defined in 12 C.F.R. 325.2 and calculations
in accordance with appendix A to 12 C.F.R. part 325).

 

“Trading Day” means:

 

(1)                                  if the applicable security is listed or
admitted for trading on the New York Stock Exchange or another national security
exchange, a day on which the New York Stock Exchange or such other national
security is open for business;

 

(2)                                  if the applicable security is quoted on the
Nasdaq National Market, a day on which trades may be made thereon; or

 

(3)                                  if the applicable security is not so
listed, admitted for trading or quoted, any day other than a Saturday or Sunday
or a day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to close.

 

“Transferee”:  any Assignee or Participant.

 

12

--------------------------------------------------------------------------------


 

“Treasury Rate”: as of the applicable Prepayment Date, the yield to maturity as
of such date of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two Business Days prior
to such Prepayment Date (or, if such Statistical Release is no longer published,
any publicly available source of similar market data)) most nearly equal to the
period from such Prepayment Date to the Maturity Date (provided, however, that
if the period from such Prepayment Date to the Maturity Date is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used)

 

“United States”:  the United States of America.

 

“Warrants”: those certain Warrants to Purchase Shares of Common Stock, issued by
the Borrower as of the date hereof.

 

“Warrantholder” as defined in each Warrant (it being understood that
“Warrantholders” shall mean the collective reference to all Persons defined as a
Warrantholder in any Warrant).

 

“Wholly Owned Guarantor”:  any Guarantor that is a Wholly Owned Subsidiary of
the Borrower.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

1.2                                 Other Definitional Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
meanings given thereto herein when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Cash Equivalents, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular

 

13

--------------------------------------------------------------------------------


 

provision of this Agreement, and Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

 

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)  References herein to any particular provision of the C.F.R. shall be deemed
to incorporate any successor provision.

 

SECTION 2.                                AMOUNT AND TERMS OF COMMITMENTS

 

2.1                                 Commitments.  Subject to the terms and
conditions hereof, each Lender as of the date hereof severally agrees to make a
term loan (a “Loan”) to the Borrower on the date hereof in an amount not to
exceed the amount of the Commitment of such Lender.

 

2.2                                 Procedure for Borrowing.  By its execution
hereof, the Borrower hereby gives the Administrative Agent irrevocable notice
requesting that the Lenders make the Loans in an amount equal to $100,000,000.00
on the date hereof.

 

2.3                                 [Reserved].

 

2.4                                 Prepayments; Repayment.  (a) Except as set
forth in this Section 2.4, the Loans shall not be prepayable at the option of
the Borrower prior to the Maturity Date.

 

(b)  In the event that any Lender or any Affiliate of a Lender that is a
Warrantholder elects to exercise any Warrant that it holds (other than following
receipt of a prepayment notice from the Borrower pursuant to
Section 2.4(c) hereof, in which case Section 2.4(c) shall apply), then (x) in
the case that such Warrantholder is a Lender, concurrently with and
automatically upon such exercise, the aggregate principal amount of the Loans of
such Lender shall be reduced in an amount equal to the amount of the proceeds of
such exercise that the Borrower would have received if the Lender had paid for
such exercise in cash rather than through a reduction in the amount of its
Loans, and such Loans shall be deemed prepaid for all purposes hereof and there
shall be no Applicable Premium owing with respect to such prepayment and (y) in
the case that such Warrantholder is an Affiliate of a Lender, then immediately
following such exercise, the Borrower shall prepay in cash an aggregate
principal amount of the Loans of such Lender in an amount equal to the amount of
the proceeds of such exercise, and there shall be no Applicable Premium owing
with respect to such prepayment . Concurrently therewith, the Borrower shall pay
to such Lender any accrued but unpaid interest on the aggregate principal amount
of the Loans of such Lender reduced and deemed prepaid pursuant to this
Section 2.4(b).

 

(c)  If on any date between the third anniversary of the date hereof and the
Maturity Date, the Prepayment Condition shall be satisfied (any such date, a
“Condition Satisfaction Date”), the Loans shall be prepayable, at the option of
the Borrower, in whole or in part, upon irrevocable notice delivered to the
Administrative Agent and each Warrantholder no later than 11:00 A.M., New York
City time on such Condition Satisfaction Date (which notice shall specify the
aggregate principal amount of Loans to be prepaid), at a prepayment price equal
to 100% of the principal amount of the Loans repaid plus the Applicable Premium,
if any, as of,

 

14

--------------------------------------------------------------------------------


 

and accrued and unpaid interest, if any, to the applicable Prepayment Date. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, such prepayment shall be
due and payable, and shall be made, on the applicable Prepayment Date. 
Prepayments of Loans pursuant to this Section 2.4(c) shall be in a minimum
aggregate principal amount equal to $20,000,000 or a whole multiple of
$1,000,000 in excess thereof, provided that no such minimum prepayment amount
shall apply to prepayments made pursuant to Section 2.4(b).  Optional
prepayments of the Loans shall be applied ratably to all Loans.

 

(d)  The Borrower shall repay all outstanding Loans on the Maturity Date.

 

2.5                                 Interest Rates and Payment Dates.  (a)  
Each Loan shall bear interest at a rate per annum equal to 8.0%.

 

(b)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after, as well as before, judgment, at a rate per
annum equal to 2% plus the rate otherwise applicable to such Loan; provided,
that this paragraph (b) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.1.

 

(c)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (b) of this Section shall
be payable from time to time on demand.

 

2.6                                 Computation of Interest and Fees.  Interest
and fees payable pursuant hereto shall be calculated on the basis of a 360-day
year for the actual days elapsed.

 

2.7                                 Pro Rata Treatment and Payments.  The
borrowing by the Borrower from the Lenders on the date hereof shall be made pro
rata according to the respective Commitments of the Lenders, and each payment
(including each prepayment, but other than prepayments pursuant to
Section 2.4(b), which shall be paid in accordance with the terms thereof) by the
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amount of the Loans then
held by the Lenders.

 

(a)  Amounts prepaid on account of any Loans may not be reborrowed.

 

(b)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day.  In the case of any extension
of any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

15

--------------------------------------------------------------------------------

 


 

(c)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

 

2.8                                 Taxes.  (a)  Except as otherwise provided by
law, all payments made by or on behalf of any Loan Party under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding any such amounts resulting from (A)  income
taxes and franchise taxes imposed on (or measured by) net income imposed on the
Administrative Agent or any Lender (or Transferee) as a result of a present or
former connection between the Administrative Agent or such Lender (or
Transferee) and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (B) any branch
profits taxes imposed by a jurisdiction described in clause (A) above, (C) any
Non-Excluded Taxes to the extent such Taxes are due to the failure of such
Lender to comply with paragraph (d) or (e) of this Section, (D) United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrowers with respect to such Non-Excluded Taxes
pursuant to this paragraph; (E) any Taxes imposed on any “withholdable payment”
payable to a Lender as a result of a failure of such Lender to satisfy the
applicable requirements in FATCA; or (F) any Non-Excluded Taxes that are imposed
as a result of any relocation of Lender’s office to which payment by the
Borrower is made and which relocation occurs after the Lender becomes a Lender
(such non-excluded items referred to as “Excluded Taxes”).  If any taxes,
levies, imposts, duties, charges, fees, deductions or withholdings other than
Excluded Taxes (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
or deducted from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement.

 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

16

--------------------------------------------------------------------------------


 

(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof or, if such receipt is not available from the
Governmental Authority, other documentary evidence reasonably acceptable to the
Administrative Agent.  If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority (and after having had
the ability to contest in good faith the payment of such taxes), fails to remit
to the Administrative Agent the required receipts or other required documentary
evidence or any Non-Excluded Taxes or Other Taxes are directly imposed on the
Administrative Agent or any other Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure (or direct imposition), whether or not such
Non-Excluded Taxes, Other Taxes, incremental taxes, interest or penalties were
correctly or legally imposed or assessed by the relevant Governmental Authority;
provided however that the Lender provides proper documentation of the amount
owing to such Governmental Authority.

 

(d)   Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit C and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents. 
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation).  In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e)  A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion,

 

17

--------------------------------------------------------------------------------


 

execution or submission would not materially prejudice the legal or commercial
position of such Lender or subject such Lender to a material unreimbursed cost.

 

(f)  If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.8, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.8 with respect to the Non-Excluded Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g)  Without limiting the generality of the foregoing contained in this
Section 2.8, if a Lender would be subject to United States federal withholding
taxes imposed by FATCA on payments under any Loan Document and such Lender fails
to comply with the applicable reporting requirement of FATCA (including those
contained in Section 1471(b) or Section 1472(b) of the Code, as applicable),
such Lender shall provide such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the borrower or the Agent, as the
case may be, to comply with their obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA, or to
determine the amount to deduct and withhold from any such payments.

 

(h)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.9                                 Change of Lending Office.  Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.8 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.8.

 

2.10                           Notes.  Any Lender may request that Loans made by
it be evidenced by a Note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such

 

18

--------------------------------------------------------------------------------


 

Lender and its registered assigns) and in a form approved by the Administrative
Agent and reasonably acceptable to the Borrower.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

2.11                           Requirements of Law.

 

(a)  If the adoption of or any change in any Requirement of Law (other than any
voluntary change to the Certificate of Incorporation, By-Laws or other
organizational or governing document of the applicable Lender) or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof

 

(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.8, Excluded
Taxes and changes in the rate of tax on the overall net income of such Lender);

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender; or

 

(iii)  shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making or continuing its
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

19

--------------------------------------------------------------------------------


 

SECTION 3.                                REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1                                 Representations and Warranties of the
Funding Agreement.  Each of the representations and warranties of the Borrower
in the Funding Agreement are true and correct as of the date hereof.

 

3.2                                 Power; Authorization; Enforceable
Obligations.  Each Loan Party has the power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit hereunder.  Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  This Agreement and each Loan Document dated as of
the date hereof has been duly executed and delivered on behalf of each Loan
Party party thereto and each Loan Document, when delivered, shall have been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent transfer or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles (whether applied in equity or at law).

 

3.3                                 No Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
would reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

 

3.4                                 Federal Regulations.  No part of the
proceeds of any Loans, and no other extensions of credit hereunder, will be used
(a) for “buying” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect for any purpose that violates the provisions of the
Regulations of the Board or (b) for any purpose that violates the provisions of
the Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

SECTION 4.                                CONDITIONS PRECEDENT

 

4.1                                 Conditions to Making of Loans.  The
agreement of each Lender to make the extension of credit requested to be made by
it is subject to the satisfaction, prior to or concurrently with the making of
such extension of credit on the date hereof, of the following conditions
precedent (if not otherwise waived):

 

20

--------------------------------------------------------------------------------


 

(a)  Credit Agreement.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower,
each Guarantor and each Person listed on Schedule 1.1A.

 

(b)  Funding Agreement Conditions.  Each of the conditions set forth in Sections
1.2(b)(1) and 1.2(b)(2) of the Funding Agreement shall have been satisfied or
waived in accordance with the terms thereof.

 

(c)  Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 6.3 or discharged on
or prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

 

(d)  [Reserved].

 

(e)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received in the case of each
Loan Party each of the items referred to in clauses (i), (ii), (iii) and
(iv) below:

 

(i)  a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

 

(ii)   a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the date hereof and certifying:

 

(A)                              (1) that attached thereto is a true and
complete copy of the by laws (or partnership agreement, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the date hereof and at all times since the date of the resolutions
described in clause (B) below,

 

(B)                                that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) and stockholders (if required) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been

 

21

--------------------------------------------------------------------------------


 

modified, rescinded or amended and are in full force and effect on the date
hereof,

 

(C)                                that the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation of
such Loan Party has not been amended since the date of the last amendment
thereto disclosed pursuant to clause (i) above,

 

(D)                               as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party, and

 

(E)                                 as to the absence of any pending proceeding
for the dissolution or liquidation of such Loan Party or, to the knowledge of
such person, threatening the existence of such Loan Party;

 

(iii)  a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and

 

(iv)  such other documents as the Administrative Agent and the Lenders may
reasonably request (including without limitation, tax identification numbers and
addresses).

 

(f)  Legal Opinions.  The Administrative Agent shall have received, on behalf of
itself and the Lenders on the date hereof, a favorable written opinion of
(i) Andrews Kurth LLP, special counsel for the Loan Parties, and to the extent
Andrews Kurth LLP does not deliver Delaware law opinions, Richards, Layton &
Finger, P.A., special counsel for the Loan Parties and (ii) Allen Tubb, in-house
counsel for certain of the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, in each case (A) dated the date
hereof, (B) addressed to the Administrative Agent and the Lenders and (C) in
form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Loan Documents and the Loan Parties as the
Administrative Agent shall reasonably request.

 

(g)  Solvency Certificate.  The Lenders shall have received a solvency
certificate in form and substance acceptable to the Lenders and signed by the
Chief Financial Officer of the Borrower confirming the solvency of Borrower and
its Subsidiaries on a consolidated basis after giving effect to the borrowing of
the Loans on the date hereof.

 

(h)  Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date or, if such representation and warranty relates to a specific date,
then as of such date.

 

22

--------------------------------------------------------------------------------


 

(i)  No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

The borrowing of Loans by the Borrower shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.1 have been satisfied.

 

SECTION 5.                                AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

 

5.1                                 Financial Statements.  Furnish to the
Administrative Agent and each Lender:

 

(a)  as soon as available, but in any event before the earlier of (i) 90 days
after the end of each fiscal year of the Borrower and (ii) the date on which the
Borrower is required to file with the SEC such financial statements, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Grant Thornton, LLP or other independent
registered public accounting firm of nationally recognized standing;

 

(b)  as soon as available, but in any event not later than the earlier of (i) 60
days after the end of each of the first three quarterly periods of each fiscal
year of the Borrower and (ii) the date on which the Borrower is required to file
with the SEC such financial statements, the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

 

(c)  as soon as available but in any event by the 30th day of each fiscal
quarter, a copy of the Bank’s Thrift Financial Report (or any successor report
required by an applicable regulator) for such quarter.

 

All such financial statements shall fairly present in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries and shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods.  Documents
required to be delivered pursuant to this Section 5.1 (to the extent any such
documents are included in materials

 

23

--------------------------------------------------------------------------------


 

otherwise filed with the SEC) may be delivered by posting such documents
electronically with notice to the Administrative Agent and each Lender thereof
and if so posted, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the Borrower’s website address at
www.swst.com; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

5.2                                 Certificates; Other Information.  Furnish to
the Administrative Agent and each Lender (or, in the case of clause (e), to the
relevant Lender):

 

(a)  concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any material Intellectual Property
acquired by any Loan Party since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the date hereof);

 

(b)  as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year;

 

(c)  promptly upon receipt thereof, copies of all final reports submitted to the
Borrower or to any of its Subsidiaries by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Borrower or any of its Subsidiaries made by such accountants, and,
upon the request of any Lender (through the Administrative Agent), any final
comment letter submitted by such accountants to management in connection with
their annual audit;

 

(d)  (i) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the public holders of any
class of its debt securities or public equity securities and (ii) within five
days after the same are filed, copies of all financial statements and reports
that the Borrower may make to, or file with, the SEC, in each case, to the
extent not otherwise provided on the Borrower’s website on the Internet at the
Borrower’s website address at www.swst.com; and

 

(e)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.

 

24

--------------------------------------------------------------------------------


 

5.3                                 Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (including Taxes), except
where (a) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
(b) such failure would not reasonably be expected to have a Material Adverse
Effect.

 

5.4                                 Maintenance of Existence; Compliance. 
(a)(i)  Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
(including, in the case of each Broker-Dealer Subsidiary, its registration as a
broker-dealer with the SEC and its membership with FINRA) and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 6.4 or Section 6.5(e) and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) comply with all
orders or other correspondence provided by any banking regulatory authorities;
and (c) comply with all Contractual Obligations and Requirements of Law except
to the extent that failure to comply therewith would not, separately or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.5                                 Maintenance of Property; Insurance.  (a) 
Keep all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and
(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business and owning similar property.

 

5.6                                 Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper accounting books and financial records in which
full, true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all material dealings and transactions in relation to its
business and activities and (b) permit representatives of any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent registered public accounting firm; provided
that, so long as no Default or Event of Default is then continuing, no Lender
shall exercise its rights pursuant to this Section 5.6(b) more often than one
time during any fiscal quarter of the Borrower or on less than 48 hours notice
to the Borrower.  Any Assignee under Section 9.6(b)(i) (other than an Affiliate
of a Person who is a Lender as of the date hereof) may exercise the rights set
forth under this Section 5.6 only through the Administrative Agent.

 

5.7                                 Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)  the occurrence of any Default or Event of Default;

 

25

--------------------------------------------------------------------------------


 

(b)   the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of its Subsidiaries (i) as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect or (ii) which
relates to any Loan Document;

 

(c)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

 

(d)  any development or event that, in the reasonable judgment of the Borrower,
has had or would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

5.8                                 Additional Guarantors.  With respect to any
Subsidiary (other than an (x) Excluded Foreign Subsidiary (or any Subsidiary
thereof) (y) Excluded Regulated Subsidiary or (z) any Subsidiary of the Borrower
that is wholly or partially owned by any Excluded Regulated Subsidiary) created
or acquired after the date hereof by any Loan Party (which, for the purposes of
this Section 5.8, shall include any existing Subsidiary directly wholly-owned by
one or more Loan Parties that ceases to be a Subsidiary described in clause (x),
(y) or (z) above, and shall include any Subsidiary that becomes a Subsidiary and
is not described in clause (x), (y) or (z) above), promptly cause such new
Subsidiary (A) to become a party to this Agreement as a Guarantor by executing a
joinder agreement substantially in the form of Exhibit D hereto and (B) to
deliver to the Administrative Agent a certificate of such Subsidiary and such
other documents relating to such Subsidiary consistent with those described in
Section 4.1(f) hereof, and if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

5.9                                 Compliance with Regulatory Requirements. 
(a) The Borrower will, and will cause each Broker-Dealer Subsidiary to comply
with all material rules and regulations of the SEC and FINRA applicable to it
(including such rules and regulations dealing with net capital requirements).

 

(b)  The Borrower will, and will cause each Subsidiary that is a financial
institution to comply with all material rules and regulations applicable to it
(including such rules and regulations dealing with capital requirements).

 

26

--------------------------------------------------------------------------------


 

5.10                           Use of Proceeds.  On the Closing Date, the
Borrower shall (a) contribute not less than $80.0 million (as such amount may be
adjusted with the consent of the Required Lenders, the “Initial Bank
Contribution Amount”) of the proceeds of the Loans to the Bank and (b) deposit
into a segregated account an amount of Loan proceeds equal to the excess of $100
million over the Initial Bank Contribution Amount (the “Bank Reserve”). From and
after the Closing Date, the Borrower shall hold the Bank Reserve in such
segregated account and shall use the Bank Reserve only for the following
purposes: (a) cash contributions by the Borrower to the Bank, at such times and
in such amounts as determined by the Board of Directors of the Borrower and
(b) subject to the prior written consent of the Required Lenders, other
corporate purposes.

 

SECTION 6.                                NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

 

6.1                                 Financial Condition Covenants.

 

(a)  Tangible Net Worth.  Permit Tangible Net Worth at any time to be less than
the sum of (i) $275,000,000 and (ii) 20% of cumulative Consolidated Net Income
for each fiscal quarter of the Borrower (beginning with the fiscal quarter
ending June 30, 2011) for which Consolidated Net Income is positive.

 

(b)    Minimum Unrestricted Cash.  Permit the sum of (i) unrestricted and
non-segregated cash and (ii) unrestricted and non-segregated Cash Equivalents,
in each case of the Borrower and the Broker-Dealer Subsidiaries, at any time, to
be less than $4,000,000.

 

(c)  Minimum Excess Net Capital.  Permit the excess net capital (as set forth in
the Financial and Operational Combined Uniform Single Report filings of each
Broker-Dealer Subsidiary for each monthly period) of Southwest Securities, Inc.
to be less than $100 million as of the end of any calendar month.

 

(d)  Bank Capitalization.  (i) At any time that the C&D Order is in effect, fail
to comply with the terms of the C & D Order, and (ii) at any time when the C & D
Order is not in effect, permit the Total Risk-Based Capital Ratio, the Tier 1
Risk-Based Capital Ratio and the Leverage Ratio of the Bank to be less than the
higher of (i) the ratio of each such capital ratio required in order for the
Bank to be “Well Capitalized”, as defined in Section 38(b)(1)(A) of the Federal
Deposit Insurance Act (“FDI Act”), 12 USC § 1831o(b)(1)(A), and 12 C.F.R.
325.103(b)(1), or any successor regulation implementing such section of the FDI
Act, and (ii) that required by federal law or regulation or any form of action
or directive by a federal agency that supervises the Bank.

 

6.2                                 Indebtedness. Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)  Indebtedness of any Loan Party pursuant to any Loan Document;

 

27

--------------------------------------------------------------------------------


 

(b)  Indebtedness of the Borrower to any Subsidiary or of any Subsidiary to the
Borrower or any other Subsidiary that in either case shall not have been
transferred or pledged to any third party to the extent that such Indebtedness
corresponds to any Investment permitted by Section 6.8(g), (h) or (i);

 

(c)  Indebtedness of any Person that shall have become a Subsidiary after the
date hereof; provided that (i) such Indebtedness shall have existed at the time
such Person becomes a Subsidiary and shall not have been created in
contemplation of or in connection with such Person becoming a Subsidiary, and
any refinancings, refundings, renewals or extensions thereof (without increasing
the principal amount or shortening the maturity thereof) and (ii) the aggregate
amount of Indebtedness incurred under this clause (c) shall not exceed
$15,000,000 at the time of such incurrence;

 

(d)  Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Guarantor or any
Broker-Dealer Subsidiary;

 

(e)  Indebtedness outstanding on the date hereof and listed on Schedule
6.2(e) and any refinancings, refundings, renewals or extensions thereof (without
increasing the principal amount or shortening the maturity thereof);

 

(f)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed or incurred in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement, and (ii) the aggregate amount of Indebtedness
incurred under this clause (f) shall not exceed $5,000,000 at the time of such
incurrence;

 

(g)  Indebtedness incurred by Broker-Dealer Subsidiaries under customary terms
in the ordinary course of business, provided that if any such Indebtedness is
unsecured and has a term of longer than one month, the relevant Broker-Dealer
Subsidiary holds, or will have the right to hold pursuant to pending securities
transactions and in accordance with applicable laws and regulations,
unencumbered marketable securities sufficient, at the time of the securities
transaction which gave rise to any such Indebtedness, to refinance such
Indebtedness in the ordinary course of business on a secured basis using such
securities as collateral;

 

(h)  Guarantee Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness or liabilities of the Borrower and its Subsidiaries so long as the
incurrence or existence of such Indebtedness or liabilities is permitted under
this Agreement; provided that a Group Member that is not a Loan Party may not
incur such Guarantee Obligations in respect of Indebtedness of a Loan Party, and
a Loan Party may not incur such Guarantee Obligations in respect of Indebtedness
of a Group Member that is not a Loan Party; provided further that any Guarantee
Obligations of Subordinated Indebtedness shall also be subordinated;

 

28

--------------------------------------------------------------------------------


 

(i)  [Reserved];

 

(j)  cash management obligations and Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts in the ordinary course of
business;

 

(k)  Indebtedness of the Bank (i) to the Board or to the Federal Home Loan Bank
Board, (ii) constituting federal funds purchased and securities sold in Repo
Transactions undertaken in the ordinary course of business, or (iii) otherwise
incurred in the ordinary course of its banking business;

 

(l)  overnight borrowing in the ordinary course of business consistent with past
practice; and

 

(m)  additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount, which taken together with the principal amount of
all other debt outstanding under this clause (m) at the time of incurrence
thereof (for the Borrower and all Subsidiaries), shall not exceed at the time of
incurrence thereof $15,000,000.

 

6.3                                 Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except:

 

(a)  Liens for Taxes, assessments and governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or any Subsidiary, as the case may be, in conformity with GAAP;

 

(b)  Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, workmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;

 

(e)  easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances on title to real property incurred in the ordinary course
of business that, in the aggregate, are not substantial in amount and that do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary;

 

(f)  Liens in existence on the date hereof listed on Schedule 6.3(f) hereto
securing Indebtedness permitted by Section 6.2(e) hereof and Liens incurred to
secure any Indebtedness permitted under Section 6.2(e) to refinance any such
Indebtedness; provided that no such Lien is

 

29

--------------------------------------------------------------------------------


 

spread to cover any additional property after the date hereof and that the
principal amount of Indebtedness secured thereby is not increased;

 

(g)  Liens securing Indebtedness of the Borrower or any of Subsidiary incurred
pursuant to Section 6.2(f); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the principal amount of Indebtedness secured thereby is not increased;

 

(h)  any interest or title of a lessor under any lease entered into by the
Borrower or any of Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(i)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Company Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof as of such date;

 

(j)  Liens created, incurred or assumed by any Broker-Dealer Subsidiary upon
assets owned by such Subsidiary or held for such Subsidiary’s account to secure
indebtedness and other liabilities incurred under customary terms in the
ordinary course of business;

 

(k)  Liens on securities sold by the Bank in Repo Transactions permitted
pursuant to Section 6.2(k);

 

(l)  Liens incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
detract from the value of its property or assets or impair the use thereof in
the operation of its business;

 

(m)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7(h) or securing appeal or other surety bonds relating
to such judgments; and

 

(n)  customary rights of setoff upon deposit accounts and securities accounts in
favor of banks or other depository institutions and securities intermediaries,
respectively.

 

6.4                                 Fundamental Changes.  Merge, consolidate or
amalgamate, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or Dispose of all or substantially all of its assets or
business, except that:

 

(a)  the Borrower or any of its Subsidiaries may merge or consolidate with any
Person; provided that (A) in the case of any merger or consolidation involving
the Borrower, the Borrower shall be the continuing or surviving corporation and
the shareholders of the Borrower

 

30

--------------------------------------------------------------------------------


 

immediately prior to such merger or consolidation shall hold at least a majority
of the outstanding shares of the combined entity immediately after the
consummation of such merger or consolidation; (B) in the case of any merger or
consolidation involving a Loan Party, the surviving entity shall be a Loan
Party; and (C) in the case of any merger or consolidation involving a
Broker-Dealer Subsidiary, the surviving entity shall be a Broker-Dealer
Subsidiary;

 

(b)  any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (i) to the Borrower or any Subsidiary; provided that (A) in the case
of any such Disposition by any Guarantor, the transferee entity shall be a Loan
Party and (B) in the case of any such Disposition by any Broker-Dealer
Subsidiary, the transferee entity shall be a Broker-Dealer Subsidiary or
(ii) pursuant to a Disposition permitted by Section 6.5;

 

(c)  any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation; and

 

(d)  any Subsidiary of the Borrower may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (ii) in the case of a liquidation or dissolution of a Broker-Dealer
Subsidiary, such liquidation or dissolution is into another Broker-Dealer
Subsidiary.

 

6.5                                 Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 

(a)  the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b)   the sale of inventory and other assets (including loans, securities and
derivatives) in the ordinary course of business;

 

(c)  Dispositions permitted by clause (i) of Section 6.4(b);

 

(d)  the sale or issuance of the Capital Stock of (i) any Subsidiary to the
Borrower or any Guarantor or (ii) any Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor;

 

(e)  (i) the sale by any Loan Party of its property or assets to another Loan
Party, (ii) the sale by any Subsidiary (other than a Broker-Dealer Subsidiary)
that is not a Guarantor of its property or assets to another Subsidiary that is
not a Guarantor and (iii) the sale by a Broker-Dealer Subsidiary of its property
or assets to another Broker-Dealer Subsidiary that shall not have any
Indebtedness not permitted to be incurred under Section 6.2 (other than
paragraph (c) thereof).

 

(f)  any Restricted Payment or Investment that is permitted to be made, and is
made, under Section 6.6 or 6.8, respectively;

 

31

--------------------------------------------------------------------------------


 

(g)  the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

 

(h)  sales or grants of licenses or sublicenses to use the Borrower’s or any of
its Subsidiaries’ trademarks, patents, trade secrets, know-how or other
intellectual property and technology to the extent that such sale, license or
sublicense does not prohibit the licensor from using such trademark, patent,
trade secret, know-how, technology or other intellectual property and is in the
ordinary course of business; and

 

(i)  the Disposition of other property not in the ordinary course of business
having a fair market value not to exceed, in the aggregate for any fiscal year
of the Borrower, $3,000,000; provided that (x) any such Disposition to a Person
that is not a Group Member is for consideration at least equivalent to the fair
market value of such other property and (y) in no event shall Dispositions of
loans be permitted pursuant to this clause 6.5(i).

 

6.6                                 Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:

 

(a)  any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary which is a holder of the Capital Stock of such Subsidiary;

 

(b)  any Subsidiary may declare and pay dividends ratably with respect to its
Capital Stock;

 

(c)  the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries; and

 

(d)  so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may declare and pay cash
dividends with respect to its Common Stock in a quarterly amount not to exceed
$0.01 per outstanding share of its Common Stock (subject to adjustment for any
stock split, reverse stock split, stock dividend or similar occurrence so that
the aggregate amount of dividends payable after such transaction is the same as
the amount payable immediately prior to such transaction).

 

6.7                                 Capital Expenditures.  Make or commit to
make any Capital Expenditure, except (a) Capital Expenditures of the Borrower
and its Subsidiaries in the ordinary course of business on information
technology used in the ordinary course of business of the applicable Group
Member not exceeding $5,000,000 per fiscal year; and (b) Capital Expenditures of
the Borrower and its Subsidiaries in the ordinary course of business (other than
Capital Expenditures described in the foregoing clause (a)) not exceeding
$3,000,000 per fiscal year; provided, that such amount, if not so expended in
the fiscal year for which it is permitted, may be carried over for expenditure
in the immediately succeeding fiscal year.

 

32

--------------------------------------------------------------------------------


 

6.8                                 Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person, including by way of merger or consolidation (all of
the foregoing, “Investments”), except:

 

(a)  Investments consisting of extensions of credit entered into or made or that
are received in the ordinary course of business in accordance with normal
practice;

 

(b)  investments in Cash Equivalents (and other Investments in the ordinary
course of a broker-dealer business);

 

(c)  Guarantee Obligations permitted by Section 6.2;

 

(d)  (i) margin loans made by any Broker-Dealer Subsidiary to employees of any
Group Member in the ordinary course of business, (ii) loans made by the Bank to
employees of any Group Member in the ordinary course of business and (iii) any
other loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

 

(e)  other Investments constituting Permitted Acquisitions; provided that
(i) the aggregate amount of the consideration paid in connection with any
Permitted Acquisition shall not be in excess of $5,000,000 and (ii) the
aggregate amount of the consideration paid in connection with all Permitted
Acquisitions shall not be in excess of $15,000,000;

 

(f)  [Reserved]

 

(g)  (i) intercompany Investments by (A) any Group Member in the Borrower or any
Subsidiary that, prior to or concurrently with such investment, is or becomes a
Guarantor and (B) any Subsidiary that is not a Guarantor in any other Subsidiary
that is not a Guarantor and (ii) the intercompany Investments existing on the
date hereof and listed on Schedule 6.8 and any refinancings, refundings,
renewals or extensions thereof;

 

(h)  any Investment by any Loan Party or a Broker-Dealer Subsidiary in a
Broker-Dealer Subsidiary, or any Investment by any Loan Party or a Broker-Dealer
Subsidiary in the form of the purchase by such Loan Party of any Investment held
by a Broker-Dealer Subsidiary, in either case with the intent of (i) permitting
such Broker-Dealer Subsidiary to comply with applicable capital requirements on
a temporary basis or (ii) to finance the working capital needs of such
Broker-Dealer Subsidiary;

 

(i)  any Investment by any Group Member in the Bank, or any Investment by any
Group Member in the form of the purchase by such Loan Party of any Investment
held by the Bank, in either case with the intent of (i) permitting the Bank to
comply with applicable capital requirements or (ii) to finance the working
capital needs of the Bank;

 

(j)  [Reserved];

 

33

--------------------------------------------------------------------------------


 

(k)  Investments existing on the date hereof and set forth on Schedule 6.8 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.8; and

 

(l)  in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed during the term of this Agreement an
amount equal to $2,000,000; and

 

(m)  Investments purchased in the ordinary course of business by the Bank.

 

6.9                                 Transactions with Affiliates.  Enter into
any transaction, including any purchase, sale, lease or exchange of property,
the rendering of any service or the payment of any management, advisory or
similar fees, with any Affiliate (other than the Borrower or Subsidiary) unless
such transaction is (a)  (i) in the ordinary course of business of the relevant
Group Member and (ii) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate or (b) a Restricted Payment
permitted by Section 6.6.

 

6.10                           [Reserved].

 

6.11                           Changes in Fiscal Periods.  Permit the fiscal
year of the Borrower to end on a day other than last Friday of the month of
June or change the Borrower’s method of determining fiscal quarters.

 

6.12                           Lines of Business.  Enter into any business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date hereof and businesses
similar, ancillary, complementary or otherwise reasonably related thereto or
that are a reasonable extension, development or expansion thereof.

 

6.13                           Limitation on Certain Restrictions on
Subsidiaries.  Directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) pay dividends or make any other distributions on its Capital
Stock or any other interest or participation in its profits owned by the
Borrower or any Subsidiary, or pay any Indebtedness owed to the Borrower or a
Subsidiary, (b) make loans or advances to the Borrower or any Subsidiary or
(c) transfer any of its properties to the Borrower or any Subsidiary, except for
such encumbrances or restrictions existing under or by reason of (i) applicable
law or banking, financial institution or other regulation; (ii) this Agreement
and the other Credit Documents; (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or a Subsidiary; (iv) customary provisions restricting assignment of
any agreement entered into by the Borrower or a Subsidiary in the ordinary
course of business; (v) any holder of a Lien permitted by Section 6.3 may
restrict the transfer of the asset or assets subject thereto; (vi) restrictions
which are not more restrictive than those contained in this Agreement contained
in any documents governing any Indebtedness incurred after the date hereof in
accordance with the provisions of this Agreement; (vii) customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.5 pending the consummation of such sale; and
(viii) any

 

34

--------------------------------------------------------------------------------


 

agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary of Borrower.

 

SECTION 7.                                EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)  the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate (including
any certification of any financial statement) furnished by it at any time under
or in connection with this Agreement or any such other Loan Document shall prove
to have been inaccurate in any material respect on or as of the date made; or

 

(c)  any Loan Party shall default in the observance or performance of any
agreement contained in Sections 5.1, 5.2, 5.10 or 6 hereof; or

 

(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e)  any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, the effect of
which default or other event or condition is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $2,000,000; or

 

35

--------------------------------------------------------------------------------


 

(f)  (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

 

(g)  (i) a Plan becomes an at-risk plan or a plan in endangered or critical
status within the meaning of Section 430, 431 and 432 of the Code or
Section 303, 304 and 305 of ERISA or any Lien in favor of the PBGC or a Plan
shall arise on the assets of any Group Member or any Commonly Controlled Entity,
(ii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iii) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (iv) any Group Member or any
Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(v) any other event or condition shall occur or exist with respect to a Plan and
such event or condition, together with all other such events or conditions,
would reasonably be expected to have a Material Adverse Effect; or

 

(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or to the extent not covered by
insurance) of $1,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

 

(i)  except as expressly permitted hereunder or thereunder, the guarantee set
forth in Section 10 shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(j)  (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
except for any of Hilltop Holdings Inc., a Maryland corporation, Oak Hill
Capital Partners III, L.P., a Cayman

 

36

--------------------------------------------------------------------------------


 

Islands exempted limited partnership, Oak Hill Capital Management Partners III,
L.P., a Cayman Islands exempted limited partnership, or any of their Affiliates
(or any combination of such Persons), shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 24.9% of the outstanding common stock of the Borrower;
or (ii) the board of directors of the Borrower shall cease to consist of a
majority of Continuing Directors;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (j) above with respect to the Borrower, the
Loans (with accrued interest thereon), the Applicable Premium with respect
thereto and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, the following action may be taken: with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon), the Applicable Premium and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

 

SECTION 8.           THE ADMINISTRATIVE AGENT

 

8.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.  The Borrower shall have no obligation to compensate the
Administrative Agent or reimburse any expense incurred by the Administrative
Agent except as provided in Section 9.5 hereof.

 

8.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.

 

8.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any

 

37

--------------------------------------------------------------------------------


 

action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

8.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

8.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

38

--------------------------------------------------------------------------------


 

8.6           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Administrative Agent that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

8.7           Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 8.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

8.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it, each

 

39

--------------------------------------------------------------------------------


 

Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

8.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon ten days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(a) or
Section 7(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

SECTION 9.           MISCELLANEOUS

 

9.1           Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that, no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or reduce the premium payable upon the prepayment of any Loan or change
the time at which any Loan may be redeemed in accordance with the terms

 

40

--------------------------------------------------------------------------------


 

of this Agreement, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 9.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents or release all or
substantially all of the Guarantors (or amend or modify the definitions of
“Guarantor” or “Subsidiary” whereby such amendment or modification would result
in the release of all or substantially all of the Guarantors) from their
obligations under the guarantee pursuant to Section 10 hereof, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provisions in Section 2.7(a) or (b) without the written consent of each Lender
adversely affected thereby; or (v) amend, modify or waive any provision of
Section 8 without the written consent of the Administrative Agent.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

9.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

 

SWS Group, Inc.

 

 

1201 Elm Street, Suite 3500

 

 

Dallas, Texas 75270

 

 

Attention: General Counsel

 

 

Telecopy: (214) 859-6020

 

 

Telephone: (214) 859-6629

 

 

 

 

 

with a copy to:

 

 

Andrews Kurth LLP

 

 

1717 Main Street, Suite 3700

 

 

Dallas, TX 75201

 

 

 

 

 

Attention: Ronald L. Brown

 

 

Telecopy: (214) 659-4819

 

 

Telephone: (214) 659-4469

 

 

 

Administrative Agent:

 

[                    ]

 

41

--------------------------------------------------------------------------------


 

 

 

[                    ]

 

 

[                    ]

 

 

Attention: [                ]

 

 

Telecopy: [                ]

 

 

Telephone: [                ]

 

 

 

 

 

with a copy to:

 

 

[                        ]

 

 

[                        ]

 

 

[                        ]

 

 

Attention: [                    ]

 

 

Telecopy: [                    ]

 

 

Telephone: [                    ]

 

 

 

 

 

and a copy to:

 

 

Wachtell, Lipton, Rosen & Katz

 

 

51 W. 52nd Street

 

 

New York, New York

 

 

Attention: David E. Shapiro

 

 

Telecopy: 212-403-1000

 

 

Telephone: 212-403-2000

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

9.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

42

--------------------------------------------------------------------------------


 

9.5           Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Lenders for all of their respective
reasonable out-of-pocket costs and expenses incurred in connection with  the
development, preparation and execution of any Loan Document created after the
date hereof or any amendment, supplement or modification to, this Agreement or
any other Loan Documents or any other documents prepared after the date hereof
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees
and disbursements of counsel to the Administrative Agent and the Lenders and
filing and recording fees and expenses in each case incurred after the date
hereof and , in each case with statements with respect to the foregoing to be
submitted to the Borrower from time to time after the date hereof on a quarterly
basis or such other periodic basis as the Administrative Agent or any Lender
shall deem appropriate, (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of counsel (excluding allocated reasonable fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), regardless of whether any Indemnitee is a party thereto,
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 9.5 shall
be payable not later than 10 days after written demand therefor; provided, that
in the event that, following its receipt of such a demand, the Borrower believes
in good faith that it is not liable for any amounts that are

 

43

--------------------------------------------------------------------------------


 

the subject of such demand and files a suit in a court of competent jurisdiction
with respect thereto, such amounts shall be paid by the Borrower within 10 days
of the entry of a final and nonappealable decision of a court of competent
jurisdiction that the Borrower is liable for such amounts pursuant to the terms
hereof.  Statements payable by the Borrower pursuant to this Section 9.5 shall
be submitted to the attention of the [                ] of the Borrower
(Telephone No. [                ]) (Telecopy No. [                ]) with a copy
to the attention of the [                ]of the Borrower (Telephone
No. [                ]) (Telecopy No. [                ]), both at the address
of the Borrower set forth in Section 9.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent.  The agreements in this Section 9.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

9.6           Successors and Assigns; Participations and Assignments.  (a)   The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.

 

(b)           (i)  Any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion the Loans at the time owing to it), subject to the
satisfaction of the following conditions:

 

(A)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption;

 

(B)                                the Assignee shall not be the Borrower or any
Subsidiary thereof or any Ineligible Institution;

 

(C)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire; and;

 

(D)                               the Borrower shall have approved each
assignment pursuant to this Section 9.6(b) (other than any assignment by a
Lender to another Lender or to an Affiliate of any Lender), which approval will
not be unreasonably withheld or delayed; provided, that, in the event the
Borrower does not respond to a request for an approval of an assignment within
seven (7) Business Days of delivery of notice of such request, the Borrower
shall be deemed to have approved such assignment.

 

(ii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iii) below, from and after the effective date specified in each
Assignment and Assumption, the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent

 

44

--------------------------------------------------------------------------------


 

of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.8 and 9.5).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iii)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(iv)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee and the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)           (i) Any Lender may, without the consent of the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) the Borrower shall have approved such sale, which approval
will not be unreasonably withheld or delayed.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 9.1 and (2) directly affects such Participant. 
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.8 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also

 

45

--------------------------------------------------------------------------------


 

shall be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.8 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  Any Participant that is a Non-U.S. Lender shall not be entitled to the
benefits of Section 2.8 unless such Participant complies with Section 2.8(d).

 

(d)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

9.7           Adjustments; Set-off.  (a)  If any Lender (a “Benefited Lender”)
shall receive any payment of all or part of the Obligations owing to it (other
than pursuant to Section 2.4(b) hereof), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

 

46

--------------------------------------------------------------------------------


 

9.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

9.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.10         Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

9.11         GOVERNING LAW.  THIS AGREEMENT SHALL CONSTITUTE A CONTRACT UNDER
THE LAWS OF THE STATE OF NEW YORK AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

9.12         Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

47

--------------------------------------------------------------------------------


 

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

9.13         Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

9.14         Releases of Guarantee.  (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.1)
to take any action requested by the Borrower having the effect of releasing the
guarantee pursuant to Section 10 hereof of any Guarantor (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 9.1 or
(ii) under the circumstances described in paragraph (b) below.

 

(b)  At such time as the Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Swap Agreements) shall
have been paid in full, all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party in
respect of the guarantee pursuant to Section 10 hereof shall terminate, all
without delivery of any instrument or performance of any act by any Person.

 

9.15         Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep, and to cause its Affiliates to keep, confidential all non-public
information provided to it by any Loan Party, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent or any other Lender, (b) subject to an agreement
to comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its Affiliates, its and its
Affiliates employees, directors, officers and agents, including accountants,
legal counsel and other advisors or to any other Lender or Participant (it

 

48

--------------------------------------------------------------------------------


 

being understood that such disclosure will be made only to such Persons who have
the need to know such information and only if the Persons to whom such
disclosure is made are informed of the confidential nature of such Information,
instructed to keep such information confidential and receive such information in
connection with (i) their evaluation of the ability of the Borrower to repay the
Loans and perform their other obligations under the Loan Documents,
(ii) administering the Obligations under this Agreement, (iii) servicing the
Borrowings hereunder, (iv) protecting their interests under this Agreement or
(v) performing any similar function in connection with any other extension of
credit by the Lenders to the Borrower or a Subsidiary (excluding any transaction
in any public security of the Borrower or a Subsidiary), (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than as a result of a known breach of any requirement to keep such information
confidential, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

 

9.16         WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

9.17         USA PATRIOT Act.  Each Lender subject to the Act hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is hereby
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

 

SECTION 10.         GUARANTEE

 

10.1         Guarantee.  (a) The Guarantors hereby unconditionally and
irrevocably, guarantee to the Administrative Agent, for the ratable benefit of
the Lenders, and their respective successors, endorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of any Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

 

(c)  Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Section 10 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

 

49

--------------------------------------------------------------------------------


 

(d)  The guarantee contained in this Section 10 shall remain in full force and
effect until all the Obligations (other than contingent indemnification
obligations for which no claim has been made) and the obligations of each
Guarantor under the guarantee contained in this Section 10 shall have been
satisfied by payment in full.

 

(e)  No payment made by the Borrower, any Guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower, any Guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of a Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by a Guarantor in respect of the Obligations or any payment received or
collected from a Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full.

 

10.2         No Subrogation.  Notwithstanding any payment made by a Guarantor
hereunder or any set-off or application of funds of a Guarantor by the
Administrative Agent or any Lender, such Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall such Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
such Guarantor hereunder, until all amounts owing to the Administrative Agent
and the Lenders by the Borrower on account of the Obligations (other than
contingent indemnification obligations for which no claim has been made) are
paid in full.  If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time when all of the Obligations (other than
contingent indemnification obligations for which no claim has been made) shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.

 

10.3         Amendments, etc. with respect to the Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against such Guarantor and without notice to or further assent by such
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, increased,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time

 

50

--------------------------------------------------------------------------------


 

held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.

 

10.4         Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 10 or acceptance of the
guarantee contained in this Section 10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, increased or waived, in reliance upon the guarantee contained
in this Section 10; and all dealings between the Borrower and the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 10.  Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or such Guarantor with respect to the
Obligations.  Each Guarantor understands and agrees that the guarantee contained
in this Section 10 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or any Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of any Guarantor under the
guarantee contained in this Section 10, in bankruptcy or in any other instance. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower or any other Person
or against any collateral security or guarantee for the Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

10.5         Reinstatement.  The guarantee contained in this Section 10 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

51

--------------------------------------------------------------------------------


 

10.6         Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.

 

[SIGNATURE PAGE FOLLOWS]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SWS GROUP, INC., as Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

[                                  ], as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

[                      ], as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OAK HILL CAPITAL PARTNERS III, L.P.

 

 

 

 

By:

OHCP GenPar III, L.P., its general partner

 

By:

OHCP MGP Partners III, L.P., its general partner

 

By:

OHCP MGP III, Ltd., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P.

 

 

 

 

By:

OHCP GenPar III, L.P., its general partner

 

By:

OHCP MGP Partners III, L.P., its general partner

 

By:

OHCP MGP III, Ltd., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

WARRANT

 

to purchase

 

--------------------------------------------------------------------------------

 

Shares of Common Stock
(or Series A Preferred Stock, in certain circumstances in accordance herewith)

 

dated as of [        ]

 

SWS GROUP, INC.

 

a Delaware Corporation

 

Issue Date:  [              ]

 

1.             Definitions.  Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.  For
purposes of this definition, the (i) Company and any of its Affiliates are not
Affiliates of Hilltop Holdings Inc. or Oak Hill Capital Partners III, L.P. or
any of their respective Affiliates and (ii) Hilltop Holdings Inc. and any of its
Affiliates are not Affiliates of Oak Hill Capital Partners III, L.P. or any of
its Affiliates.

 

“Applicable Period” has the meaning given to it in Section 13(F).

 

“Applicable Price” means the product of (1) 200% and (2) the Exercise Price.

 

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Warrantholder (or if there is more than one
Warrantholder, a majority in interest of Warrantholders), shall mutually agree
upon the determinations then the subject of appraisal.  Each party shall deliver
a notice to the other appointing its appraiser within fifteen (15) days after
the Appraisal Procedure is invoked.  If

 

--------------------------------------------------------------------------------


 

within thirty (30) days after appointment of the two appraisers they are unable
to agree upon the amount in question, a third independent appraiser shall be
chosen within ten (10) days thereafter by the mutual consent of such first two
appraisers or, if such first two appraisers fail to agree upon the appointment
of a third appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in the appraisal of the subject matter to be appraised.  The
decision of the third appraiser so appointed and chosen shall be given within
thirty (30) days after the selection of such third appraiser.  If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive on the Company and the Warrantholder; otherwise, the average of all
three determinations shall be binding and conclusive on the Company and the
Warrantholder.  The costs of conducting any Appraisal Procedure shall be borne
by the Company.

 

“Board” means the Board of Directors of the Company.

 

“Business Combination” means a merger, consolidation, reorganization, statutory
share exchange or similar transaction.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the States of New York
or Texas generally are authorized or required by law or other governmental
actions to be closed.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Common Stock” means the Company’s common stock, par value $0.10 per share, and
any Capital Stock for or into which such Common Stock hereafter is exchanged,
converted, reclassified or recapitalized by the Company or pursuant to an
agreement or Business Combination to which the Company is a party.

 

“Company” means SWS Group, Inc., a Delaware corporation.

 

“Credit Agreement” has the meaning given to it in the Funding Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Excluded Stock” means (A) shares of Common Stock issued by the Company as a
stock dividend payable in shares of Common Stock, or upon any subdivision or
split-up of the outstanding shares of Capital Stock, in each case which is
subject to Section 13(B), or upon conversion of shares of Capital Stock (but not
the issuance of such Capital Stock which will be subject to the provision of
Section 13(A)), (B) shares of Common Stock to be issued to directors, employees
or consultants of the Company pursuant to options, restricted stock units or
other

 

2

--------------------------------------------------------------------------------


 

equity-based awards granted prior to the date of issuance of this Warrant and
pursuant to options, restricted stock units or other equity-based awards granted
after the date of issuance of this Warrant if the exercise price per share of
Common Stock on the date of such grant equals or exceeds the Market Price of a
share of Common Stock on the date of such grant, (C) shares of Common Stock
issued upon conversion of the Series A Preferred Stock and (D) any shares issued
to the Warrantholder or its Affiliates in connection with the exercise by such
Person of preemptive rights under the terms of any of the Company’s Capital
Stock.

 

“Exercise Price” means $5.75, subject to adjustment from time to time in
accordance with Section 13.

 

“Expiration Time” has the meaning given to it in Section 3.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting reasonably and in good faith.  If the Warrantholder does not accept the
Board’s calculation of Fair Market Value and the Warrantholder and the Company
are unable to agree on Fair Market Value, the procedures described in Section 15
shall be used to determine Fair Market Value.

 

“Group” means a “group” within the meaning of Section 13(d)(3) of the Exchange
Act.

 

“Funding Agreement” means the Funding Agreement, dated as of March 20, 2011
between the Company and the Investors, including all schedules and exhibits
thereto.

 

“HOLA” means the Home Owners Loan Act, as amended, and the rules and regulations
promulgated thereunder.

 

“HSR Act” has the meaning given to it in Section 4.

 

“Investor” means [    ].

 

“Loan” has the meaning given to it in the Credit Agreement.

 

“Market Price” of (A) the Common Stock (or other relevant Capital Stock or
equity interest, other than the Series A Preferred Stock) on any date of
determination means the closing sale price or, if no closing sale price is
reported, the last reported sale price of the shares of the Common Stock (or
other relevant Capital Stock or equity interest, other than the Series A
Preferred Stock) on the New York Stock Exchange on such date.  If the Common
Stock (or other relevant Capital Stock or equity interest, other than the
Series A Preferred Stock) is not traded on the New York Stock Exchange on any
date of determination, the Market Price of the Common Stock (or other relevant
Capital Stock or equity interest, other than the Series A Preferred Stock) on
such date of determination means the closing sale price as reported in the
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock (or other relevant Capital Stock or equity
interest, other than the Series A Preferred Stock) is so listed or quoted, or,
if no closing sale price is reported, the last reported sale price on the
principal U.S. national or regional securities exchange on which the Common
Stock (or other relevant Capital Stock or equity interest, other than the
Series A Preferred Stock) is so listed or quoted, or if the Common Stock (or
other relevant Capital Stock or equity interest,

 

3

--------------------------------------------------------------------------------


 

other than the Series A Preferred Stock) is not so listed or quoted on a U.S.
national or regional securities exchange, the last quoted bid price for the
Common Stock (or other relevant Capital Stock or equity interest, other than the
Series A Preferred Stock) in the over-the-counter market as reported by Pink
Sheets LLC or similar organization, or, if that bid price is not available, the
market price of the Common Stock (or other relevant Capital Stock or equity
interest, other than the Series A Preferred Stock) on that date as determined by
a nationally recognized independent investment banking firm retained by the
Company and reasonable acceptable to the Warrantholder for this purpose and
(B) the Series A Preferred Stock means the Market Price (calculated in
accordance with subsection (A) of this definition) of the Common Stock into
which it is convertible.

 

“Ordinary Cash Dividends” means a regular quarterly cash dividend out of surplus
or net profits legally available therefor (determined in accordance with
generally accepted accounting principles, consistently applied) and consistent
with past practice.

 

“Ownership Limit” means at the time of determination, 24.9% of any class of
securities of the Company outstanding at such time, or such level as an Investor
exercising the Warrant otherwise reasonably determines would not result in such
Investor being deemed to “control” the Company or any Company Subsidiary for
purposes of the HOLA or the rules and regulations of the Board of Governors of
the Federal Reserve System or the Office of Thrift Supervision, as applicable,
including the Change in Bank Control Act of 1978, as amended.   Any calculation
of a Warrantholder’s percentage ownership of the outstanding securities of the
Company for purposes of this definition shall be made in accordance with the
relevant provisions of the foregoing rules and regulations.

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) of the Exchange Act, or (B) pursuant to any other
offer available to substantially all holders of Common Stock, in each case
whether for cash, shares of Capital Stock of the Company, other securities of
the Company, evidences of indebtedness of the Company or any other Person or any
other property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a Subsidiary of the Company), or any
combination thereof, effected while this Warrant is outstanding; provided,
however, that “Pro Rata Repurchase” shall not include any purchase of shares by
the Company or any Affiliate thereof made in accordance with the requirements of
Rule 10b-18 as in effect under the Exchange Act.  The “Effective Date” of a Pro
Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange under any tender or exchange offer which is a Pro Rata Repurchase or
the date of purchase with respect to any Pro Rata Repurchase that is not a
tender or exchange offer.

 

“SEC” has the meaning given to it in Section 12.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

“Series A Preferred Stock” means the Series A Non-Voting Perpetual Participating
Preferred Stock of the Company.

 

“Shares” has the meaning given to it in Section 2.

 

“Subsidiary” means any entity or Person that is controlled by another entity or
Person.  For purposes of this definition, an entity or Person controls another
entity or Person if it (i) owns, controls, or holds the power to vote 25% of any
class of voting securities of such other entity or Person, (ii) controls in any
manner the election of a majority of the other entity’s or Person’s board of
directors (or equivalent positions), or (3) has the power to exercise, directly
or indirectly, a controlling influence over the management or policies of such
other entity or Person.

 

“Warrantholder” has the meaning given to it in Section 2.

 

“Warrant” means this Warrant, issued to the Investor pursuant to the Funding
Agreement.

 

2.             Number of Shares; Exercise Price.  This certifies that, for value
received, Investor, its Affiliates or its registered assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, up to
an aggregate of [          ] fully paid and nonassessable shares of Common
Stock, par value $0.10 per share (the “Shares”), of the Company, at a purchase
price equal to the Exercise Price per Share or, in certain circumstances, to
acquire from the Company shares of Series A Preferred Stock in accordance with
Section 3(B) and Section 14.  The number of Shares and the Exercise Price are
subject to adjustment as provided herein, and all references to “Shares,”
“Common Stock,” “Series A Preferred Stock” and “Exercise Price” herein shall be
deemed to include any such adjustment or series of adjustments.

 

3.             Exercise of Warrant; Term.  (A) Subject to the restrictions set
forth in Section 3(B) and subject to Section 13(F), the right to purchase the
Shares represented by this Warrant is exercisable, in whole or in part by the
Warrantholder, at any time or from time to time between the date hereof and the
fifth anniversary of the date hereof (such anniversary, the “Expiration Time”),
by (i) the surrender of this Warrant and Notice of Exercise annexed hereto, duly
completed and executed on behalf of the Warrantholder, at the office of the
Company in Dallas, Texas (or such other office or agency of the Company in the
United States as it may designate by notice in writing to the Warrantholder at
the address of the Warrantholder appearing on the books of the Company), and
(ii) payment of the Exercise Price for the Shares thereby purchased either
(x) as provided in Section 2.4(b) of the Credit Agreement, in the case of a
Warrantholder that is a lender thereunder, or (y) by tendering such amount in
cash, by certified or cashier’s check payable to the order of the Company, or by
wire transfer of immediately available funds to an account designated by the
Company. If the Warrantholder does not exercise this Warrant in its entirety,
the Warrantholder will be entitled to receive from the Company within a
reasonable time, and in any event not exceeding five (5) Business Days, a new
warrant in substantially identical form for the purchase of that number of
Shares equal to the difference between the number of Shares subject to this
Warrant and the number of Shares as to which this Warrant is so exercised.

 

5

--------------------------------------------------------------------------------


 

(B)  Notwithstanding anything herein to the contrary, the Warrant shall be
exercisable by the Investor or any permitted transferee pursuant to
Section 3(A) for shares of Common Stock, provided that in no event shall
Investor or a permitted transferee be entitled to receive shares of Common Stock
upon the exercise hereof to the extent (but only to the extent) that such
receipt would cause the Investor or permitted transferee to own, or be deemed
for applicable bank regulatory purposes to own, securities of the Company in
excess of the Ownership Limit.  If any delivery of shares of Common Stock
otherwise deliverable to the Investor or permitted transferee pursuant to a
valid exercise of this Warrant is not made, in whole or in part, as a result of
the foregoing limitation, the Company shall be obligated to satisfy a portion of
the Investor’s or permitted transferee’s exercise, at the request of such
Investor or permitted transferee, for shares of Series A Preferred Stock in
accordance with Section 14.

 

4.             Issuance of Shares; Authorization; Listing.  Certificates for
Shares or Series A Preferred Stock as the case may be, issued upon exercise of
this Warrant will be issued in such name or names as the Warrantholder may
designate and will be delivered to such named Person or Persons within a
reasonable time, not to exceed three (3) Business Days after the date on which
this Warrant has been duly exercised in accordance with the terms of this
Warrant.  The Company hereby represents and warrants that any Shares or Series A
Preferred Stock issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 and all other provisions of this Warrant will be duly
and validly authorized and issued, fully paid and nonassessable and free from
all taxes, liens and charges (other than liens or charges created by the
Warrantholder or taxes in respect of any transfer occurring contemporaneously
therewith).  The Company agrees that the Shares or Series A Preferred Stock so
issued will be deemed to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares or Series A Preferred Stock, as the
case may be, may not be actually delivered on such date.  The Company will at
all times reserve and keep available, in the case of Common Stock, out of its
authorized but unissued Common Stock, and, in the case of the Series A Preferred
Stock, out of its authorized but unissued preferred stock, solely for the
purpose of providing for the exercise of this Warrant, the aggregate number of
shares of Common Stock and Series A Preferred Stock, as the case may be, then
issuable upon exercise of this Warrant.  The Company will (i) procure, at its
sole expense, the listing of the Shares issuable upon exercise of this Warrant,
including but not limited to those Shares issuable pursuant to Section 13 of
this Warrant, subject to issuance or notice of issuance on all stock exchanges
on which the Common Stock is then listed or traded and (ii) maintain the listing
of such Shares after issuance.  The Company will use commercially reasonable
efforts to ensure that the Shares and the Series A Preferred Stock may be issued
without violation of any applicable law or regulation or of any requirement of
any securities exchange on which the Shares or Series A Preferred Stock, as the
case may be, are listed or traded.  If an Investor or permitted transferee
provides the Company with written notice that it intends to make a filing under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
rules and regulations promulgated thereunder (the “HSR Act”), the Company shall
file its own responsive notification with the Federal Trade Commission and the
U.S. Department of Justice as promptly as is practicable (but in no event later
than 5:00 pm, New York City time, on the fifth Business Day following receipt of
such written notice), and shall otherwise reasonably cooperate with such party
in connection therewith.   Should the Federal Trade Commission or the U.S.

 

6

--------------------------------------------------------------------------------


 

Department of Justice issue to the Company any request for additional
information or documentary material, the Company shall substantially comply with
such request as promptly as practicable.  All information provided by the
Investors and the Company hereunder shall be true and complete in all material
respects and shall not omit any required information.

 

5.             No Fractional Shares or Scrip.  No fractional Shares or scrip
representing fractional Shares or Series A Preferred Stock shall be issued upon
any exercise of this Warrant.  In lieu of any fractional Share or Series A
Preferred Stock to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price on the date of exercise of the Common Stock or Series A Preferred Stock
less the Exercise Price for such fractional share.

 

6.             No Rights as Shareholders; Transfer Books.  This Warrant does not
entitle the Warrantholder to any voting rights or other rights as a shareholder
of the Company prior to the date of exercise hereof.  The Company will at no
time close its transfer books against transfer of this Warrant in any manner
which interferes with the timely exercise of this Warrant.

 

7.             Charges, Taxes and Expenses.  Issuance of certificates for Shares
or Series A Preferred Stock to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company.

 

8.             Transfer/Assignment.  A Warrantholder may transfer or assign this
Warrant (a) to any Affiliate, in whole or in part without the consent of the
Company or (b) to any non-Affiliate, in whole or in part with the consent of the
Company, not to be unreasonably withheld, conditioned or delayed.  Any transfer
or assignment shall be made upon the books of the Company by the registered
holder hereof in person or by duly authorized attorney, and a new warrant shall
be made and delivered by the Company, of the same tenor and date as this Warrant
but registered in the name of the transferee, upon surrender of this Warrant,
duly endorsed, to the office or agency of the Company described in Section 2. 
All expenses and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.

 

9.             Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the Warrantholder to the Company, for a new warrant
or warrants of like tenor and representing the right to purchase the same
aggregate number of Shares or shares of Series A Preferred Stock.  The Company
shall maintain a registry showing the name and address of the Warrantholder as
the registered holder of this Warrant.  This Warrant may be surrendered for
exchange or exercise, in accordance with its terms, at the office of the
Company, and the Company shall be entitled to rely in all respects, prior to
written notice to the contrary, upon such registry.

 

10.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of an indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such

 

7

--------------------------------------------------------------------------------


 

lost, stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of Shares as
provided for in such lost, stolen, destroyed or mutilated Warrant.

 

11.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding day that is a Business Day.

 

12.           Rule 144 Information.  The Company covenants that it will file all
reports and other documents required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) thereunder (or, if the Company is
not required to file such reports under the Securities Act or the Exchange Act,
it will, upon the request of any Warrantholder, make publicly available such
information as necessary to permit sales pursuant to Rule 144 under the
Securities Act), and it will take such further action as any Warrantholder may
reasonably request, all to the extent required from time to time to enable such
holder to sell the Warrants without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 or Regulation S under
the Securities Act, as such rules may be amended from time to time, or (ii) any
successor rule or regulation hereafter adopted by the SEC.  Upon the written
request of any Warrantholder, the Company will deliver to such Warrantholder a
written statement that it has complied with such requirements.

 

13.           Adjustments and Other Rights.  The Exercise Price and the number
of Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that no single event shall be subject to
adjustment under more than one sub-section of this Section 13 to the extent it
would result in duplicative adjustments; provided, further, that,
notwithstanding any provision of this Warrant to the contrary, any adjustment
shall be made to the extent (and only to the extent) that such adjustment would
not cause or result in any Warrantholder and its Affiliates, collectively, being
in violation of the Ownership Limit or any other applicable law, regulation or
rule of any governmental authority or self-regulatory organization.  Any
adjustment (or portion thereof) prohibited pursuant to the foregoing proviso
shall, at the option of the Warrantholder, (i) be postponed and implemented on
the first date on which such implementation would not result in the condition
described in such proviso or (ii) be effected through the right to exercise the
Warrant for Series A Preferred Stock to the extent it would otherwise have been
exercisable for Common Stock in excess of the adjusted amount, mutatis mutandis.

 

(A)          Common Stock Issued at Less than the Applicable Price.  (i)  If the
Company issues or sells, or agrees to issue or sell, any Common Stock or other
securities that are convertible into or exchangeable or exercisable for (or are
otherwise linked to) Common Stock other than Excluded Stock for consideration
per share less than the Applicable Price, then the Exercise Price in effect
immediately prior to each such issuance or sale will immediately (except as
provided below) be reduced to the price determined by multiplying the Exercise
Price in effect immediately prior to such issuance or sale by a fraction,
(x) the numerator of which shall be (1) the number of shares of Common Stock
outstanding immediately prior to such issuance or sale plus (2) the number of
shares of Common Stock which the aggregate consideration received

 

8

--------------------------------------------------------------------------------


 

by the Company for the total number of such additional shares of Common Stock so
issued or sold would purchase at the Applicable Price, and (y) the denominator
of which shall be the number of shares of Common Stock outstanding immediately
after such issuance or sale.  No increase in the Exercise Price shall be made
pursuant to this sub-clause (i) of this Section 13(A).   No reduction in the
Exercise Price shall be made if the Company issues or sells, or agrees to issue
or sell, any Common Stock or other securities that are convertible into or
exchangeable or exercisable for (or are otherwise linked to Common Stock) for
consideration per share greater than the Applicable Price.

 

(ii)           For the purposes of any adjustment of the Exercise Price and the
number of Shares issuable upon exercise of this Warrant pursuant to this
Section 13(A), the following provisions shall be applicable:

 

(1)           In the case of the issuance or sale of equity or equity-linked
securities for cash, the amount of the consideration received by the Company
shall be deemed to be the amount of the gross cash proceeds received by the
Company for such securities before deducting therefrom any discounts or
commissions allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof.

 

(2)           In the case of the issuance or sale of equity or equity-linked
securities (otherwise than upon the conversion of shares of Capital Stock or
other securities of the Company) for consideration in whole or in part other
than cash, including securities acquired in exchange therefor (other than
securities by their terms so exchangeable), the consideration other than cash
shall be deemed to be the Fair Market Value, before deducting therefrom any
discounts or commissions allowed, paid or incurred by the Company for any
underwriting or otherwise in connection with the issuance and sale thereof.

 

(3)           In the case of the issuance of (i) options, warrants or other
rights to purchase or acquire equity or equity-linked securities (whether or not
at the time exercisable) or (ii) securities by their terms convertible into or
exchangeable for equity or equity-linked securities (whether or not at the time
so convertible or exchangeable) or options, warrants or rights to purchase such
convertible or exchangeable securities (whether or not at the time exercisable):

 

(a)           The aggregate maximum number of shares of securities deliverable
upon exercise of such options, warrants or other rights to purchase or acquire
equity or equity-linked securities shall be deemed to have been issued at the
time such options, warrants or rights are issued and for a consideration equal
to the consideration (determined in the manner provided in Section 13(A)(i) and
(ii)), if any, received by the Company upon the issuance or sale of such
options, warrants or rights plus the minimum purchase price provided in such
options, warrants or rights for the equity or equity-linked securities covered
thereby.

 

9

--------------------------------------------------------------------------------


 

(b)           The aggregate maximum number of shares of equity or equity-linked
securities deliverable upon conversion of or in exchange for any such
convertible or exchangeable securities, or upon the exercise of options,
warrants or other rights to purchase or acquire such convertible or exchangeable
securities and the subsequent conversion or exchange thereof, shall be deemed to
have been issued at the time such securities were issued or such options,
warrants or rights were issued and for a consideration equal to the
consideration, if any, received by the Company for any such securities and
related options, warrants or rights (excluding any cash received on account of
accrued interest or accrued dividends), plus the additional consideration (in
each case, determined in the manner provided in Section 13(A)(i) and (ii)), if
any, to be received by the Company upon the conversion or exchange of such
securities, or upon the exercise of any related options, warrants or rights to
purchase or acquire such convertible or exchangeable securities and the
subsequent conversion or exchange thereof.

 

(c)           On any change in the number of shares of equity or equity-linked
securities deliverable upon exercise of any such options, warrants or rights or
conversion or exchange of such convertible or exchangeable securities or any
change in the consideration to be received by the Company upon such exercise,
conversion or exchange, but excluding changes resulting from the anti-dilution
provisions thereof (to the extent comparable to the anti-dilution provisions
contained herein), the Exercise Price and the number of Shares issuable upon
exercise of this Warrant as then in effect shall forthwith be readjusted to such
Exercise Price and number of Shares as would have been obtained had an
adjustment been made upon the issuance or sale of such options, warrants or
rights not exercised prior to such change, or of such convertible or
exchangeable securities not converted or exchanged prior to such change, upon
the basis of such change.

 

(d)           If the Exercise Price and the number of Shares issuable upon
exercise of this Warrant shall have been adjusted upon the issuance or sale of
any such options, warrants, rights or convertible or exchangeable securities, no
further adjustment of the Exercise Price and the number of Shares issuable upon
exercise of this Warrant shall be made for the actual issuance of Common Stock
upon the exercise, conversion or exchange thereof.

 

(B)           Stock Splits, Subdivisions, Reclassifications or Combinations.  If
the Company shall (i) declare a dividend or make a distribution on its Common
Stock in shares of Common Stock, (ii) subdivide or reclassify the outstanding
shares of Common Stock into a greater number of shares, or (iii) combine or
reclassify the outstanding Common Stock into a smaller number of shares, the
number of Shares issuable upon exercise of this Warrant at the time of the
record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be proportionately adjusted
so that the Warrantholder after such date shall

 

10

--------------------------------------------------------------------------------

 


 

be entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive after such date had this Warrant
been exercised immediately prior to such date.  In such event, the Exercise
Price in effect at the time of the record date for such dividend or distribution
or the effective date of such subdivision, combination or reclassification shall
be adjusted to the number obtained by dividing (x) the product of (1) the number
of Shares issuable upon the exercise of this Warrant before such adjustment and
(2) the Exercise Price in effect immediately prior to the record or effective
date, as the case may be, for such dividend, distribution, subdivision,
combination or reclassification giving rise to this adjustment by (y) the new
number of Shares issuable upon exercise of this Warrant determined pursuant to
the immediately preceding sentence.

 

(C)           Other Distributions.  In case the Company shall fix a record date
for the making of a distribution to all holders of shares of its Common Stock
(i) of shares of any class other than its Common Stock, (ii) of evidence of
indebtedness of the Company or any Subsidiary, (iii) of assets or cash
(excluding Ordinary Cash Dividends, and dividends or distributions referred to
in Section 13(B)), or (iv) of rights or warrants (other than in connection with
the adoption of a shareholder rights plan), in each such case, the Exercise
Price in effect prior thereto shall be reduced immediately thereafter to the
price determined by dividing (x) an amount equal to the difference resulting
from (1) the number of shares of Common Stock outstanding on such record date
multiplied by the Exercise Price per Share on such record date, less (2) the
cash or Fair Market Value of said shares or evidences of indebtedness or assets
or rights or warrants to be so distributed, by (y) the number of shares of
Common Stock outstanding on such record date; such adjustment shall be made
successively whenever such a record date is fixed.  In such event, the number of
shares of Common Stock issuable upon the exercise of this Warrant shall be
increased to the number obtained by dividing (x) the product of (1) the number
of Shares issuable upon the exercise of this Warrant before such adjustment, and
(2) the Exercise Price in effect immediately prior to the issuance giving rise
to this adjustment by (y) the new Exercise Price determined in accordance with
the immediately preceding sentence.  In the event that such distribution is not
so made, the Exercise Price and the number of Shares issuable upon exercise of
this Warrant then in effect shall be readjusted, effective as of the date when
the Board determines not to distribute such shares, evidences of indebtedness,
assets, cash, rights or warrants, as the case may be, to the Exercise Price that
would then be in effect and the number of Shares that would then be issuable
upon exercise of this Warrant if such record date had not been fixed.

 

(D)          Certain Repurchases of Common Stock.  In case the Company effects a
Pro Rata Repurchase of Common Stock, then the Exercise Price shall be reduced to
the price determined by multiplying the Exercise Price in effect immediately
prior to the Effective Date of such Pro Rata Repurchase by a fraction of which
the numerator shall be (i) the product of (x) the number of shares of Common
Stock outstanding immediately before such Pro Rata Repurchase and (y) the Market
Price of a share of Common Stock on the trading day immediately preceding the
first public announcement by the Company or any of its Affiliates of the intent
to effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of
the Pro Rata Repurchase, and of which the denominator shall be the product of
(i) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (ii) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement of such Pro Rata
Repurchase.  In such event, the number of shares of Common Stock issuable upon
the exercise of this Warrant

 

11

--------------------------------------------------------------------------------


 

shall be increased to the number obtained by dividing (x) the product of (1) the
number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the Pro
Rata Repurchase giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence.  For the
avoidance of doubt, no increase to the Exercise Price or decrease in the number
of shares of Common Stock issuable upon the exercise of this Warrant shall be
made pursuant to this Section 13(D).

 

(E)           Business Combinations.  In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(B)), any Shares issued or issuable upon exercise of
this Warrant after the date of such Business Combination or reclassification
shall be exchangeable for the number of shares of stock or other securities or
property (including cash) to which the Common Stock issuable (at the time of
such Business Combination or reclassification) upon exercise of this Warrant
immediately prior to the consummation of such Business Combination or
reclassification would have been entitled upon consummation of such Business
Combination or reclassification; and in any such case, if necessary, the
provisions set forth herein with respect to the rights and interests thereafter
of the Warrantholder shall be appropriately adjusted so as to be applicable, as
nearly as may reasonably be, to any shares of stock or other securities or
property thereafter deliverable on the exercise of this Warrant.  In determining
the kind and amount of stock, securities or the property receivable upon
consummation of such Business Combination, if the holders of Common Stock have
the right to elect the kind or amount of consideration receivable upon
consummation of such Business Combination, then the Warrantholder shall have the
right to make a similar election upon exercise of this Warrant with respect to
the number of shares of stock or other securities or property which the
Warrantholder will receive upon exercise of this Warrant.

 

(F)           Loan Prepayment.   For 30 consecutive days following the receipt
of a written principal prepayment notice from the Company in accordance with the
Credit Agreement (the “Applicable Period”), the Warrantholder shall have the
right to exercise all or a portion of this Warrant and to apply all or a portion
of such prepayment proceeds towards the aggregate Exercise Price; provided, that
the Applicable Period shall be extended for a maximum of an additional 90 days
in order to comply with applicable laws and regulations including the expiration
or termination of any waiting period under the HSR Act applicable to the
exercise of this Warrant.  Subject to actual receipt by the Warrantholder of the
cash prepayment amount in accordance with the Credit Agreement, on the 31st
consecutive day following receipt of the Company’s written principal prepayment
notice in accordance with the Credit Agreement (or the 121st consecutive day
following such receipt if the Applicable Period has been extended in accordance
with the proviso in the immediately preceding sentence), such Warrantholder’s
Warrant will expire with respect to a number of Shares equal to the excess (if
any) of (i) that number of Shares that such Warrantholder would have received
upon applying the entire principal prepayment amount received by such
Warrantholder towards the exercise of this Warrant over (ii) that number of
Shares with respect to which such Warrantholder exercised this Warrant during
the Applicable Period.

 

(G)           Rounding of Calculations; Minimum Adjustments.  All calculations
under this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 13 to the

 

12

--------------------------------------------------------------------------------


 

contrary notwithstanding, no adjustment in the Exercise Price or the number of
Shares into which this Warrant is exercisable shall be made if the amount of
such adjustment would be less than $0.01 or one-tenth (1/10th) of a share of
Common Stock, respectively, but any such amount shall be carried forward and an
adjustment with respect thereto shall be made at the time of and together with
any subsequent adjustment which, together with such amount and any other amount
or amounts so carried forward, shall aggregate $0.01 or 1/10th of a share of
Common Stock, respectively, or more.

 

(H)          Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 13 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event
(i) issuing to the Warrantholder of this Warrant exercised after such record
date and before the occurrence of such event the additional shares of Common
Stock issuable upon such exercise by reason of the adjustment required by such
event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment and (ii) paying to such Warrantholder
any amount of cash in lieu of a fractional share of Common Stock; provided,
however, that the Company upon request shall deliver to such Warrantholder a due
bill or other appropriate instrument evidencing such Warrantholder’s right to
receive such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.

 

(I)            Adjustment for Unspecified Actions.  If the Company takes any
action affecting the Common Stock, other than actions described in this
Section 13, which would adversely affect the exercise rights of the
Warrantholder, the Exercise Price for the Warrant and/or the number of Shares
received upon exercise of the Warrant shall be adjusted for the Warrantholder’s
benefit, to the extent permitted by law, in such manner, and at such time, as is
equitable in the circumstances.

 

(J)            Statement Regarding Adjustments.  Whenever the Exercise Price or
the number of Shares into which this Warrant is exercisable shall be adjusted as
provided in this Section 13, the Company shall forthwith file at the principal
office of the Company a statement showing in reasonable detail the facts
requiring such adjustment and the Exercise Price that shall be in effect and the
number of Shares into which this Warrant shall be exercisable after such
adjustment, and the Company shall also cause a copy of such statement to be sent
by mail, first class postage prepaid, to each Warrantholder at the address
appearing in the Company’s records.

 

(K)          Notice of Adjustment Event.  In the event that the Company shall
propose to take any action of the type described in this Section 13 (but only if
the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or a change in the type of securities or
property to be delivered upon exercise of this Warrant), the Company shall give
notice to the Warrantholder, in the manner set forth in Section 13(J), which
notice shall specify the record date, if any, with respect to any such action
and the approximate date on which such action is to take place.  Such notice
shall also set forth the facts with respect thereto as shall be reasonably
necessary to indicate the effect on the Exercise Price and the number, kind or
class of shares or other securities or property which shall be deliverable upon
exercise of this Warrant.  In the case of any action which would require the
fixing of a record date, such notice shall be given at least ten (10) days prior
to the date so fixed, and in case of all other action, such notice

 

13

--------------------------------------------------------------------------------


 

shall be given at least fifteen (15) days prior to the taking of such proposed
action.  Failure to give such notice, or any defect therein, shall not affect
the legality or validity of any such action.

 

(L)           No Impairment.  The Company will not, by amendment of its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Warrantholder.

 

(M)         Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 13, the Company shall take any action which
may be necessary, including obtaining regulatory, New York Stock Exchange or
stockholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock or Series A Preferred Stock that the Warrantholder is entitled to receive
upon exercise of this Warrant pursuant to this Section 13.

 

(N)          Adjustment Rules.  Any adjustments pursuant to this Section 13
shall be made successively whenever an event referred to herein shall occur.  If
an adjustment in Exercise Price made hereunder would reduce the Exercise Price
to an amount below par value of the Common Stock, then such adjustment in
Exercise Price made hereunder shall reduce the Exercise Price to the par value
of the Common Stock.

 

14.           Exercise for Series A Preferred Stock.  To the extent provided
herein, the Warrantholder may exercise all or any part of this Warrant for a
number of shares of Series A Preferred Stock that would be convertible in
accordance with the terms thereof into that number of shares of Common Stock it
would otherwise be entitled to receive in accordance with Section 3; provided
that the Company shall pay cash to the Warrantholder in lieu of any fractional
shares of Series A Preferred Stock.

 

15.           Contest and Appraisal Rights.  Upon each determination of Market
Price or Fair Market Value, as the case may be, hereunder, the Company shall
promptly give notice thereof to the Warrantholder, setting forth in reasonable
detail the calculation of such Market Price or Fair Market Value, and the method
and basis of determination thereof, as the case may be.  If the Warrantholder
(or if there is more than one Warrantholder, a majority in interest of
Warrantholders) shall disagree with such determination and shall, by notice to
the Company given within fifteen (15) days after the Company’s notice of such
determination, elect to dispute such determination, such dispute shall be
resolved in accordance with this Section 15.  In the event that a determination
of Market Price, or Fair Market Value (if such determination solely involves
Market Price), is disputed, such dispute shall be submitted, at the Company’s
expense, to a New York Stock Exchange member firm selected by the Company and
reasonably acceptable to the Warrantholder, whose determination of Market Price
or Fair Market Value, as the case may be, shall be binding on the Company and
the Warrantholder.  In the event that a determination of Fair Market Value,
other than a determination solely involving Market Price, is disputed, such
dispute shall be resolved through the Appraisal Procedure.

 

14

--------------------------------------------------------------------------------


 

16.           Governing Law.  This Warrant shall be binding upon any successors
or assigns of the Company.  This Warrant shall constitute a contract under the
laws of the State of Delaware and for all purposes shall be construed in
accordance with and governed by the laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without giving
effect to conflict of laws principles.

 

17.           Attorneys’ Fees.  In any litigation, arbitration or court
proceeding between the Company and the Warrantholder as the holder of this
Warrant relating hereto, the prevailing party, as determined by the trier of the
facts, shall be entitled to reasonable attorneys’ fees and expenses incurred in
enforcing this Warrant.

 

18.           Amendments.  This Warrant may be amended and the observance of any
term of this Warrant may be waived only, in the case of an amendment, with the
written consent of the Company and the Warrantholder, or in the case of a
waiver, by the party against whom the waiver is to be effective.

 

19.           Notices.  All notices hereunder shall be in writing and shall be
effective (A) on the day on which delivered if delivered personally or
transmitted by telex or telegram or telecopier with evidence of receipt, (B) one
Business Day after the date on which the same is delivered to a nationally
recognized overnight courier service with evidence of receipt, or (C) five
Business Days after the date on which the same is deposited, postage prepaid, in
the U.S. mail, sent by certified or registered mail, return receipt requested,
and addressed to the party to be notified at the address indicated below for the
Company, or at the address for the Warrantholder set forth in the registry
maintained by the Company pursuant to Section 9, or at such other address and/or
telecopy or telex number and/or to the attention of such other person as the
Company or the Warrantholder may designate by ten-day advance written notice.

 

If to the Company, to:

 

 

 

SWS Group, Inc.

 

1201 Elm Street, Suite 3500

 

Dallas, Texas 75270

 

Attn:

General Counsel

Facsimile:

(214) 859-6020

 

 

with copies to (which copy alone shall not constitute notice):

 

 

Andrews Kurth, LLP

 

1717 Main Street, Suite 3700

 

Dallas, Texas 75201

 

Attn:

Ronald L. Brown

Facsimile:

(214) 659-4819

 

15

--------------------------------------------------------------------------------


 

If to the Warrantholder.:

 

Hilltop Holdings Inc.

200 Crescent Court, Suite 1330

Dallas, Texas 75201

 

Attn:

President

Facsimile:

(214) 855-2173

 

 

with copies to (which copy alone shall not constitute notice):

 

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

 

New York, New York  10019-6150

Attn:

David E. Shapiro

Facsimile:

(212) 403-2000

 

20.           Prohibited Actions.  The Company agrees that it will not take any
action which would entitle the Warrantholder to an adjustment of the Exercise
Price if the total number of shares of Common Stock issuable after such action
upon exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its certificate of
incorporation.

 

21.           Other Matters.  The Company agrees that as between the Company and
the Investors, all determinations and interpretations relating to the Ownership
Limit shall be made solely by the Investors.   Each Investor agrees to
(x) notify the other Investor of its intent to exercise its respective Warrant
in whole or in part no later than five Business Days in advance of delivering a
Notice of Exercise to the Company and (y) to the extent that the exercise of a
Warrant by the Investor providing such notice, together with the exercise of a
Warrant, if any, by the Investor receiving such notice, would cause either
Investor to own, or be deemed for applicable bank regulatory purposes to own,
securities of the Company in excess of the Ownership Limit, each Investor will
be entitled to exercise its respective Warrant for a pro rata share (based on
the number of Shares owned by such Investor on an as-converted basis relative to
the total number of Shares owned by all Investors exercising Warrants on an
as-converted basis) of the aggregate securities for which the outstanding
Warrants may be exercised without causing either Investor to own, or to be
deemed for applicable bank regulatory purposes to own, securities of the Company
in excess of the Ownership Limit.  References to each Investor in the preceding
sentence include such Investor’s permitted transferees.

 

22.           Entire Agreement.  This Warrant and the forms attached hereto,
together with the Funding Agreement, the Investor Rights Agreement and Credit
Agreement and the schedules and exhibits thereto, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior and contemporaneous arrangements or undertakings with respect thereto.

 

[Remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

 

Dated:  [                              ]

 

 

SWS GROUP, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Attest:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

[Form Of Notice Of Exercise]

 

 

Date:

 

 

 

 

TO:         SWS Group, Inc.

 

RE:          Election to Subscribe for and Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below.  A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, should be issued in the name set forth below. 
If the new warrant is being transferred, an opinion of counsel is attached
hereto with respect to the transfer of such warrant.

 

Number of Shares of Common Stock:

 

 

 

 

 

Number of Shares of Series A Preferred Stock:

 

 

 

 

 

Method of Payment of Exercise Price:

 

 

 

 

 

Name and Address of Person to be

Issued New Warrant:

 

 

 

 

Holder:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

[Form of Notice of Exercise]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

 

 

 

 

INVESTORS RIGHTS AGREEMENT

 

between

 

SWS GROUP, INC.,

 

HILLTOP HOLDINGS INC.

 

OAK HILL CAPITAL PARTNERS III, L.P., and

 

OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P.

 

 

Dated as of [      ]

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

1

 

 

 

Section 2.

Board of Directors

3

 

 

 

Section 3.

[Reserved]

5

 

 

 

Section 4.

Participation Rights

5

 

 

 

Section 5.

Transfer Restrictions

7

 

 

 

Section 6.

Registration Rights

7

 

 

 

Section 7.

Corporate Opportunities

14

 

 

 

Section 8.

Representations and Warranties

14

 

 

 

Section 9.

Miscellaneous

15

 

i

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Agreement

 

Preamble

Board Representative

 

2(a)

Common Stock

 

Recitals

Company

 

Preamble

Credit Agreement

 

Recitals

Demand Registration

 

6(c)

Funding Agreement

 

1(a)

Funding Date

 

1(b)

Governmental Entity

 

1(c)

Hilltop

 

Preamble

Holder

 

1(d)

Holders’ Counsel

 

1(e)

Indemnitee

 

6(f)

Investor

 

Preamble

Investor Indemnitee

 

2(e)

Investor Indemnitor

 

2(e)

Investors

 

Preamble

Losses

 

1(f)

Minimum Threshold

 

6(c)

New Security

 

4(a)

Oak Hill

 

Preamble

Observer

 

2(a)

Observer Threshold Interest

 

2(a)

Piggyback Registration

 

6(b)(i)

Qualifying Ownership Interest

 

2(a)

Register

 

1(g)

Registrable Securities

 

1(h)

Registration Deadline

 

6(a)

Registration Expenses

 

1(i)

Selling Expenses

 

1(j)

Shelf Registration Statement

 

6(a)

Special Registration

 

6(b)(i)

Subsidiary

 

1(k)

Transaction Documents

 

1(m)

Transfer

 

1(l)

Warrant

 

Recitals

Warrant Shares

 

Recitals

 

ii

--------------------------------------------------------------------------------


 

INVESTORS RIGHTS AGREEMENT

 

INVESTOR RIGHTS AGREEMENT, dated as of [      ], 2011 (this “Agreement”),
between SWS Group, Inc., a Delaware corporation (the “Company”), Hilltop
Holdings Inc., a Maryland corporation (“Hilltop”), Oak Hill Capital Partners
III, L.P., a Cayman Islands exempted limited partnership and Oak Hill Capital
Management Partners III, L.P., a Cayman Islands exempted limited partnership
(together, “Oak Hill”) (each of Hilltop and Oak Hill, an “Investor” and together
the “Investors”).

 

WHEREAS, on March 20, 2011, the parties hereto executed a Funding Agreement,
pursuant to which the Investors agreed to extend a senior unsecured loan to the
Company in aggregate principal amount of $100,000,000; and

 

WHEREAS, simultaneously with the Company’s entry into this Agreement, the
Company is (1) issuing a Warrant to each of the Investors (the “Warrant”),
pursuant to which the Company is issuing to each Investor a Warrant to purchase
shares (the “Warrant Shares”) of Common Stock, $0.10 par value per share of the
Company (the “Common Stock” ) and (2) entering into a Credit Agreement with the
Investors (the “Credit Agreement” ) under which the loans are being granted;

 

NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements set forth herein, and for other good and adequate
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound hereby, the parties agree as follows:

 

Section 1.                                            Definitions

 

(a)                                  “Funding Agreement” means the Funding
Agreement, dated as of March 20, 2011, between the Company, Hilltop Holdings
Inc., and Oak Hill Capital Partners III, L.P.

 

(b)                                 “Funding Date” has the meaning ascribed to
it in the Funding Agreement.

 

(c)                                  “Governmental Entity” means any
governmental or regulatory authority, agency, court, commission or other entity,
whether federal, state, local or foreign, or any self-regulatory organization.

 

(d)                                 “Holder” means each Investor and any other
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been assigned.

 

(e)                                  “Holders’ Counsel” means one counsel for
the selling Holders chosen by Holders holding a majority interest in the
Registrable Securities being registered.

 

(f)                                    “Losses” means any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including attorneys’ fees and disbursements), amounts paid in settlement and
other costs.

 

--------------------------------------------------------------------------------


 

(g)                                 “Register,” “registered,” and “registration”
shall refer to a registration effected by preparing and (a) filing a
registration statement in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of
effectiveness of such registration statement or (b) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.

 

(h)                                 “Registrable Securities” means (A) the
Warrant Shares, (B) any securities purchased pursuant to Section 4, and (C) any
equity securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (A), (B) or (C) by way of
conversion, exercise or exchange thereof or stock dividend or stock split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization;
provided that, once issued, such securities will not be Registrable Securities
when (i) they are sold pursuant to an effective registration statement under the
Securities Act, (ii) they shall have ceased to be outstanding or (iii) they have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities.

 

(i)                                     “Registration Expenses” means all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement (whether or not any registration or prospectus becomes effective or
final) or otherwise complying with its obligations under Section 6, including,
without limitation, all registration, filing and listing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses, expenses incurred by the Company in connection with any “road show,”
the fees and disbursements of Holders’ Counsel, and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses and the compensation of regular employees of the Company, which
shall be paid in any event by the Company.

 

(j)                                     “Selling Expenses” means all discounts,
selling commissions and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder
(other than the fees and disbursements of Holders’ Counsel which shall be
included in Registration Expenses).

 

(k)                                  “Subsidiary” means any entity or person
that is controlled by another entity or person.  For purposes of this
definition, an entity or person controls another entity or person if it
(i) owns, controls, or holds the power to vote 25% of any class of voting
securities of such other entity or person, (ii) controls in any manner the
election of a majority of the other entity’s or person’s board of directors (or
equivalent positions), or (3) has the power to exercise, directly or indirectly,
a controlling influence over the management or policies of such other entity or
person.

 

(l)                                     “Transfer” means, directly or
indirectly, to sell, transfer, make any short sale of, loan, grant any option
for the purchase of or otherwise dispose of any securities, or

 

2

--------------------------------------------------------------------------------


 

take any other action that is intended to have an economic impact equivalent to
any of the foregoing in one or more transactions.

 

(m)                               “Transaction Documents” refers collectively to
this Agreement, the Funding Agreement, the Credit Agreement and the Warrant
(together with the Certificate of Designations for Non-Voting Perpetual
Participating Preferred Stock Series A).

 

Section 2.                                            Board of Directors.

 

(a)                                  From and after the Funding Date, for so
long as an Investor owns 9.9% or more of all of the outstanding shares of Common
Stock (counting in both the numerator and the denominator the Common Stock
issuable to the Investor upon exercise of the Warrant by that Investor in full)
(and not counting in the denominator any other warrants, options or securities
convertible or exchangeable into Common Stock other than any securities held by
the other Investor) (the “Qualifying Ownership Interest”) and, solely for
purposes of this Section 2, excluding as shares issued and outstanding any
Common Stock issued by the Company after the Funding Date, such Investor shall
be entitled to have one representative of such Investor serve as a director on
the Company’s Board of Directors (the “Board Representative”).  From and after
the Funding Date, for so long as an Investor owns 4.9% or more of all of the
outstanding shares of Common Stock (counting in both the numerator and the
denominator the Common Stock issuable to the Investor upon exercise of the
Warrant by that Investor in full) (and not counting in the denominator any other
warrants, options or securities convertible or exchangeable into Common Stock
other than any securities held by the other Investor) (the “Observer Threshold
Interest”) and, solely for purposes of this Section 2, excluding as shares
issued and outstanding any Common Stock issued by the Company after the Funding
Date, such Investor shall be entitled to have a representative of such Investor
serve as an observer on the Company’s Board of Directors (the “Observer”).

 

(b)                                 The Company will cause each Board
Representative to become a member of the Board of Directors on the Funding Date
and to serve thereon thereafter as long as such Investor owns the Qualifying
Ownership Interest.  At each annual or special meeting of the stockholders of
the Company at which directors are to be elected to the Board of Directors, the
Company will nominate, recommend to its stockholders the election of, and use
its best efforts to cause the election to the Company’s Board of Directors of,
each Board Representative.  If at any time an Investor holds a Qualifying
Ownership Interest but does not have a Board Representative on the Company’s
Board of Directors, whether because of a Board Representative’s inability or
refusal to serve, resignation, retirement, removal, failure to be elected or
otherwise, such Investor shall be entitled to identify a replacement Board
Representative, the Company shall immediately cause such replacement Board
Representative to become a member of the Board of Directors and all of the
Company’s obligations with respect to a Board Representative herein shall apply
to such replacement Board Representative.  If an Investor no longer has a
Qualifying Ownership Interest, then such Investor will have no further rights,
other than observer rights for so long as such Investor maintains an Observer
Threshold Interest, under this Section 2.

 

3

--------------------------------------------------------------------------------


 

(c)                                  The Company agrees that, from and after the
Funding Date for as long as an Investor owns the Observer Threshold Interest,
the Company shall invite such Investor’s Observer to attend each meeting of the
Board of Directors in a nonvoting, nonparticipating observer-only capacity,
except to the extent the Board of Directors or any committee thereof shall seek
communication with counsel subject to the attorney-client privilege.

 

(d)                                 The Board Representatives shall receive the
same compensation, indemnification, insurance, advancement of expenses and other
similar compensatory rights in connection with his or her role as a director as
the other non-employee members of the Board of Directors, and the Board
Representatives and Observers, as the case may be, shall be entitled to
reimbursement for reasonable out-of-pocket expenses incurred in attending
meetings of the Board of Directors or any committee thereof, to the same extent
as the other non-employee members of the Board of Directors.  The Company shall
notify each Board Representative and Observer of all regular meetings and
special meetings of the Board of Directors (and each written consent in lieu of
a meeting) and of all regular and special meetings of any committee of the Board
of Directors (and each written consent in lieu of a meeting) to the same extent
as other directors are so notified.  The Company shall provide each Board
Representative and each Observer with copies of all notices, minutes, consents,
documents, information, presentations, data and other material that it provides
to all other members of the Board of Directors concurrently as such materials
are provided to the other members and shall provide other information as is
reasonably requested, provided that the Company shall not be required to
disclose to any Observer any information or materials subject to the
attorney-client privilege.

 

(e)                                  The Company acknowledges that certain Board
Representatives and Observers (each, an “Investor Indemnitee”) may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
Investor and/or certain of its Affiliates (collectively, the “Investor
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to each Investor Indemnitee are primary and any
obligation of the Investor Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by any Investor
Indemnitee are secondary), and (ii) that it shall be required to advance the
full amount of expenses incurred by each Investor Indemnitee and shall be liable
for the full amount of all expenses and liabilities to the extent legally
permitted and as required by the terms of this Agreement and the certificate of
incorporation and by-laws of the Company (and any other agreement regarding
indemnification between the Company and any Investor Indemnitee), without regard
to any rights an Investor Indemnitee may have against any Investor Indemnitor.
The Company further agrees that no advancement or payment by any Investor
Indemnitor on behalf of any Investor Indemnitee with respect to any claim for
which such Investor Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Investor Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of such Investor Indemnitee against the
Company.  The Company and each Investor Indemnitee agree that the Investor
Indemnitors are express third party beneficiaries of the terms of this
Section 2(e).

 

4

--------------------------------------------------------------------------------


 

(f)                                    The Company shall use its reasonable
commercial efforts to purchase on commercially reasonable terms by the Funding
Date or maintain the existing D&O Insurance in force, and maintain for such
periods as the Company’s Board of Directors shall in good faith determine
(provided that such period shall not be less than six (6) years following
cessation of service), at its expense, insurance in an amount determined in good
faith by the Board of Directors to be appropriate (provided, that such amount
shall not be lower than $20,000,000 unless otherwise agreed by the Investors),
on behalf of any person who after the Funding Date is or was a director or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another person, including any direct or
indirect Subsidiary of the Company, against any expense, liability or loss
asserted against such person and incurred by such person in any such capacity,
or arising out of such person’s status as such, subject to customary exclusions.

 

Section 3.                                            [Reserved]

 

Section 4.                                            Participation Rights.

 

(a)                                  Sale of New Securities.  From and after the
Funding Date, as long as either Investor owns an Observer Threshold Interest
(before giving effect to any issuances triggering provisions of this Section),
at any time that the Company makes any public or nonpublic offering or sale of
any equity (including Common Stock, preferred stock or restricted stock, but
excluding shares of equity securities and/or options or other rights in respect
thereof to be offered solely to directors, members of management, or employees
of the Company or Company Subsidiaries or in connection with dividend
reinvestment plans, in each case in the ordinary course of the Company’s
business consistent with past practice and solely for compensation purposes), or
any securities, options or debt that is convertible or exchangeable into equity
or that includes an equity component (such as an “equity” kicker) (including any
hybrid security) (any such security, a “New Security”), each such Investor
owning an Observer Threshold Interest shall be afforded the opportunity to
acquire from the Company for the same price and on the same terms (except that
the Investor may elect to receive such securities in nonvoting form, convertible
into voting securities in a widely dispersed offering) as such securities are
proposed to be offered to others, up to the amount of New Securities in the
aggregate required to enable it to maintain its proportionate Common
Stock-equivalent interest in the Company immediately prior to any such issuance
of New Securities.  The amount of New Securities that such Investor shall be
entitled to purchase in the aggregate shall be determined by multiplying (x) the
total number or principal amount of such offered New Securities by (y) a
fraction, the numerator of which is the number of shares of Common Stock held by
the Investor plus the number of shares of Common Stock or other capital stock of
the Company that would be issued to the Investor upon the exercise in full by
such Investor of the Warrant, and the denominator of which is the number of
shares of Common Stock then outstanding plus the number of shares of Common
Stock or other capital stock of the Company that would be issued to the Investor
upon the exercise in full by such Investor of the Warrant.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Notice.  In the event the Company proposes
to offer or sell New Securities, it shall give each Investor written notice of
its intention, describing the price (or range of prices), anticipated amount of
securities, timing and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten business days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public offering, after the commencement of marketing
with respect to a Rule 144A offering or after the Company proposes to pursue any
other offering.  Each Investor shall have ten business days from the date of
receipt of such a notice to notify the Company in writing that it intends to
exercise its rights provided in this Section 4 and as to the amount of New
Securities the Investor desires to purchase, up to the maximum amount calculated
pursuant to Section 4(a).

 

(c)                                  Purchase Mechanism.  If either Investor
exercises its rights provided in this Section 4, the closing of the purchase of
the New Securities with respect to which such right has been exercised shall
take place within 30 calendar days after the giving of notice of such exercise,
which period of time shall be extended for a maximum of three (3) months at the
election of the Investors in order to comply with applicable laws and
regulations (including receipt of any applicable regulatory or stockholder
approvals).  The Company agrees to use its reasonable commercial efforts to
secure any regulatory or stockholder approvals or other consents, and to comply
with any law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.

 

(d)                                 Failure of Purchase.  In the event the
Investors do not exercise the rights provided in this Section 4 within the
ten-business day period or, if so exercised, the Investors are unable to
consummate such purchase within the time period specified in Section 4(c), the
Company shall thereafter be entitled (during the period of 90 days following the
conclusion of the applicable period) to sell or enter into an agreement
(pursuant to which the sale of the New Securities covered thereby shall be
consummated, if at all, within 90 days from the date of said agreement) to sell
the New Securities not elected to be purchased pursuant to this Section 4, at a
price and upon terms, taken together in the aggregate, no more favorable to the
purchasers of such securities than were specified in the Company’s notice to the
Investors.  In the event the Company has not sold the New Securities or entered
into an agreement to sell the New Securities within such 90-day period (or sold
and issued New Securities in accordance with the foregoing within 90 days from
the date of said agreement), the Company shall not thereafter offer, issue or
sell such New Securities without first offering such securities to the Investor
in the manner provided above.

 

(e)                                  Non-Cash Consideration.  In the case of the
offering of securities for a consideration in whole or in part other than cash,
including securities acquired in exchange therefor (other than securities by
their terms so exchangeable), the consideration other than cash shall be deemed
to be the fair value thereof as determined by the Board of Directors; provided,
however, that such fair value as determined by the Board of Directors shall not
exceed the aggregate market price of the securities being offered as of the date
the Board of Directors authorizes the offering of such securities.

 

6

--------------------------------------------------------------------------------


 

(f)                                    Assignment.  Notwithstanding anything to
the contrary in this Agreement, in the event that an Investor is not permitted
under applicable law or regulation to exercise any of its rights to purchase New
Securities under this Section 4, each Investor may, in its sole discretion,
assign such rights under this Section 4 to any of its non-stockholder affiliates
that agrees in writing for the benefit of the Company to be bound by the terms
of this Agreement (any such affiliate shall be included in the term “Investor”).

 

(g)                                 Exception to Time Periods.  Notwithstanding
the foregoing provisions of this Section 4, in the event that (i) New Securities
are to be offered or issued by the Company at the written direction of the
applicable federal banking regulator of the Company or Southwest Securities, FSB
or (b) the Board of Directors determines that there is a valid business reason
for issuing New Securities prior to the expiration of the time periods set forth
in Section 4(b) and Section 4(c), the Company may proceed to complete such
issuance prior to the expiration of such time periods, so long as provision is
made in such issuance such that subsequent to the time periods set forth in
Section 4(b) and Section 4(c) either (A) the purchaser(s) will be obligated to
transfer that portion of such New Securities to either Investor properly
electing to participate in such issuance pursuant to this Section 4 sufficient
to satisfy the terms of this Section 4 or (ii) the Company shall issue an
incremental amount of such New Securities to those Investors properly electing
to participate in such issuance pursuant to this Section 4 sufficient to satisfy
the terms of this Section 4.

 

Section 5.                                            Transfer Restrictions. 
The Warrants may be transferred in accordance with Section 8 of the Warrant. 
Any shares of Common Stock that are acquired pursuant to the Warrant may be
transferred at any time or from time to time by the Investors to any Person
without the consent of the Company.

 

Section 6.                                            Registration Rights.

 

(a)                                  Shelf Registration.  As promptly as
practicable after the Funding Date (and in any event no later than the date that
is 90 days after the Funding Date (the “Registration Deadline”)), the Company
shall file with the SEC a Shelf Registration Statement covering all Registrable
Securities (or otherwise designate an existing Shelf Registration Statement
filed with the SEC to cover the Registrable Securities), and, to the extent the
Shelf Registration Statement has not theretofore been declared effective or is
not automatically effective upon such filing, the Company shall use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared or become effective not later than the Registration Deadline and to
keep such Shelf Registration Statement continuously effective and in compliance
with the Securities Act and usable for resale of such Registrable Securities for
a period from the date of its initial effectiveness until such time as there are
no Registrable Securities remaining (including by refiling such Shelf
Registration Statement (or a new Shelf Registration Statement) if the initial
Shelf Registration Statement expires).  The registration pursuant to this
Section 6(a) shall be effected by means of a shelf registration under the
Securities Act (a “Shelf Registration Statement”) in accordance with the methods
and distribution set forth in the Shelf Registration Statement and the rules and
regulations of the Securities Act.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Piggyback Registration.

 

(i)                                     Whenever the Company proposes to
register any of its equity securities, other than a Special Registration, the
Company will give prompt written notice to the Investors and all other Holders
of its intention to effect such a registration (but in no event less than ten
days prior to the anticipated filing date) and will include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within ten business days after the date
of the Company’s notice (a “Piggyback Registration”).  Any such person that has
made such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration.  “Special Registration” means the
registration of shares of equity securities and/or options or other rights in
respect thereof to be offered solely to directors, members of management,
employees or consultants of the Company or Company Subsidiaries in connection
with any existing or future compensation, stock, stock option, or dividend
reinvestment plans, including, without limitation, the Company’s Deferred
Compensation Plan effective January 1, 2005, the 1997 Stock Option Plan, and the
2003 Restricted Stock Plan, in each case in the ordinary course of the Company’s
business consistent with past practice and solely for compensation purposes.

 

(ii)                                  If a Piggyback Registration relates to an
underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such offering exceeds the number which
can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or prospectus only such number of securities that
in the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the securities the Company proposes to sell,
(ii) second, the Registrable Securities of the Investors and all other Holders
who have requested registration of Registrable Securities pursuant to this
Section 6(b), pro rata on the basis of the aggregate number of such securities
or shares owned by each such person and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement.

 

(c)                                  Demand Registration.  If an Investor wishes
to distribute any Registrable Securities by means of an underwritten offering,
it shall promptly so advise the Company and the Company shall take all steps
necessary to facilitate such distribution, including the actions required by
this Section 6.  The lead underwriter to administer the offering in connection
with any Demand Registration will be mutually acceptable to the Investors
participating in the registration.  Any registration requested by an Investor or
Investors or Holders pursuant to this Section 6(c) is referred to in this
Agreement as a “Demand Registration.”  The Company is not required to complete
more than (i) two underwritten offerings with respect to each Investor and its
permitted transferees and assigns and (ii)

 

8

--------------------------------------------------------------------------------


 

one underwritten offering for all Investors during any period of twelve
consecutive months.  Whenever the Company receives a request for Demand
Registration hereunder, the Company will give prompt written notice to each
Investor of its intention to effect such a registration (but in no event less
than ten days prior to the anticipated filing date) and will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion from Investors therein within ten
business days after the date of the Company’s notice.  Any such person that has
made such a written request may withdraw its Registrable Securities from such
underwritten offering by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such underwritten offering.  If the managing underwriter(s) of
such underwritten offering advises the Investors that in its reasonable opinion
the number of securities requested to be included in such offering exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Investors will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included on a pro rata basis by each Investor in proportion to the aggregate
number of Registrable Securities held by such Investor on the date that such
request for Demand Registration was made.  Anything to the contrary in this
Section 6(c) notwithstanding, the Company shall not be obligated to effect a
Demand Registration for aggregate gross proceeds of less than $25,000,000 (the
“Minimum Threshold”); provided that the Minimum Threshold shall not apply to an
Investor proposing to sell all of its remaining Registrable Securities of the
Company.

 

(d)                                 Expenses of Registration.  All Registration
Expenses incurred in connection with any registration or qualification of
Registrable Securities or compliance with this Agreement shall be borne by the
Company.  All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered.

 

(e)                                  Obligations of the Company.  The Company
shall use its reasonable best efforts for so long as there are Registrable
Securities outstanding, to take such actions as are under its control to remain
a well-known seasoned issuer (as defined in Rule 405 under the Securities Act)
if it becomes eligible for such status in the future (and not become an
ineligible issuer (as defined in Rule 405 under the Securities Act)).  In
addition, whenever required to effect the registration of any Registrable
Securities or facilitate the distribution of Registrable Securities pursuant to
an effective Shelf Registration Statement or in an underwritten offering, the
Company shall, as expeditiously as possible:

 

(i)                                     prepare and file with the SEC a
prospectus supplement with respect to a proposed offering of Registrable
Securities pursuant to an effective registration statement and keep such
registration statement effective or such prospectus supplement current until the
securities described therein are no longer Registrable Securities;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  prepare and file with the SEC such
amendments and supplements to the applicable registration statement and the
prospectus or prospectus supplement used in connection with such registration
statement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement;

 

(iii)                               furnish to the Holders and any underwriters
such number of copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them;

 

(iv)                              use its reasonable best efforts to register
and qualify the securities covered by such registration statement under such
other securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Holders or any managing underwriter(s), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities owned by such Holder;

 

(v)                                 notify each Holder of Registrable Securities
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act of the happening of any event as a result of which the
applicable prospectus, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.

 

(vi)                              give written notice to the Holders:

 

(A)                when any registration statement or any amendment thereto has
been filed with the SEC and when such registration statement or any
post-effective amendment thereto has become effective;

 

(B)                  of any request by the SEC for amendments or supplements to
any registration statement or the prospectus included therein or for additional
information;

 

(C)                  of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;

 

(D)                 of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

 

(E)                   of the happening of any event that requires the Company to
make changes in any effective registration statement or the prospectus

 

10

--------------------------------------------------------------------------------


 

related to the registration statement in order to make the statements therein
not misleading (which notice shall be accompanied by an instruction to suspend
the use of the prospectus until the requisite changes have been made); and

 

(F)                   if at any time the representations and warranties of the
Company contained in any underwriting agreement cease to be true and correct.

 

(vii)                           use its reasonable best efforts to prevent the
issuance or obtain the withdrawal of any order suspending the effectiveness of
any registration statement at the earliest practicable time.

 

(viii)                        upon the occurrence of any event contemplated by
Section 6(e)(v) or 6(e)(vi)(E), promptly prepare a post-effective amendment to
such registration statement or a supplement to the related prospectus or file
any other required document so that, as thereafter delivered to the Holders and
any underwriters, the prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(ix)                                use reasonable best efforts to procure the
cooperation of the Company’s transfer agent in settling any offering or sale of
Registrable Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).

 

(x)                                   if an underwritten offering is requested
pursuant to Section 6(c), enter into an underwriting agreement in customary
form, scope and substance and take all such other actions reasonably requested
by the Holders or by the managing underwriter(s), if any, to expedite or
facilitate the underwritten disposition of such Registrable Securities
(including making members of management and executives of the Company available
to participate in “road shows,” similar sales events and other marketing
activities), and in connection therewith in any underwritten offering, (i) make
such representations and warranties to the Holders that are selling stockholders
and the managing underwriter(s), if any, with respect to the business of the
Company and its subsidiaries, and the Shelf Registration Statement, prospectus
and documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in customary form, substance and scope, and, confirm the
same if and when requested, (ii) furnish the underwriters with opinions of
counsel to the Company, addressed to the underwriter(s), covering the matters
customarily covered in such opinions requested in underwritten offerings,
(iii) obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the underwriter(s), such letters to

 

11

--------------------------------------------------------------------------------


 

be in customary form and covering matters of the type customarily covered in
“cold comfort” letters, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.

 

(xi)                                except for materials subject to
attorney-client privilege, make available for inspection by a representative of
Holders that are selling stockholders, the underwriters, and any attorneys or
accountants retained by such Holders or underwriters, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
reasonably requested (and of the type customarily provided in connection with
due diligence conducted in connection with a registered public offering of
securities) by any such representative, underwriters, attorney or accountant in
connection with such Shelf Registration Statement.

 

(xii)                             cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed or, if no similar securities issued by the Company are
then listed on any securities exchange, use its reasonable best efforts to cause
all such Registrable Securities to be listed on the New York Stock Exchange.

 

(xiii)                          if requested by an Investor whose Registrable
Securities are being registered and/or sold in connection therewith, or the
managing underwriter(s), if any, promptly include in a prospectus supplement or
amendment such information as such Investor or managing underwriter(s), if any,
may reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such amendment as soon as practicable after the Company has received such
request.

 

(xiv)                         timely provide to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.

 

(f)                                    Indemnification.  The Company agrees to
indemnify each Holder and, if a Holder is a person other than an individual,
such Holder’s officers, directors, members, partners, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or

 

12

--------------------------------------------------------------------------------


 

any amendment or supplement thereto); or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  If the indemnification provided for in the immediately preceding
sentence is unavailable to an Indemnitee with respect to any Losses or is
insufficient to hold the Indemnitee harmless, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, shall be determined by reference to, among other factors,
whether the untrue statement of a material fact or omission to state a material
fact relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Company and each Holder
agree that it would not be just and equitable if contribution pursuant to this
Section 6(f) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 6(f).  The indemnification provided by this
Section 6(f) shall be a continuing right to indemnification and shall survive
the registration and sale of any securities by any person entitled to
indemnification hereunder and the expiration or termination of this Agreement.

 

(g)                                 Assignment of Registration Rights.  The
rights of the Investors to registration of Registrable Securities pursuant to
this Section 6 may be assigned by such Investor to a transferee or assignee of
Registrable Securities, and references to “Investor” in this Section 6 shall
include such transferee or assignee.

 

(h)                                 Holdback.  With respect to any underwritten
offering of Registrable Securities by the Investors or other Holders pursuant to
this Section 6, the Company agrees not to effect any public sale or
distribution, or to file any other Shelf Registration Statement covering any of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period not to exceed ten days prior
and 60 days following the effective date of such underwritten offering or such
longer period prior to or following such underwritten offering as may be
requested by the managing underwriter.  The Company also agrees to cause each of
its directors and senior executive officers to execute and deliver customary
lockup agreements in such form and for such time period as may be requested by
the managing underwriter.

 

(i)                                     Rule 144.  The Company will use its
reasonable best efforts to file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder, with a view to enabling Holders of Registrable Securities
to sell shares of Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act. Upon the request of any Holder of Registrable
Securities, the Company will deliver to such holder a written statement as to
whether it has complied with such information requirements.

 

13

--------------------------------------------------------------------------------


 

(j)                                     No Inconsistent Agreements.  The Company
shall not, on or after the date of this Agreement, enter into any agreement with
respect to its securities that may impair the rights granted to the Investors
and the Holders under this Section 6 or that otherwise conflicts with the
provisions hereof in any manner that may impair the rights granted to the
Investors and the Holders under this Section 6.  In the event the Company has,
prior to the date of this Agreement, entered into any agreement with respect to
its securities that is inconsistent with the rights granted to the Investor and
the Holders under this Section 6 (including agreements that are inconsistent
with the order of priority contemplated by Section 6(b)) or that may otherwise
conflict with the provisions hereof, the Company shall use its reasonable best
efforts to amend such agreements to ensure they are consistent with the
provisions of this Section 6.

 

Section 7.                                            Corporate Opportunities. 
Each of the parties hereto acknowledges that each Investor and its Affiliates
and related investment funds may review the business plans and related
proprietary information of any enterprise, including enterprises which may have
products or services which compete directly or indirectly with those of the
Company and its Subsidiaries, and may trade in the securities of such
enterprise. None of the Investors, any of their respective Affiliates or related
investment funds shall be precluded or in any way restricted from investing or
participating in any particular enterprise, or trading in the securities thereof
whether or not such enterprise has products or services that compete with those
of the Company and its Subsidiaries.  The parties expressly acknowledge and
agree that: (a) the Investors, the Board Representatives, the Observers and
affiliates of the Investors have the right to, and shall have no duty
(contractual or otherwise) not to, directly or indirectly, engage in the same or
similar business activities or lines of business as the Company and its
Subsidiaries; and (b) in the event that the Investors, the Board
Representatives, the Observers or any affiliate of the Investors acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company or any of its Subsidiaries, such Investor, Board
Representative, Observer or affiliate of an Investor shall have no duty
(contractual or otherwise) to communicate or present such corporate opportunity
to the Company or any of its Subsidiaries, and, notwithstanding any provision of
this Agreement to the contrary, shall not be liable to the Company or any of its
Subsidiaries or the other Investors or stockholders of the Company for breach of
any duty (contractual or otherwise) by reason of the fact that the Investor, any
affiliate thereof or related investment fund thereof, directly or indirectly,
pursues or acquires such opportunity for itself, directs such opportunity to
another person, or does not present such opportunity to the Company. 
Notwithstanding anything in the foregoing, the provisions of this Section 7
shall only apply to the extent permitted by 12 C.F.R. §§ 563.200 and 563.201.

 

Section 8.                                            Representations and
Warranties.

 

(a)                                  The Company represents and warrants to the
Investors as follows:

 

(i)                                     The Company is a company duly
incorporated, validly existing and in good standing under the laws of Delaware.
The Company has all requisite power and authority to execute and deliver this
Agreement, to perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  The execution and delivery by the Company
of this Agreement, the performance of the obligations of the Company under this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not and will not conflict with, violate any provision of, or require
any consent or approval of any person under, applicable law, the organizational
documents of the Company or any contract or agreement to which the Company is a
party.

 

(iii)                               The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by each of the other parties hereto, constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms

 

(iv)                              True and complete copies of the Company’s
certificate of incorporation and by-laws have been delivered to Investors.

 

(v)                                 The Company is not a party to any agreement
granting any other person registration rights.

 

(b)                                 Each Investor hereby represents and warrants
to the Company, on behalf of itself only and not jointly or severally with the
other Investor, that:

 

(i)                                     Such Investor is a company or other
legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Such Investor has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.

 

(ii)                                  The execution, delivery and performance of
this Agreement by such Investor have been duly authorized by all necessary
action on the part of such Investor. This Agreement has been duly executed and
delivered by such Investor and, assuming the due authorization, execution and
delivery by each of the other parties hereto, constitutes a legal, valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms

 

Section 9.                                            Miscellaneous.

 

(a)                                  Certain Actions.  The Company shall not
take any action which would reasonably be expected to pose a risk that either
Investor or any of its respective Affiliates will become, or control, a “savings
and loan holding company” within the meaning of HOLA, or otherwise be deemed to
control the Company or have other adverse consequences to the Investors under
applicable law or regulation, including without limitation undertaking any
redemption, recapitalization or repurchase of Common Stock, of securities or
rights, options, or warrants to purchase Common Stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for Common Stock.  In the event that the Company breaches its
obligations under this Section 9(a) or takes or any action, or otherwise
believes that it will or is likely to breach its obligations under this
Section 9(a), it shall

 

15

--------------------------------------------------------------------------------


 

promptly notify the other parties hereto and shall cooperate in good faith with
such parties to make arrangements or take any other action, in each case, as
determined by the Investors.

 

(b)                                 Survival of Covenants.  All covenants and
agreements contained herein shall survive the execution of this Agreement and
shall remain in full force and effect until terminated in accordance with this
Agreement.

 

(c)                                  Successors and Assigns.  This Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, personal representatives, successors, assigns and affiliates. 
This Agreement is not assignable by operation of law or otherwise (any attempted
assignment in contravention hereof being null and void), except that each
Investors shall be permitted to assign its rights or obligations hereunder to
any Affiliate entity (any such transferee shall be included in the term
“Investor”) or pursuant to Section 6(g).

 

(d)                                 Notices.  Any notice, request, instruction
or other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally or by telecopy or facsimile, upon confirmation of
receipt, (b) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service, or (c) on the third business
day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.

 

(1)                                  If to Hilltop Holdings Inc.:

 

Hilltop Holdings Inc.
200 Crescent Court, Suite 1330
Dallas, Texas 75201
Attn:                                            Corey Prestidge

Facsimile:                 (214) 855-2173

 

with a copy to (which copy alone shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019-6150
Attn:                                            David E. Shapiro

Facsimile:                 (212) 403-2000

 

(2)                                  If to Oak Hill Capital Partners III:

 

Oak Hill Capital Partners
65 East 55th Street, 32nd Floor
New York, NY 10022
Attn:                                            Douglas Kaden

Facsimile:                 (212) 527-8450

 

16

--------------------------------------------------------------------------------


 

with a copy to (which copy alone shall not constitute notice):

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn:                                                                    Lee A.
Meyerson

                                                                                              
Elizabeth A. Cooper

Facsimile:                                         (212) 455-2502

 

(3)                                  If to the Company:

 

SWS Group, Inc.
1201 Elm Street, Suite 3500
Dallas, Texas 75270

Attn:                                            General Counsel

Facsimile:                 (214) 859-6020

 

with copies to (which copy alone shall not constitute notice):

 

Andrews Kurth, LLP
1717 Main Street, Suite 3700

Dallas, Texas 75201

Attn:                                            Ronald L. Brown

Facsimile:                 (214) 659-4819

 

(e)                                  Waiver.  No party may waive any of the
terms or conditions of this Agreement, except by a duly executed writing
referring to the specific provision to be waived.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

(f)                                    Amendment.  This Agreement may be amended
only by a writing duly executed by the Company and both Investors.

 

(g)                                 Entire Agreement.  This Agreement
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto and their
affiliates, with respect to the subject matter hereof.

 

(h)                                 Captions.  The article, section, paragraph
and clause captions herein are for convenience of reference only, do not
constitute part of this Agreement and will not be deemed to limit or otherwise
affect any of the provisions hereof.

 

(i)                                     Severability.  If any provision of this
Agreement or the application thereof to any person (including, the officers and
directors of the Investors and the Company) or circumstance is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or

 

17

--------------------------------------------------------------------------------


 

unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

 

(j)                                     Counterparts and Facsimile.  For the
convenience of the parties hereto, this Agreement may be executed in any number
of separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts will together constitute the same
agreement.  Executed signature pages to this Agreement may be delivered by
facsimile or electronically in portable document format (pdf) and such
facsimiles or pdfs will be deemed as sufficient as if original signature
pages had been delivered.

 

(k)                                  Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State. 
The parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the state and federal courts located in the State of
Delaware for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby.

 

(l)                                     Remedies.  The Company agrees that
irreparable damage would occur in the event that the Company breaches any of the
provisions of this Agreement or fails to perform this Agreement in accordance
with its specific terms.  It is accordingly agreed that the Investors shall be
entitled to obtain specific performance against the Company of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.  The Company further agrees that (a) it has and shall have no legal
or equitable recourse against any of either Investor’s Affiliates, officers,
directors, members, stockholders, general or limited partners, employees and
agents, or any person who controls either Investor within the meaning of the
Exchange Act and the rules and regulations promulgated thereunder in connection
with or otherwise arising out of this Agreement, the Transaction Documents or
the transactions contemplated thereby, (b) it is not entitled to obtain specific
performance or other equitable or injunctive relief against the Investors in
connection with this Agreement, the Transaction Documents or the transactions
contemplated thereby or otherwise, and (c) neither Investor is liable (for money
damages or any other legal or equitable relief) for any breach by the other
Investor of any Transaction Document and no such liability shall be sought by
the Company.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

 

SWS GROUP, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OAK HILL CAPITAL PARTNERS III, L.P.

 

 

 

 

By:

OHCP GenPar III, L.P., its general partner

 

By:

OHCP MGP Partners III, L.P., its general partner

 

By:

OHCP MGP III, Ltd., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P.

 

 

 

 

By:

OHCP GenPar III, L.P., its general partner

 

By:

OHCP MGP Partners III, L.P., its general partner

 

By:

OHCP MGP III, Ltd., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Investors Rights Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

NON-VOTING PERPETUAL PARTICIPATING PREFERRED STOCK
SERIES A

 

OF

 

SWS GROUP, INC.
Pursuant to Section 151(g) of the
General Corporation Law
of the State of Delaware

 

SWS GROUP INC., a corporation organized and existing under the laws of the State
of Delaware (the “Company”), in accordance with the provisions of Sections 103,
141 and 151(g) of the General Corporation Law of the State of Delaware, DOES
HEREBY CERTIFY:

 

The board of directors of the Company (the “Board of Directors”) or an
applicable committee of the Board of Directors, in accordance with the
Certificate of Incorporation and the By-laws of the Company and applicable law,
adopted the following resolution on [      ], creating a series of shares of
Preferred Stock of the Company designated as “Non-Voting Perpetual Participating
Preferred Stock, Series A”.

 

RESOLVED, that pursuant to the provisions of the Certificate of Incorporation
and the By-laws of the Company and applicable law, a series of Preferred Stock,
par value $1.00 per share, of the Company be and hereby is created, and that the
designation and number of shares of such series, and the voting and other
powers, designations, preferences and relative, participating, optional or other
rights, and the qualifications, limitations and restrictions thereof, of the
shares of such series, are as follows:

 

Section 1.  Designation and Number of Shares.  There is hereby created out of
the authorized and unissued shares of preferred stock of the Company a series of
preferred stock designated as the “Non-Voting Perpetual Participating Preferred
Stock, Series A” (the “Series A Preferred Stock”).  The number of shares
constituting such series shall be [        ].  The Series A Preferred Stock
shall have a par value of $1.00 per share.

 

Section 2.  Ranking.  The Series A Preferred Stock will, with respect to
dividend rights and rights on liquidation, winding-up and dissolution, rank
(i) on a parity  with each class or series of equity securities of the Company
the terms of which do not expressly provide that such class or series will rank
senior or junior to the Series A Preferred Stock as to dividend rights and
rights on liquidation, winding-up and dissolution of the Company including the
Company’s common stock, par value $0.10 per share (the “Common Stock”)
(collectively referred to as “Parity Securities”), and senior

 

--------------------------------------------------------------------------------


 

to each other class or series of capital stock outstanding or established after
the Effective Date by the Company the terms of which expressly provide that it
ranks junior to the Series A Preferred Stock as to dividend rights and/or as to
rights on liquidation, winding-up and dissolution of the Company (collectively
referred to as “Junior Securities”).

 

Section 3.  Definitions.  Unless the context or use indicates another meaning or
intent, the following terms shall have the following meanings, whether used in
the singular or the plural:

 

(a)                                  “Affiliate” means, with respect to any
person, any person directly or indirectly controlling, controlled by or under
common control with, such other person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
Voting Securities by contract or otherwise.  For purposes of this definition,
the (i) Company and any of its Affiliates are not Affiliates of Hilltop Holdings
Inc. or Oak Hill Capital Partners III, L.P. or any of their respective
Affiliates and (ii) Hilltop Holdings Inc. and any of its Affiliates are not
Affiliates of Oak Hill Capital Partners III, L.P. or any of its Affiliates;

 

(b)                                 “Board of Directors” means the board of
directors of the Company.

 

(c)                                  “Business Day” means any day other than a
Saturday, Sunday or any other day on which banks in the State of New York are
generally required or authorized by law to be closed.

 

(d)                                 “By-laws” means the By-laws of the Company
as may be amended from time to time.

 

(e)                                  “Certificate of Designations” means this
Certificate of Designations of Non-Voting Perpetual Participating Preferred
Stock, Series A, of SWS Group Inc.

 

(f)                                    “Certificate of Incorporation” means the
Restated Certificate of Incorporation of the Company, as may be amended from
time to time.

 

(g)                                 “Closing Price” of the Common Stock (or
other relevant capital stock or equity interest) on any date of determination
means the closing sale price or, if no closing sale price is reported, the last
reported sale price of the shares of the Common Stock (or other relevant capital
stock or equity interest) on the New York Stock Exchange on such date.  If the
Common Stock (or other relevant capital stock or equity interest) is not traded
on the New York Stock Exchange on any date of determination, the Closing Price
of the Common Stock (or other relevant capital stock or equity interest) on such
date of determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock (or other relevant capital stock or equity interest) is
so listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal U.S.

 

2

--------------------------------------------------------------------------------


 

national or regional securities exchange on which the Common Stock (or other
relevant capital stock or equity interest) is so listed or quoted, or if the
Common Stock (or other relevant capital stock or equity interest) is not so
listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for the Common Stock (or other relevant capital stock or equity
interest) in the over-the-counter market as reported by Pink Sheets LLC or
similar organization, or, if that bid price is not available, the market price
of the Common Stock (or other relevant capital stock or equity interest) on that
date as determined by a nationally recognized independent investment banking
firm retained by the Company for this purpose.  For purposes of this Certificate
of Designations, all references herein to the “Closing Price” and “last reported
sale price” of the Common Stock (or other relevant capital stock or equity
interest) on the New York Stock Exchange shall be such closing sale price and
last reported sale price as reflected on the website of the New York Stock
Exchange (http://www.nyse.com) and as reported by Bloomberg Professional
Service; provided that in the event that there is a discrepancy between the
closing sale price or last reported sale price as reflected on the website of
the New York Stock Exchange and as reported by Bloomberg Professional Service,
the closing sale price and last reported sale price on the website of the New
York Stock Exchange shall govern.   If a Reorganization Event has occurred and
(1) the Exchange Property consists only of shares of common stock, the “Closing
Price” shall be based on the closing sale price per share of such common stock;
(2) the Exchange Property consists only of cash, the “Closing Price” shall be
the cash amount paid per share; and (3) the Exchange Property consists of
securities, cash and/or other property, the “Closing Price” shall be based on
the sum, as applicable, of (x) the closing sale price of such common stock,
(y) the cash amount paid per share and (z) the value (as determined by the Board
of Directors, acting in good faith, from time to time) of any other securities
or property paid to the holders of the Common Stock in connection with the
Reorganization Event.

 

(h)                                 “Common Stock” has the meaning set forth in
Section 2.

 

(i)                                     “Company” means SWS Group, Inc., a
Delaware corporation.

 

(j)                                     “Conversion Date” means a Mandatory
Conversion Date or a Reorganization Conversion Date.

 

(k)                                  “Conversion Ratio” has the meaning set
forth in Section 8(a).

 

(l)                                     “Current Market Price” means, on any
date, the average of the daily Closing Price per share of the Common Stock or
other securities on each of the 10 consecutive Trading Days preceding the
earlier of the day before the date in question and the day before the Ex-Date
with respect to the issuance or distribution giving rise to an adjustment to the
Conversion Ratio pursuant to Section 10.

 

(m)                               “Effective Date” means the date on which
shares of the Series A Preferred Stock are first issued.

 

(n)                                 “Ex-Date”, when used with respect to any
issuance or distribution, means the first date on which the Common Stock or
other securities trade without the

 

3

--------------------------------------------------------------------------------


 

right to receive the issuance or distribution giving rise to an adjustment to
the Conversion Ratio pursuant to Section 10.

 

(o)                                 “Exchange Property” has the meaning set
forth in Section 11(a).

 

(p)                                 “Holder” means the Person in whose name the
shares of the Series A Preferred Stock are registered, which may be treated by
the Company as the absolute owner of the shares of Series A Preferred Stock for
the purpose of making payment and settling conversions and for all other
purposes.

 

(q)                                 “Investor” means Hilltop Holdings Inc., a
Maryland corporation, or Oak Hill Capital Partners III, L.P. a Cayman Islands
exempted limited partnership.

 

(r)                                    “Junior Securities” has the meaning set
forth in Section 2.

 

(s)                                  “Liquidation Preference” has the meaning
set forth in Section 5(a).

 

(t)                                    “Mandatory Conversion Date” means, with
respect to shares of Series A Preferred Stock of any Holder, the date of the
consummation of the transfer by such Holder of shares of Series A Preferred
Stock to a non-affiliate in a Widely Dispersed Offering.

 

(u)                                 “Notice of Mandatory Conversion” has the
meaning set forth in Section 9(a).

 

(v)                                 “Ownership Limit” means at the time of
determination, 24.9% of any class of Voting Securities of the Company
outstanding at such time.  Any calculation of a Holder’s percentage ownership of
the outstanding Voting Securities of the Company for purposes of this definition
shall be made in accordance with the relevant provisions of Home Owners Loan
Act, as amended, and any applicable provisions of the regulations, or relevant
interpretations thereunder, issued by the Office of Thrift Supervision, or the
Board of Governors of the Federal Reserve System, if applicable.

 

(w)                               “Parity Securities” has the meaning set forth
in Section 2.

 

(x)                                   “Person” or “person” has the meaning given
to it in Section 3(a)(9) of the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

(y)                                 “Preferred Stock” means any and all series
of preferred stock of the Company, including the Series A Preferred Stock.

 

(z)                                   “Record Date” has the meaning set forth in
Section 4(b).

 

(aa)                            “Regulatory Approvals” means, as to any Holder,
to the extent applicable and required to permit such Holder to convert such
Holder’s shares of Series A Preferred Stock into Common Stock and to own such
Common Stock without such Holder being in violation of applicable law, rule or
regulation, the receipt or making of approvals and authorizations of, filings
and registrations with, notifications to, or

 

4

--------------------------------------------------------------------------------


 

determinations by any U.S. federal, state or foreign governmental authority or
self-regulatory organization, including the expiration or termination of any
applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.

 

(bb)                          “Reorganization Conversion Date” means, with
respect to the shares of Series A Preferred Stock of any Holder, the date of the
consummation of the Reorganization Event or, if later, the first date on which
all Regulatory Approvals with respect to the conversion of such shares shall
have been obtained or made; provided, however, that if a Reorganization
Conversion Date would otherwise occur on or after an Ex-Date for an issuance or 
distribution that results in an adjustment of the Conversion Price pursuant to
Section 10 and on or before the Record Date for such issuance or distribution,
such Reorganization Conversion Date shall instead occur on the first calendar
day after the Record Date for such issuance or distribution.

 

(cc)                            “Reorganization Event” shall have the meaning
set forth in Section 11(a).

 

(dd)                          “Series A Preferred Stock” has the meaning set
forth in Section 1.

 

(ee)                            “Trading Day” means a day on which the shares of
Common Stock:

 

(i)                                     are not suspended from trading on any
national or regional securities exchange or association or over-the-counter
market at the close of business; and

 

(ii)                                  have traded at least once on the national
or regional securities exchange or association or over-the-counter market that
is the primary market for the trading of the Common Stock.

 

(ff)                                “Voting Securities” means, at any time,
shares of any class of capital stock of the Company that are then entitled to
vote generally in the election of directors.

 

(gg)                          “Widely Dispersed Offering” means (a) a widespread
public distribution, (b) a transfer in which no transferee (or group of
associated transferees) would receive more than 2% of any class of Voting
Securities of the Company or (c) a transfer to a transferee that would control
more than 50% of the Voting Securities of the Company without any transfer from
the Investor.

 

Section 4.  Dividends.

 

(a)                                  Holders of shares of Series A Preferred
Stock shall be entitled to participate equally and ratably with the holders of
shares of Common Stock in all dividends and distributions paid (whether in the
form of cash, stock, other assets or otherwise, and including, without
limitation, any dividend or distribution of shares of stock or other equity of
any Person other than the Company, evidences of indebtedness of any Person
including without limitation the Company or any Subsidiary) on the shares of

 

5

--------------------------------------------------------------------------------


 

Common Stock as if immediately prior to the applicable record date, shares of
Series A Preferred Stock then outstanding were converted into shares of Common
Stock; provided, however, that if a stock dividend of additional shares of
Common Stock shall be paid to the holders of shares of Common Stock, the holders
of shares of Series A Preferred Stock shall be paid in additional shares of
Series A Preferred Stock (in the same ratio as such dividend was paid to the
Common Stock).

 

(b)                                 Each dividend will be payable to Holders of
record as they appear in the records of the Company at the close of business on
the same record date (each, a “Record Date”), which  shall be the same day as
the record date for the payment of the corresponding dividends to the holders of
shares of Common Stock.

 

(c)                                  If a Conversion Date with respect to any
share of Series A Preferred Stock is prior to the record date for the payment of
any dividend on the Common Stock, the Holder of such share of Series A Preferred
Stock will not have the right to receive any corresponding dividends on the
Series A Preferred Stock.  If the Conversion Date with respect to any share of
Series A Preferred Stock is after the Record Date for any declared dividend and
prior to the payment date for that dividend, the Holder thereof shall receive
that dividend on the relevant payment date if such Holder was the Holder of
record on the Record Date for that dividend.

 

Section 5.  Liquidation.  (a)  In the event the Company voluntarily or
involuntarily liquidates, dissolves or winds up, the Holders at the time shall
be entitled to receive liquidating distributions in the amount that is the
Liquidation Preference per share of Series A Preferred Stock, in each case, plus
an amount equal to any declared but unpaid dividends thereon to and including
the date of such liquidation, out of assets legally available for distribution
to the Company’s stockholders, before any distribution of assets is made to the
holders of any Junior Securities.  “Liquidation Preference” means the amount of
the liquidating distributions, as determined by the Company (or the trustee or
other Person or Persons administering its liquidation, dissolution or winding-up
in accordance with applicable law) such Holders would have received had such
Holders, immediately prior to such liquidating, dissolution or winding-up,
converted their shares of Series A Preferred Stock into shares of Common Stock
(in the manner described in Sections 8 and 9 without regard to any limitations
contained therein).  The Company shall notify each Holder of the amount it has
calculated as the Liquidation Preference per share of Series A Preferred Stock
by first-class mail, postage prepaid, addressed to the Holders at their
respective last addresses appearing on the books of the Company.  Such mailing
shall be made not later than five Business Days before the first liquidating
distribution is made on shares of Series A Preferred Stock.

 

(b)                                 In the event the assets of the Company
available for distribution to stockholders upon any liquidation, dissolution or
winding-up of the affairs of the Company, whether voluntary or involuntary,
shall be insufficient to pay in full the amounts payable with respect to all
outstanding shares of the Series A Preferred Stock and the corresponding amounts
payable on any Parity Securities, Holders and the holders of such Parity
Securities shall share ratably in any distribution of assets of the Company

 

6

--------------------------------------------------------------------------------


 

in proportion to the full respective liquidating distributions to which they
would otherwise be respectively entitled.

 

(c)                                  The Company’s consolidation or merger with
or into any other entity, the consolidation or merger of any other entity with
or into the Company, or the sale of all or substantially all of the Company’s
property or business will not constitute its liquidation, dissolution or
winding-up.

 

Section 6.  Maturity.  The Series A Preferred Stock shall be perpetual unless
converted in accordance with this Certificate of Designations.

 

Section 7.  Redemptions; Sinking Fund.  The shares of Series A Preferred Stock
are not redeemable.  The Series A Preferred Stock will not be subject to any
mandatory redemption, sinking fund or other similar provisions.  Holders of
Series A Preferred Stock will have no right to require redemption of any shares
of Series A Preferred Stock.

 

Section 8.  Conversion.

 

(a)                                  Subject to Section 8(b), effective as of
the close of business on the Mandatory Conversion Date with respect to the
shares of Series A Preferred Stock of a Holder, such Holder’s shares of Series A
Preferred Stock shall automatically convert into shares of Common Stock as set
forth below.  The number of shares of Common Stock to be issued upon conversion
shall be determined by multiplying each share of Series A Preferred Stock to be
converted by 1,000 (the “Conversion Ratio”) (subject to the conversion
procedures of Section 9 hereof and adjustment of the Conversion Ratio as
provided in Section 10 hereof), plus cash in lieu of fractional shares in
accordance with Section 13 hereof.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, a Holder of Series A Preferred Stock will be entitled to
receive shares of Common Stock upon any conversion of Series A Preferred Stock
pursuant to this Section 8 or Section 11 to the extent (but only to the extent)
that at such time such Holder does not own, and is not deemed for applicable
bank regulatory purposes to own, securities of the Company in excess of the
Ownership Limit.

 

Section 9.  Conversion Procedures.

 

(a)                                  If a Holder intends to transfer its
Series A Preferred Stock in a Widely Dispersed Offering, such Holder shall
provide written notice of such intent to the Company and, promptly upon receipt
of Regulatory Approvals applicable to the transferee, if any, such transferee
shall provide written notice to the Company of such receipt.  Upon occurrence of
the Mandatory Conversion Date with respect to shares of any Holder, the Company
shall provide notice of such conversion to such Holder (such notice a “Notice of
Mandatory Conversion”).  In addition to any information required by applicable
law or regulation, the Notice of Mandatory Conversion with respect to such
Holder shall state, as appropriate:

 

7

--------------------------------------------------------------------------------


 

(i)                                     the Mandatory Conversion Date applicable
to such Holder;

 

(ii)                                  the number of shares of Common Stock to be
issued upon conversion of each share of Series A Preferred Stock held of record
by such Holder and subject to such mandatory conversion; and

 

(iii)                               the place or places where certificates for
shares of Series A Preferred Stock held of record by such Holder are to be
surrendered for issuance of certificates representing shares of Common Stock.

 

(b)                                 In the event that such Holder fails to
surrender the required number of shares pursuant to this Section 9 within 30
days after delivery of the Notice of Mandatory Conversion, the Company shall, by
written notice to such Holder, indicate which shares have been converted
pursuant to Section 8.

 

(c)                                  Effective immediately prior to the close of
business on any Conversion Date with respect to any share of Series A Preferred
Stock, dividends shall no longer be declared on any such converted share of
Series A Preferred Stock and such share of Series A Preferred Stock shall cease
to be outstanding, in each case, subject to the right of the Holder to receive
any declared and unpaid dividends on such share to the extent provided in
Section 4 and any other payments to which such Holder is otherwise entitled
pursuant to Section 8, Section 11 or Section 13 hereof, as applicable.

 

(d)                                 Shares of Series A Preferred Stock duly
converted in accordance with Section 8 or 11 of this Certificate of Designations
will resume the status of authorized and unissued preferred stock, undesignated
as to series and available for future issuance.

 

(e)                                  The Person or Persons entitled to receive
the Common Stock and/or cash, securities or other property issuable upon
conversion of Series A Preferred Stock shall be treated for all purposes as the
record holder(s) of such shares of Common Stock and/or securities as of the
close of business on the applicable Conversion Date with respect thereto.  In
the event that a Holder shall not by written notice designate the name in which
shares of Common Stock and/or cash, securities or other property (including
payments of cash in lieu of fractional shares) to be issued or paid upon
conversion of shares of Series A Preferred Stock should be registered or paid or
the manner in which such shares should be delivered, the Company shall be
entitled to register and deliver such shares, and make such payment, in the name
of the Holder and in the manner shown on the records of the Company.

 

(f)                                    On the Mandatory Conversion Date with
respect to any share of Series A Preferred Stock, certificates representing
shares of Common Stock shall be issued and delivered to the Holder thereof or
such Holder’s designee upon presentation and surrender of the certificate
evidencing the Series A Preferred Stock to the Company and, if required, the
furnishing of appropriate endorsements and transfer documents and the payment of
all transfer and similar taxes.

 

8

--------------------------------------------------------------------------------


 

Section 10.  Anti-Dilution Adjustments.  The Conversion Ratio shall be subject
to the following adjustments.

 

(a)                                  Stock Dividends and Distributions.  If the
Company pays stock dividends or other distributions on the Common Stock in
shares of Common Stock, then the Conversion Ratio in effect prior to such
dividend or distribution will be multiplied by the following fraction:

 

 

OS1

 

 

 

 

 

OS0

 

 

Where,

 

OS0 =                 the number of shares of Common Stock outstanding
immediately prior to Ex-Date for such dividend or distribution.

 

OS1 =                 the sum of the number of shares of Common Stock
outstanding immediately prior to the Ex-Date for such dividend or distribution
plus the total number of shares of Common Stock constituting such dividend or
distribution.

 

For the purposes of this clause (a), the number of shares of Common Stock at the
time outstanding shall not include shares acquired by the Company.  If any
dividend or distribution described in this clause (a) is declared but not so
paid or made, the Conversion Ratio shall be readjusted, effective as of the date
the Board of Directors publicly announces its decision not to make such dividend
or distribution, to such Conversion Ratio that would be in effect if such
dividend or distribution had not been declared.

 

(b)                                 Subdivisions, Splits and Combination of the
Common Stock.  If the Company subdivides, splits or combines the shares of
Common Stock, then the Conversion Ratio in effect immediately prior to the
effective date of such share subdivision, split or combination will be
multiplied by the following fraction:

 

 

OS1

 

 

 

 

 

OS0

 

 

Where,

 

OS0 =                 the number of shares of Common Stock outstanding
immediately prior to the effective date of such share subdivision, split or
combination.

 

9

--------------------------------------------------------------------------------


 

OS1 =                 the number of shares of Common Stock outstanding
immediately after the opening of business on the effective date of such share
subdivision, split or combination.

 

For the purposes of this clause (b), the number of shares of Common Stock at the
time outstanding shall not include shares acquired by the Company.  If any
subdivision, split or combination described in this clause (b) is announced but
the outstanding shares of Common Stock are not subdivided, split or combined,
the Conversion Ratio shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to subdivide, split or combine the
outstanding shares of Common Stock, to such Conversion Ratio that would be in
effect if such subdivision, split or combination had not been announced.

 

(c)                                  Issuance of Stock Purchase Rights.  If the
Company issues to all or substantially all holders of the shares of Common Stock
rights or warrants (other than rights or warrants issued pursuant to a dividend
reinvestment plan or share purchase plan or other similar plans) entitling them
to subscribe for or purchase the shares of Common Stock at less than the Current
Market Price on the date fixed for the determination of stockholders entitled to
receive such rights or warrants, then the Conversion Ratio in effect immediately
prior to the Ex-Date for such distribution will be multiplied by the following
fraction:

 

 

OS0 + X

 

 

 

 

 

OS0 + Y

 

 

Where,

 

OS0 =                 the number of shares of Common Stock outstanding
immediately prior to the Ex-Date for such distribution.

 

X =                             the total number of shares of Common Stock
issuable pursuant to such rights or warrants.

 

Y =                              the number of shares of Common Stock equal to
the aggregate price payable to exercise such rights or warrants divided by the
Current Market Price on the date fixed for the determination of shareholders
entitled to receive such rights or warrants.

 

For the purposes of this clause (c), the number of shares of Common Stock at the
time outstanding shall not include shares acquired by the Company.  In the event
that such rights or warrants described in this clause (c) are not so issued, the
Conversion Ratio shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to issue such rights or warrants,
to the Conversion Ratio that would then be in effect if such issuance had not
been declared.  To the extent that such rights or warrants are not exercised
prior to their expiration or shares of Common Stock are otherwise not delivered
pursuant to such rights or warrants upon the exercise of such

 

10

--------------------------------------------------------------------------------


 

rights or warrants, the Conversion Ratio shall be readjusted to such Conversion
Ratio that would then be in effect had the adjustment made upon the issuance of
such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock actually delivered.  In determining the
aggregate offering price payable for such shares of Common Stock, there shall be
taken into account any consideration received for such rights or warrants and
the value of such consideration (if other than cash, to be determined by the
Board of Directors).

 

(d)                                 Debt or Asset Distributions.  If the Company
distributes to all or substantially all holders of shares of Common Stock
evidences of indebtedness, shares of capital stock, securities, cash or other
assets (excluding any dividend or distribution referred to in clause (a) above,
any rights or warrants referred to in clause (c) above, any dividend or
distribution paid exclusively in cash, any consideration payable in connection
with a tender or exchange offer made by the Company or any of its subsidiaries,
and any dividend of shares of capital stock of any class or series, or similar
equity interests, of or relating to a subsidiary or other business unit in the
case of certain spin-off transactions as described below), then the Conversion
Ratio in effect immediately prior to the Ex-Date for such distribution will be
multiplied by the following fraction:

 

 

SP0

 

 

 

 

 

SP0 – FMV

 

 

Where,

 

SP0 =                       the Current Market Price per share of Common Stock
on such date.

 

FMV =             the fair market value of the portion of the distribution
applicable to one share of Common Stock on such date as determined in good faith
by the Board of Directors, provided that, if “FMV” as set forth above is equal
to or greater than “SP0” as set forth above, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall receive
on the date on which such distribution is made to holders of Common Stock, for
each share of Preferred Stock, the amount of such distribution such Holder would
have received had such holder owned a number of shares of Common Stock equal to
the Conversion Ratio on the Ex-Date for such distribution.

 

In a “spin-off”, where the Company makes a distribution to all holders of shares
of Common Stock consisting of capital stock of any class or series, or similar
equity interests of, or relating to, a subsidiary or other business unit, the
Conversion Ratio will be adjusted on the fifteenth Trading Day after the
effective date of the distribution by multiplying such Conversion Ratio in
effect immediately prior to such fifteenth Trading Day by the following
fraction:

 

 

MP0+ MPs

 

 

 

 

 

MP0

 

 

11

--------------------------------------------------------------------------------


 

Where,

 

MP0 =              the average of the Closing Prices of the Common Stock over
the first ten Trading Days commencing on and including the fifth Trading Day
following the effective date of such distribution.

 

MPs =               the average of the Closing Prices of the capital stock or
equity interests representing the portion of the distribution applicable to one
share of Common Stock over the first ten Trading Days commencing on and
including the fifth Trading Day following the effective date of such
distribution, or, if not traded on a national or regional securities exchange or
over-the-counter market, the fair market value of the capital stock or equity
interests representing the portion of the distribution applicable to one share
of Common Stock on such date as determined by the Board of Directors.

 

In the event that such distribution described in this clause (d) is not so paid
or made, the Conversion Ratio shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay or make such
dividend or distribution, to the Conversion Ratio that would then be in effect
if such dividend or distribution had not been declared.

 

(e)                                  Cash Distributions.  If the Company makes a
distribution consisting exclusively of cash to all holders of the Common Stock,
excluding (a) any cash dividend on the Common Stock to the extent a
corresponding cash dividend is paid on the Series A Preferred Stock pursuant to
Section 4(b), (b) any cash that is distributed in a reorganization event or as
part of a “spin-off” referred to in clause (d) above, (c) any dividend or
distribution in connection with the Company’s liquidation, dissolution or
winding-up, and (d) any consideration payable in connection with a tender or
exchange offer made by the Company or any of its subsidiaries, then in each
event, the Conversion Ratio in effect immediately prior to the Ex-Date for such
distribution will be multiplied by the following fraction:

 

 

SP0

 

 

 

 

 

SP0  – DIV

 

 

Where,

 

SP0 =                   the Closing Price per share of Common Stock on the
Trading Day immediately preceding the Ex-Date.

 

DIV =               the amount per share of Common Stock of the cash
distribution, as determined pursuant to the introduction to this clause (e).

 

12

--------------------------------------------------------------------------------


 

In the event that any distribution described in this clause (e) is not so made,
the Conversion Ratio shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to pay such distribution, to the
Conversion Ratio which would then be in effect if such distribution had not been
declared.

 

Notwithstanding the foregoing, if “DIV” as set forth above is equal to or
greater than “SP0” as set forth above, in lieu of the foregoing adjustment,
adequate provision shall be made so that each Holder shall have the right to
receive on the date on which the relevant cash dividend or distribution is
distributed to holders of Common Stock, for each share of Preferred Stock, the
amount of cash such Holder would have received had such holder owned a number of
shares of Common Stock equal to the Conversion Ratio on the Ex-Date for such
distribution.

 

(f)                                    Self Tender Offers and Exchange Offers. 
If the Company or any of its subsidiaries successfully completes a tender or
exchange offer for the Common Stock where the cash and the value of any other
consideration included in the payment per share of the Common Stock exceeds the
Closing Price per share of the Common Stock on the Trading Day immediately
succeeding the expiration of the tender or exchange offer, then the Conversion
Ratio in effect at the close of business on such immediately succeeding Trading
Day will be multiplied by the following fraction:

 

 

AC + (SP0 x OS1)

 

 

 

 

 

OS0 x SP0

 

 

Where,

 

SP0 =                  the Closing Price per share of Common Stock on the
Trading Day immediately succeeding the expiration of the tender or exchange
offer.

 

OS0 =                the number of shares of Common Stock outstanding
immediately prior to the expiration of the tender or exchange offer, including
any shares validly tendered and not withdrawn.

 

OS1=                   the number of shares of Common Stock outstanding
immediately after the expiration of the tender or exchange offer.

 

AC =                   the aggregate cash and fair market value of the other
consideration payable in the tender or exchange offer, as determined by the
Board of Directors.

 

In the event that the Company, or one of its subsidiaries, is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company, or such subsidiary, is permanently prevented by
applicable law from effecting any such purchases, or all such purchases are
rescinded, then the

 

13

--------------------------------------------------------------------------------


 

Conversion Ratio shall be readjusted to be such Conversion Ratio that would then
be in effect if such tender offer or exchange offer had not been made.

 

(g)                                 Rights Plans.  To the extent that the
Company has a rights plan in effect with respect to the Common Stock on the
Conversion Date, upon conversion of any shares of the Series A Preferred Stock,
Holders will receive, in addition to the shares of Common Stock, the rights
under the rights plan, unless, prior to the Conversion Date, the rights have
separated from the shares of Common Stock, in which case the Conversion Ratio
will be adjusted at the time of separation as if the Company had made a
distribution to all holders of the Common Stock as described in clause (d)
above, subject to readjustment in the event of the expiration, termination or
redemption of such rights.

 

(h)                                 Adjustment Calculation and Procedures.  All
adjustments to the Conversion Ratio shall be calculated to the nearest
one-thousandth (1/1000th) of a whole number.  No adjustment in the Conversion
Ratio shall be required if such adjustment would be less than one-hundredth
(1/100th); provided that any adjustments which by reason of this paragraph are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment; provided further that on the Conversion Date adjustments
to the Conversion Ratio will be made with respect to any such adjustment carried
forward and which has not been taken into account before such date.  Whenever
the Conversion Ratio is to be adjusted in accordance with Section 10(a) or
Section 10(b), the Company shall:  (i) compute the Conversion Ratio in
accordance with this Section 10; (ii) as soon as practicable following the
occurrence of an event that requires an adjustment to the Conversion Ratio
pursuant to Section 10(a), provide, or cause to be provided, a written notice to
the Holders of the occurrence of such event; and (iii) as soon as practicable
following the determination of the revised Conversion Ratio in accordance
with this Section 10, provide, or cause to be provided, a written notice to the
Holders setting forth in reasonable detail the method by which the adjustment to
the Conversion Ratio was determined and setting forth the revised Conversion
Ratio.

 

Section 11.  Reorganization Events.

 

(a)                                  In the event that, prior to the Mandatory
Conversion Date with respect to the shares of Series A Preferred Stock of any
Holder, there occurs:

 

(i)                                     any consolidation, merger or other
similar business combination of the Company with or into another Person, in each
case pursuant to which the Common Stock will be converted into cash, securities
or other property of the Company or another Person;

 

(ii)                                  any sale, transfer, lease or conveyance to
another Person of all or substantially all of the property and assets of the
Company, in each case pursuant to which the Common Stock will be converted into
cash, securities or other property of the Company or another Person;

 

(iii)                               any reclassification of the Common Stock
into securities including securities other than the Common Stock; or

 

14

--------------------------------------------------------------------------------


 

(iv)                              any statutory exchange of the outstanding
shares of Common Stock for securities of another Person (other than in
connection with a merger or acquisition);

 

(any such event specified in this Section 11(a), a “Reorganization Event”);
then, subject to Section 8(b), each share of such Holder’s Series A Preferred
Stock outstanding immediately prior to such Reorganization Event shall remain
outstanding but each Holder shall have the right, at its option, subject to the
terms and provisions of this Section 11, to convert any or all of such Holder’s
shares of Series A Preferred Stock, effective as of the close of business on the
Reorganization Conversion Date (with the term “Regulatory Approval” applied for
such purpose, as applicable, to the surviving entity in such Reorganization
Event and its securities included in the Exchange Property (as defined below)),
into the type and amount of securities, cash and other property receivable in
such Reorganization Event by the Holder (other than a counterparty to the
Reorganization Event or an Affiliate of such counterparty) in respect of each
such share of Series A Preferred Stock equal to the number of shares of Common
Stock into which one share of Series A Preferred Stock would then be convertible
assuming that a Mandatory Conversion Date in respect of such shares of Series A
Preferred Stock had occurred (such securities, cash and other property, the
“Exchange Property”).  In the event that a Reorganization Event referenced in
this Section 11(a) involves common stock as all or part of the consideration
being offered in a fixed exchange ratio transaction, the fair market value per
share of such common stock shall be determined by reference to the average of
the closing prices of such common stock for the ten Trading Day period ending
immediately prior to the consummation of such Reorganization Event.

 

(b)                                 The conversion right of a Holder of Series A
Preferred Stock pursuant to this Section 11 shall be exercised by the Holder by
the surrender of the certificates representing the shares to be converted to the
Company or to the transfer agent for the Company, accompanied by a notice of
reorganization conversion, no later than the tenth day following the date of
delivery to each Holder of a notice from the Company of the expected
consummation or the consummation of a Reorganization Event.

 

(c)                                  Immediately prior to the close of business
on the Reorganization Conversion Date, each converting Holder of Series A
Preferred Stock shall be deemed to be the Holder of record of the number of
shares of Common Stock deemed to be issuable upon conversion of such Holder’s
Series A Preferred Stock in accordance with clause (i) or (ii) of Section 11(a),
notwithstanding that the share register of the Company shall then be closed or
that certificates representing such Common Stock shall not then be actually
delivered to such Person.

 

(d)                                 Upon notice from the Company, each Holder of
Series A Preferred Stock so converted shall promptly surrender to the Company or
its transfer agent certificates representing the shares so converted (if not
previously delivered), duly endorsed in blank or accompanied by proper
instruments of transfer.

 

(e)                                  In the event that holders of the shares of
Common Stock have the opportunity to elect the form of consideration to be
received in connection with any

 

15

--------------------------------------------------------------------------------


 

Reorganization Event, the consideration that the Holders are entitled to receive
shall be deemed to be the types and amounts of consideration received by the
majority of the holders of the shares of Common Stock that affirmatively make an
election.

 

(f)                                    The above provisions of this Section 11
shall similarly apply to successive Reorganization Events and the provisions of
Section 10 shall apply to any shares of capital stock of the Company (or any
successor) received by the holders of the Common Stock in any such
Reorganization Event.

 

(g)                                 The Company (or any successor) shall, within
seven days of the consummation of any Reorganization Event, provide written
notice to the Holders of such consummation of such event and of the kind and
amount of the cash, securities or other property that constitutes the Exchange
Property.  Failure to deliver such notice shall not affect the operation of this
Section 11.

 

(h)                                 The Company shall not enter into any
agreement for a transaction constituting a Reorganization Event unless such
agreement provides for or does not interfere with or prevent (as applicable)
conversion of the Series A Preferred Stock into the Exchange Property in a
manner that is consistent with and gives effect to this Section 11.

 

Section 12.  Limited Protective Voting Rights.  (a) Holders will not have any
voting rights, including the right to elect any directors, except (i) voting
rights, if any, required by law, and (ii) voting rights, if any, described in
this Section 12.

 

(b)                                 So long as any shares of Series A Preferred
Stock are outstanding, the vote or consent of the Holders of two-thirds of the
shares of Series A Preferred Stock at the time outstanding voting as a single
class, given in person or by proxy, is required (whether or not such approval is
required by Delaware law) prior to effecting the following:

 

(i)                                     any amendment or alteration (including
by means of a merger, consolidation or otherwise) of the Certificate of
Incorporation to authorize or create, or increase the authorized amount of, any
shares of, or any securities convertible into shares of, any class or series of
the Company’s capital stock ranking prior or senior to the Series A Preferred
Stock in the payment of dividends or in the distribution of assets on any
liquidation, dissolution or winding-up of the Company; or

 

(ii)                                  any amendment, alteration or repeal
(including by means of a merger, consolidation or otherwise) of any provision of
the Certificate of Incorporation (including this Certificate of Designations) or
the By-laws that would alter or change the rights, preferences or privileges of
the Series A Preferred Stock so as to affect the Holders adversely.

 

Each Holder of Series A Preferred Stock will have one vote per share on any
matter on which Holders of Series A Preferred Stock are entitled to vote,
including any action by written consent.  If an amendment, alteration, repeal,
share exchange, reclassification,

 

16

--------------------------------------------------------------------------------


 

merger or consolidation described above would adversely affect one or more but
not all series of Preferred Stock with like voting rights (including the Series
A Preferred Stock for this purpose), then only the series affected and entitled
to vote shall vote as a class in lieu of all such series of Preferred Stock.

 

(c)                                  Notwithstanding the foregoing, Holders
shall not have any voting rights if, at or prior to the effective time of the
act with respect to which such vote would otherwise be required, all outstanding
shares of Series A Preferred Stock shall have been converted into shares of
Common Stock.

 

Section 13.  Fractional Shares.  No fractional shares of Common Stock will be
issued as a result of any conversion of shares of Series A Preferred Stock.  In
lieu of any fractional share of Common Stock otherwise issuable, the Company
shall pay an amount in cash (computed to the nearest cent) equal to the same
fraction of the Closing Price of the Common Stock at the applicable Conversion
Date.  If more than one share of the Series A Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Series A Preferred Stock so surrendered.

 

Section 14.  Reservation of Common Stock.

 

(a)                                  The Company shall at all times reserve and
keep available out of its authorized and unissued Common Stock or shares
acquired by the Company, solely for issuance upon the conversion of shares of
Series A Preferred Stock as provided in this Certificate of Designations, free
from any preemptive or other similar rights, such number of shares of Common
Stock as shall from time to time be issuable upon the conversion of all the
shares of Series A Preferred Stock then outstanding.  For purposes of this
Section 14(a), the number of shares of Common Stock that shall be deliverable
upon the conversion of all outstanding shares of Series A Preferred Stock shall
be computed as if at the time of computation all such outstanding shares were
held by a single Holder.

 

(b)                                 All shares of Common Stock delivered upon
conversion of the Series A Preferred Stock shall be duly authorized, validly
issued, fully paid and non-assessable, free from all preemptive rights and free
and clear of all liens, claims, security interests and other encumbrances.

 

(c)                                  Prior to the delivery of any securities
that the Company shall be obligated to deliver upon conversion of the Series A
Preferred Stock, the Company shall use its reasonable best efforts to comply
with all federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

 

(d)                                 The Company hereby covenants and agrees
that, if at any time the Common Stock shall be listed on the New York Stock
Exchange or any other national securities exchange or automated quotation
system, the Company will, if permitted by the

 

17

--------------------------------------------------------------------------------


 

rules of such exchange or automated quotation system, list and keep listed, so
long as the Common Stock shall be so listed on such exchange or automated
quotation system, all the Common Stock issuable upon conversion of the Series A
Preferred Stock.

 

Section 15.  Replacement Certificates.  The Company shall replace any mutilated
certificate at the Holder’s expense upon surrender of that certificate to the
Company.  The Company shall replace certificates that become destroyed, stolen
or lost at the Holder’s expense upon delivery to the Company of satisfactory
evidence that the certificate has been destroyed, stolen or lost.

 

Section 16.  Miscellaneous.

 

(a)                                  All notices referred to herein shall be in
writing, and, unless otherwise specified herein, all notices hereunder shall be
deemed to have been given upon the earlier of receipt thereof or three Business
Days after the mailing thereof if sent by registered or certified mail (unless
first-class mail shall be specifically permitted for such notice under the terms
of this Certificate of Designations) with postage prepaid, addressed:  (i) if to
the Company, to its office at 1201 Elm Street, Suite 3500, 1201 Elm Street Suite
3500, Dallas, Texas 75270, Attention: General Counsel, Facsimile: (214)
859-6020, or (ii) if to any Holder, to such Holder at the address of such Holder
as listed in the stock record books of the Company, or (iii) to such other
address as the Company or any such Holder, as the case may be, shall have
designated by notice similarly given.

 

(b)                                 The Company shall pay any and all stock
transfer and documentary stamp taxes that may be payable in respect of any
issuance or delivery of shares of Series A Preferred Stock or shares of Common
Stock or other securities issued on account of Series A Preferred Stock pursuant
hereto or certificates representing such shares or securities.

 

(c)                                  No share of Series A Preferred Stock shall
have any rights of preemption whatsoever as to any securities of the Company, or
any warrants, rights or options issued or granted with respect thereto,
regardless of how such securities, or such warrants, rights or options, may be
designated issued or granted.

 

(d)                                 The shares of Series A Preferred Stock shall
not have any voting powers, preferences or relative, participating, optional or
other special rights, or qualifications, limitations or restrictions thereof,
other than as set forth herein or in the Certificate of Incorporation or as
provided by applicable law.

 

RESOLVED, that all actions taken by the officers and directors of the Company or
any of them in connection with the foregoing resolutions through the date hereof
be, and they hereby are, ratified and approved.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT D

 

IN WITNESS WHEREOF, SWS GROUP, INC. has caused this Certificate of Designations
to be signed by a duly authorized officer this [      ] day of [      ].

 

 

 

SWS GROUP, INC.

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------